             Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 1 of 174



1    John A. Kawai, CSBN 260120
     CARPENTER, ZUCKERMAN & ROWLEY
2    407 Bryant Circle, Suite F
     Ojai, CA 93023
3    Tel: (805) 272-4001
     Fax: (805) 719-6858
4    Email: jk@czrlaw.com
     Attorneys for Plaintiffs
5
     Deborah A. Bianco, Pro Hac Vice
6    14535 Bel-Red Road, #201
     Bellevue, WA 98007
7
     (425) 747-4500
8
     Email: deb@debbiancolaw.com
     Attorney for Plaintiffs Maureen, Pia,
9    And Mya

10   Carol L. Hepburn, Pro Hac Vice
     PO Box 17718
11   Seattle, WA 98127
     Tel: 206) 957-7272
12   Fax: (206) 957-7273
     Email: carol@hepburnlaw.net
13   Attorney for Plaintiffs Lily, Sarah,
     Skylar, Savannah, Sally, Sierra, Violet,
14   Amy, Erika, Tori, Jenny, and Jessica

15                                  UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF CALIFORNIA
16                                       OAKLAND DIVISION
17

18    “Amy,” et. al.,                                        Case No: 3:19-CV-02184PJH

19                                     Plaintiffs,           PLAINTIFFS’ REPLY IN SUPPORT OF
                                                             PLAINTIFFS’ MOTION FOR SUMMARY
20    v.                                                     JUDGMENT

21    RANDALL STEVEN CURTIS
                                                             NOTE ON MOTION CALENDAR:
22                                                           Date: February 25, 2021
                                                Defendant.   Time: 1:30 pm
23
                                                             Judge: Honorable Phyllis J. Hamilton
24                                                           Chief United States District Court Judge
25

26

27           Plaintiffs submit the following reply in support of their motion for summary judgment.
28

29

30   PLAINTIFFS’ REPLY IN SUPPORT OF PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT - 1

31
            Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 2 of 174



1                                             TABLE OF CONTENTS
2                                                                                          Page
3
     MEMORANDUM OF POINTS AND AUTHORITIES                                                  3
4
           A. Plaintiffs’ Disclosures were timely made                                     4
5
           B. The Court’s response to claims of discovery problems must consider           6
6             the totality of the circumstances and be mindful of the proportionate
              remedial measures available
7
           C. Courts have found affidavit evidence from law enforcement POCs               7
8             sufficient to support findings of victim status
9
           D. Declarations of the timely disclosed law enforcement POCs are good           8
10            and sufficient evidence

11         E. Defense counsel had long ago seen and received descriptions of the images    9

12                i.   FRE 408 allows consideration of correspondence of counsel to        11
                       negate delay in disclosure
13
           F. Declaration of parents of Plaintiffs are well founded                        12
14
           G. Defendant’s declaration is of no import                                      13
15

16         H. Defendant has still failed to adequately to give notice of constitutional    13
              Questions
17
           I.   Summary of evidence shows sufficient support for summary judgment          14
18
     CONCLUSION                                                                            16
19
                                           TABLE OF AUTHORITIES
20

21
     Caselaw                                                                               Page

22   Amersham Pharmacia Biotech, Inc. v. Perkin Elmer Corp., 190 F.R.D. 644, 648           6
     (N.D. Cal. 2000)
23
     Connecticut General Life Ins. Co. v. New Images of Beverly Hills, 482 F.3d 1091,      6
24   1096 (9th Cir. 2007)

25   Fjelstad v. Am. Honda Motor Co., 762 F.2d 1334, 1338 (9th Cir. 1985)                  6
26
     IBM v. Fasco Indus. 1195 U.S. Dist. LEXIS 22533, NDCA 95-CV-02241                     4, 6,7
27
     Insurance Corp. of Ireland, Ltd. v. Compagnie des Bauxites de Guinee, 456 U.S. 694,   6
28   707, 102 S.Ct. 2099, 72 L.Ed.2d 492 (1982)

29

30   PLAINTIFFS’ REPLY IN SUPPORT OF PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT - 2

31
             Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 3 of 174



1     Jensen v. BMW of North America, 331 F.R.D. 384 (S.D.Cal. 2019)                                     6
2    Liaw v. United Airlines, 2019 U.S. Dist. Lexis 204492                                               5,6
3
     Matsushita Elec. Indus. Co. v. Zenith Radio, 475 U.S. 574, 587 (1986)                               16
4
     Okla. Ex rel. Edmondson v. Pope, 516, F.3d 1214, 1214 (10th Cir., 2008)                             14
5
     United States v. Denault-Reynolds, 810 Fed. Appx. 38 (2d Cir. 2020)                                 7,8
6
     Wendt v. Host International, 125 F.3d 806, at 814 (9th Cir. 1997)                                   6
7
      Statutes and Court Rules
8
      18 U.S.C. §3509                                                                                    4
9

10    28 U.S.C §2403                                                                                     14

11    FRE 408                                                                                            11

12    Fed. R. Civ.P. 5.1                                                                                 13,14

13    Local Civil Rule 3-8                                                                               14
14
                                MEMORANDUM OF POINTS AND AUTHORITIES
15

16           Defendant’s complaints avoid the issues presented in the Motion for Summary Judgment. Five of six

17   issues Defendant raises in his response are directed at striking declarations. Boiled down and scrubbed of

18   adjective and adverbs, Defendant’s opposition is based on striking all declarations in Plaintiffs’ motion and

19   claiming that Mr. Laws’ testimony should be disregarded by the court. Defendant has no argument on the
20
     substance of the matter, and has chosen instead to make multiple arguments about discovery disclosures based
21
     on false allegations and imputations of nefarious motives. Despite raising discovery issues in response to a
22
     Motion for Summary Judgment, Defendant does not dispute the identities of Plaintiffs whose images were
23
     found in the defendant’s media.
24
             The questions raised by defense counsel must be put in context. Given that the nature of the evidence is
25
     contraband, there are difficulties in working with and presenting the evidence to the court. Plaintiffs cannot
26

27   simply look at Mr. Curtis’ images in the comfort of their home, in their attorney’s office, nor can counsel

28

29

30   PLAINTIFFS’ REPLY IN SUPPORT OF PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT - 3

31
             Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 4 of 174



1    simply attach such a photo to a declaration and file in the court. And, this is the first case bringing evidence to
2    court which utilized the 18 USC §3509 procedure allowing victims to view their images.
3
             There is no basis for the court to strike the Declarations that support the Plaintiffs’ Motion for Summary
4
     Judgment, which is a draconian sanction in any event. IBM v. Fasco Indus. 1995 U.S. Dist. LEXIS 22533.
5
     There is no basis for the court to refuse to consider the evidence contained in the Plaintiffs’ submissions.
6
     Defendant has failed to address the issues related to Summary Judgment, and chose to focus his attention on
7
     complaints about discovery that have little to no bearing on this issues before the Court. For the reasons set
8
     forth below, the court should grant Plaintiffs summary judgment in this matter.
9

10       A. Plaintiffs’ disclosures were timely made.

11           The parties spent months through the fall and into the winter working on discovery matters, conferring

12   by telephone and email. Plaintiffs produced volumes of information about themselves, their locations,

13   identities, the production of the images of each of them, and provided documentation identifying and describing
14   the images contained on the media that was seized from Defendant. See Declaration of Michelle Sparks
15
     (hereinafter “Sparks Declaration”) and Ex. 5 --chart outlining documents and information produced by Plaintiffs
16
     to Defendant.
17
             The Magistrate’s Order on discovery was entered September 8, 2020. Dkt. # 106. It held that a child
18
     pornography victim need not prove actual damages where liquidated damages only are claimed and that
19
     plaintiffs herein had shown that they were victims of defendant’s crime. This changed the posture of the case
20

21
     and obviated the need to prove identity or damages. This court’s Order on Discovery amending in part the

22   Magistrate’s Order was entered 10-26-20. Dkt.#131 This order changed the posture of the case again and

23   required proof herein that Plaintiffs are the victims from the underlying criminal case. Plaintiffs’ supplemental

24   disclosures were filed 2 days later on October 28, 2020.
25           Plaintiffs have answered Defendant’s interrogatories and second set of requests for production. See
26
     Sparks Dec. ¶7, Ex. 6.
27
             No request has been made by defendant to depose anyone other than plaintiffs themselves or their
28
     guardians. Defendant did not request to amend the case management schedule. Upon receipt of the
29

30   PLAINTIFFS’ REPLY IN SUPPORT OF PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT - 4

31
             Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 5 of 174



1    supplemental disclosure with additional witnesses Defendant did not request a Meet and Confer, a discovery
2    conference, or make a motion to the court. No request was made to extend discovery in any way. (Indeed,
3
     expert discovery is still open.) Defendant has now chosen instead to raise a catalog of discovery complaints at
4
     this late juncture, in an effort to derail Plaintiffs’ Motion for Summary Judgment. Defendant’s delay in raising
5
     these alleged abuses belies any great prejudice he says he suffers. See, Liaw v. United Airlines,(2019 Wl
6
     6251204) NDCA 19-CV-00396.
7
             Further, despite serving two additional sets of discovery seeking Plaintiffs’ communications with
8
     Congress and the date plaintiffs knew of defendant Curtis, defendant chose not to use interrogatories which
9

10   might have disclosed any number of facts he now complains were withheld. Defendant has failed to show any

11   prejudice he has suffered that cannot be remedied. Even if the court finds some merit to defendant’s arguments,

12   the severe remedy that defendant seeks, outright exclusion of the evidence and evisceration of these plaintiffs’

13   case, is not appropriate given the issues before the court.
14       B. The court’s response to claims of discovery problems must consider the totality of the
            circumstances and be mindful of proportionate remedial measures available.
15

16           The situation here is not unlike that in Liaw v. United Airlines, supra, where the Plaintiff “raised a

17   litany of discovery complaints” in conjunction with a motion for summary judgment. In granting summary

18   judgment for the defendant, the Court said:

19           Even assuming preclusion may be warranted "regardless of whether any discovery motion was
             made," as Liaw contends, his current laundry list of alleged discovery fouls made by United,
20           which he apparently allowed to pile up, suggests that he failed to diligently pursue discovery. He
21
             may not be heard to complain now of United's alleged stonewalling for the first time at this late
             stage. And, the fact that Liaw did not seek prior court intervention throughout the course of this
22           litigation indicates that any prejudice he might have incurred by United's alleged stonewalling is
             minimal.
23
     The court denied the requested sanction of striking the Defendant’s expert reports and granted summary
24
     judgment for the Defendant.
25
             Exclusion sanctions based on alleged discovery violations are generally improper absent undue
26

27   prejudice to the opposing side." Amersham Pharmacia Biotech, Inc. v. Perkin Elmer Corp., 190 F.R.D. 644,

28   648 (N.D. Cal. 2000) (citing Wendt v. Host International, 125 F.3d 806, at 814 (9th Cir. 1997).

29

30   PLAINTIFFS’ REPLY IN SUPPORT OF PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT - 5

31
             Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 6 of 174



1            In Jensen v. BMW of North America, 331 F.R.D. 384 (S.D.Cal. 2019), the Plaintiff requested
2    “terminating” sanctions as to its several causes of action, including liability . The Court noted that
3
             “While terminating sanctions are contemplated under Rule 37, they are only warranted under
4            "extreme circumstances." Fjelstad v. Am. Honda Motor Co., 762 F.2d 1334, 1338 (9th Cir. 1985).
             Furthermore, any imposed sanction under Rule 37(b)(2) must be "specifically related to the
5            particular ‘claim’ which was at issue in the order to provide discovery." Insurance Corp. of Ireland,
             Ltd. v. Compagnie des Bauxites de Guinee, 456 U.S. 694, 707, 102 S.Ct. 2099, 72 L.Ed.2d 492
6            (1982).”

7    The Court also noted that “one of the factors to be considered before ordering terminating sanctions is the
8    availability of less drastic sanctions. Connecticut General Life Ins. Co. v. New Images of Beverly Hills, 482 F.3d
9
     1091, 1096 (9th Cir. 2007).” Similarly, in IBM v. Fasco Indus., the Court noted, “while Fasco's behavior must
10
     be taken seriously, it would be draconian for this court to exclude all of Fasco's rebuttal experts. Given the
11
     importance of technical issues to this case, the trial would be over before it started. IBM v. Fasco Indus. 1195
12
     U.S. Dist. LEXIS 22533.
13
             Plaintiffs have complied in good faith with the Court Rules and there is no basis for the Court to impose
14
     sanctions upon plaintiffs by striking their evidence in the context of a Motion for Summary Judgment. Here,
15

16   there are no orders to Compel, or other Court orders that plaintiffs or their counsel have violated. There are only

17   the Defendant’s many complaints, which are not a basis for the Court to strike Plaintiffs’ evidence or deny relief

18   to Plaintiffs. The issue before the Court is summary judgment, not a Motion to Compel.

19       C. Courts have found affidavit evidence from law enforcement POCs sufficient to support findings
            of victim status.
20

21
             Plaintiffs Lily, Maureen, Sarah, Pia, Mya, and Violet have all submitted declarations from their law

22   enforcement designated POCs identifying them in the Curtis images and attesting to the sexual content of the

23   images.1 Affidavit testimony of POCs for Maureen and Jenny identifying them in sanitized images were

24   affirmed by the Second Circuit to be sufficient to support the district court’s order of restitution in United States
25   v. Denault-Reynolds, 810 Fed. Appx. 38 (2d Cir. 2020). There the defendant challenged on Constitutional
26

27

28   1
      See Findlay and Shepherd Decs. for Lily, Rothrock Dec. for Maureen, Behymer Dec. for Sarah,
     Dec. re Mya and Pia (of Adele Brown) for Mya and Pia, and Stetler Dec. for Violet.
29

30   PLAINTIFFS’ REPLY IN SUPPORT OF PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT - 6

31
             Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 7 of 174



1    grounds the district court’s determination that the victims requesting restitution were in fact the people
2    portrayed in the images on the defendant’s computer media. The court relied on the affidavit of the POC for the
3
     Lighthouse series which includes Maureen (one of the Plaintiffs herein)2 and the affidavit of and email from the
4
     POC for Jenny (one of the Plaintiffs herein also.) The agents attested to their participation in the investigation
5
     of the production of the images, and their positive identification of the victims. The appellate court found that
6
     the evidence from the agents “more than amply supports” the identification finding by the court. Id. fn. 2.
7
             The district court in Denault-Reynolds also had and relied in part on the NCMEC report on the case
8
     which flagged relevant images via unique hash values of images. Although Defendant Denault-Reynolds
9

10   challenged use of this report as well, the appellate court found it unnecessary to reach that issue given the

11   strength of the support for the finding in the evidence from the agents. The appellate court further noted that

12   there was “a significant record before [the district court] regarding the reliability of this technology” and that

13   nothing in the record undercut this finding. Denault-Reynolds, supra at fn. 2.
14           So too in the instant case we have as a part of the support for the identification of a number of the
15
     Plaintiffs herein the declaration of their POCs attesting to involvement in the investigation of the original
16
     production cases, positively identifying the Plaintiffs in the sanitized images, and attesting to familiarity with
17
     the sanitized images and the sexual content of the images. We also have the NCMEC reports (See Hepburn
18
     Dec. ISO MSJ Dkt.# 140 pp.27-30, Exs. 4 & 7) which were found sufficient by the district court in Denault-
19
     Reynolds.
20

21
     D.      Declarations of the timely disclosed law enforcement POCs are good and sufficient evidence.

22   Defendant contends that a portion of the law enforcement witnesses are offering expert testimony. He has yet

23   to request any deposition of any of them. Plaintiffs timely disclosed law enforcement Points of Contact as lay

24   and expert witnesses, both. Defendant has not brought his disclosure complaints to Plaintiffs or the court before
25   now.
26

27   2
      The POC for Maureen in Denault-Reynolds was Detective Andy Byers who has since been in a
28   serious injury accident so retired agent Rothrock has stepped back in to be the POC for Maureen
     and her sisters.
29

30   PLAINTIFFS’ REPLY IN SUPPORT OF PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT - 7

31
              Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 8 of 174



1        Defendant was in possession of identifying and contact information on all POCs who submitted
2    declarations, save one, from the time of the criminal prosecution; counsel for defendant received their names
3
     and contact information in the criminal case discovery. Defendant himself produced the NCMEC report which
4
     names the majority of the POCs. See Hepburn Dec. ISO MSJ Ex. 4. Plaintiffs further produced in February
5
     2020 and again in May/June 2020 the NCMEC Attorney Series Information Reports (“ASIRs”) which
6
     contained identification and contact information for all POCs save for Violet and for Amy. See Sparks Dec. ¶5,
7
     Ex. 4.
8
         Law enforcement witnesses (POCs) were also identified in Plaintiffs’ supplemental disclosures two days
9

10   after the Order on Discovery which made clear that identification might be by declaration. POCs were

11   identified as experts within the time for expert disclosure. Dec. of Michelle Sparks, ¶3 & Ex. 7.

12       Despite knowing of the POCs from the criminal matter, Plaintiffs’ responses to written discovery, and

13   receiving the disclosures of Plaintiffs in October and November, 2020, Curtis never requested depositions of
14   any of the POCS. Indeed, expert discovery is still open. Curtis does not explain why he did not seek
15
     depositions of the POCs; he simply wants to exclude them.
16
         E. Counsel for Defendant long ago seen and received written descriptions of the images.
17
         Counsel for Defendant had both seen the CSAM images of the Plaintiffs, and had received written
18
     descriptions of the CSAM images depicting Plaintiffs, in the restitution phase of the criminal case. He produced
19
     proof of same to Plaintiffs in response to discovery. Hepburn Dec. ISO MSJ Dkt. 140, p. 27, Ex. 6. Also,
20

21
     Plaintiffs did disclose in discovery a number of sanitized images of themselves which were all they had at the

22   time3. However, because of the fact that images of Plaintiffs’ child sexual abuse are contraband, and the trauma

23   occasioned to some witnesses upon viewing images of their abuse (See Dec. of Lily ISO MSJ, Dkt. #140, pp.

24   338-341, ¶7. ) it was necessary for Plaintiffs to hire Mr. Laws to view the evidence necessary to allow them to
25

26

27
     3
28     “Sanitized” images refers to CSAM images which have been redacted of the sexual portion of
     the image.
29

30   PLAINTIFFS’ REPLY IN SUPPORT OF PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT - 8

31
             Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 9 of 174



1    prove their case. The evidence of defendant’s crime and plaintiffs’ victimization remains by law in the
2    possession of the government and may not be possessed by Plaintiffs’ or their counsel.
3
             Plaintiffs are not legally allowed to possess or examine the original evidence, nor are Plaintiffs or their
4
     counsel allowed to possess a clone of the contraband to conduct any examination outside of the confines of a
5
     government building or the courthouse. Plaintiffs’ representative, Mr. Laws, was provided the evidence from
6
     the criminal case by the case agent and Mr. Laws was only able to view and analyze the evidence in the HSI
7
     office in California. Defendant’s argument ignores the fact that the process of allowing a victim to view the
8
     evidence of their images in a child pornography prosecution is entirely new, and had not been done before this
9

10   case. Dec. of Kevin Laws of 2/5/21 ¶3. Plaintiffs’ representative could not simply knock on the HSI door and

11   demand to see case evidence. No protocol had been devised for this process as no one had a right to view their

12   images before. It was necessary to arrange a meeting with a senior official in HSI to discuss the request and,

13   once the meeting took place, for that person to consult with the agency’s legal counsel, and then to settle on a
14   protocol. Dec. of Kevin Laws of 2/5/21 ¶4
15
             The meeting concerning protocol with HSI, in Fairfax, Virginia, took place on January 17, 2020. After
16
     the meeting HSI indicated the need to confer with HSI legal counsel. In early February Mr. Laws reached out to
17
     the supervisor in the HSI office in San Francisco, Christina Barfuss. She was unavailable until February 19,
18
     2020. It was necessary for SSA Barfuss to communicate with HSI headquarters to confirm the protocol for the
19
     review. In the meantime COVID19 caused lockdowns across the country, limited the safety of travel, and
20

21   caused most businesses and government operations in the U.S. and in the state of California to dramatically

22   curtail operations for months, and which is continuing. Dec. of Kevin Laws of 2/5/21 ¶¶4 & 5.

23           The first date offered by HSI for the evidence review was the week of July 13, 2020. This time was

24   accepted by Plaintiffs and was when the review took place. Mr. Laws traveled from Virginia to California,
25   where he reviewed and identified the images of plaintiffs’ pursuant to statutory procedure under 18 USC 3509.
26
     Dec. of Kevin Laws of 2/5/21 ¶5. Mr. Laws received sanitized photos from the Curtis case agent on October
27
     13, 2020. Dec. of Kevin Laws of 2/5/21 ¶6. Sanitized Curtis images were disclosed in Laws expert disclosure
28
     on November 30, 2020. Sparks Dec. Ex. ¶3, Ex 1.
29

30   PLAINTIFFS’ REPLY IN SUPPORT OF PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT - 9

31
            Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 10 of 174



1    Defendant made no mention at that time of any deficiencies.
2            In view of the problems inherent in working with contraband which can only be possessed by the
3
     government, in view of the matter being one of first impression in the nation on how to conduct discovery and
4
     present proof with contraband of this nature in a civil case, we ask that plaintiffs be allowed to summon the
5
     case agent to court should there be a question about the child exploitation content of the images in Curtis’
6
     collection.
7
             i.      FRE 408 allows consideration of correspondence of counsel to negate delay in disclosure.
8
             Exhibit 6 to the Hepburn Declaration is admissible to negate allegations of prejudice to defendant from
9

10   supposed undue delay. Ex. 6 details arrangements for defense counsel to view the actual contraband in mid-

11   2018. Ex. 6 further contains admission by Mr. Curtis’ then counsel of the content of a portion of the images in

12   this matter which shows that the images had been seen. (Ex. 6 RSCURTIS CONFIDENTIAL 00134-38, 01627-

13   29.) These latter statements do include negotiation of settlement of restitution, but that is not the purpose for
14   offering them. FRE 408(b) allows admission for purposes of negating undue delay. Defense counsel had thus
15
     long ago seen the images themselves, made record of the content ,and the government had further supplemented
16
     the description of the images, so any alleged delay in receiving the sanitized images produced in the expert
17
     disclosure was of no harm.
18
             D.      Declarations of the parents of Plaintiffs are well founded.
19
            Defendant’s complaints about the declarations of the parents (Category IV) are twofold—late
20

21
     disclosure and hearsay. Both arguments fail on close examination.

22          All of the parents, save one—Violet’s mother—are named parties herein. Defendant himself

23   recognized that the parents were persons with information germane to the Plaintiffs’ claims in that he

24   disclosed them in his initial disclosures, as well as two subsequent amended initial disclosures. See,
25   Bianco Dec. ¶5. Two days after the court’s Order on Discovery, which changed the posture of the case,
26
     Plaintiffs served their supplemental disclosure which specifically named the parents. Indeed, it was not
27
     new information to him as he had already identified them as having discoverable information. At no
28

29

30   PLAINTIFFS’ REPLY IN SUPPORT OF PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT - 10

31
             Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 11 of 174



1    point did Defendant seek deposition on written questions, move to compel their oral depositions or in any
2    way bring to the court his complaint the timing of naming of the parents.
3
             Defendant would have the court strike the entire declarations of the adoptive parents John Doe and
4
     Jane Doe (re Sierra, Sally, Skylar, and Savannah) because they mention receiving photographs from the
5
     social workers of the children at an earlier age. The basis of the parents’ identifications are not
6
     necessarily only based on these, because the children continue to look today much as they did at a
7
     younger age.
8
             As to Sierra and Sally: “The facial features of both of the girls have not changed much. They
9

10   each still resemble the photos we have of them when they were younger.” Dec. of John Doe ¶4. Thus, he

11   recognizes them as they still look like the sanitized photos. Sally came to their family at age 6; Sierra

12   joined the family at age 13. Their father has years of parenting these girls on which to base his

13   identification.
14           As to Skylar and Savannah:
15
              “My husband and I became foster parents and then adoptive parents for Skylar and Savannah not
16           long after they were rescued from the home where they were sexually abused. We received
             photos of them from their earlier years from a social worker who was overseeing their case. The
17           girls have continued to look much the same as their early photos through the time that they have
             been with us. Both are still minors and live in our home with us as they have since we became
18           their foster parents.”

19
     Dec. of Jane Doe ¶2. Again, these minor girls are identified based on their current appearance which has
20
     continued to be similar
21
             As to Pia and Mya, the Defendant complains, apparently, about the formatting of the Declaration of
22
     Jane Roe. The Declaration was transmitted electronically, and whether the Declarant changed the formatting of
23

24   the signature page before signing it, or whether the formatting of that one page was changed in the process of

25   electronic transmission, the substance of the Declaration is accurate, and has not been altered. See Declaration

26

27

28

29

30   PLAINTIFFS’ REPLY IN SUPPORT OF PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT - 11

31
               Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 12 of 174



1    of Deborah A. Bianco, ¶¶4&5. There is no basis to strike the Declaration of Jane Roe identifying the images of
2    her daughters in the Defendant’s child pornography collection.4
3
          E. Defendant’s Declaration is of no import.
4
                   It is irrelevant and immaterial how defendant acquired the CSAM of Plaintiffs, or whether he paid for
5
     those images. What is material is that he possessed and transported the CSAM images of Plaintiffs.
6
          F. Defendant has still failed to adequately give notice of Constitutional questions.
7
                   FRCP 5.1 provides:
8
              (a) Notice by a Party. A party that files a pleading, written motion, or other paper drawing into
9    question the constitutionality of a federal or state statute must promptly:

10                 (1) file a notice of constitutional question stating the question and identifying the paper that raises
         it, if:
11
              (A) a federal statute is questioned and the parties do not include the United States, one of its
12          agencies, or one of its officers or employees in an official capacity; or
               (B) a state statute is questioned and the parties do not include the state, one of its agencies, or one
13
            of its officers or employees in an official capacity; and
14             (2) serve the notice and paper on the Attorney General of the United States if a federal statute is
         questioned—or on the state attorney general if a state statute is questioned—either by certified or
15
         registered mail or by sending it to an electronic address designated by the attorney general for this
16       purpose.
                   Defense counsel’s notice to the AUSAs in the criminal matter do not put the U.S. government on notice
17

18   as required by FRCP 5.1.

19                 Federal Rule of Civil Procedure 5.1 requires a party contesting the constitutionality of a federal statute
20
     to promptly serve the Attorney General of the United States with notice of the action. Okla. Ex rel. Edmondson
21
     v. Pope, 516, F.3d 1214, 1214 (10th Cir., 2008); Fed, R, Civ. P. 5.1. The Defendant has apparently only on
22
     February 3, 2021 filed a Notice of Constitutional Questions. Dkt.#153. There is no proof of service on the
23
     Attorney General or the United States Attorney for the District. Serving the Assistant U.S. Attorney involved in
24

25

26

27   4
      Despite Defendant’s complaint about the Jane Roe Declaration it must be noted that his own
28   declaration was filed without any signature on the filing deadline and was then filed with a
     signature four days later.
29

30   PLAINTIFFS’ REPLY IN SUPPORT OF PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT - 12

31
              Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 13 of 174



1    the criminal case against Defendant as he claims was done on September 17, 2020, is insufficient notice on its
2    face under FRCP 5.1 and Local Civil Rule 3-8.
3
               It is still left to the court to certify the constitutional question under 28 U.S.C. §2403.
4
               G.       Summary of evidence shows sufficient support for summary judgment.
5
               Defendant fails to challenge the substance of any declaration supporting Plaintiffs’ motion. Indeed,
6
     how can he? What can he say to a victim or a parent saying “That is me” or “That is my child.” What can he
7
     say to a law enforcement officer who was a part of the child’s rescue who says “Yes, that is the child who was
8
     sexually tortured.”
9

10             For the court’s convenience the following is a table of the proof submitted in support of each of the

11   Plaintiffs’ claims:

12    Name of          Plaintiff or parent identifies     POC identifies/                   Sexual Content Described
      Plaintiff                                           Laws identifies
13    Amy              Yes (identifies bedsheets and                                        Yes (identifies abuse
                       position)                                                            occurring on bedsheets and
14
                       Dec. of Amy, ¶5                                                      position)
15                                                                                          Dec. of Amy, ¶5
      Lily                                                Yes                               Yes
16                                                        Dec. of Findlay, ¶¶4, 7-10        Dec. of Findlay¶¶4, 7-10
                                                          Dec. of Shepherd, ¶¶5,6, 10-      Dec. of Shepherd, ¶¶5,6, 10-
17                                                        12                                12
                                                          Dec. of laws, ¶9(d)               Dec. of laws, ¶9(d)
18    Sarah            Yes                                Yes                               Yes
                       Dec. of Sarah, ¶6                  Dec. of Behymer,                  Dec. of Behymer ¶6
19                                                        ¶¶ 4&6                            Dec. of Sarah, ¶6
20    Maureen          Yes                                Yes                               Yes
                       Dec. of Maureen,                   Dec. of Rothrock,                 Dec. of Rothrock,
21                     ¶¶ 8 & 10                          ¶¶7 & 10                          ¶¶ 10-11
                                                                                            Dec of Maureen,
22                                                                                          ¶¶ 8&9
      Violet           Yes                                Yes                               Yes
23                     Dec. of Violet’s Mother, ¶¶3       Dec. of Stetler,                  Dec. of Stetler ¶7
                       &5                                 ¶¶ 4&6                            Dec. of Laws, ¶9(a)
24                                                        Dec. of Laws ¶9(a)
      Pia              Yes                                Yes                               Yes
25
                       Dec. of Jane Roe, ¶¶ 7,& 8         Dec. re Mya & Pia (Brown)         Dec. re Mya & Pia (Brown)
26                                                        ¶¶ 5 & 12-18                      ¶¶ 5 & 12-18
                                                          Dec. of Laws ¶ 9(c)(ii)           Dec. of Laws ¶ 9(c)(ii)
27    Mya              Yes                                Yes                               Yes
                       Dec. of Jane Roe, ¶6               Dec. re Mya & Pia (Brown)         Dec. re Mya & Pia (Brown)
28                                                        ¶¶ 5 &11                          ¶11
29

30   PLAINTIFFS’ REPLY IN SUPPORT OF PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT - 13

31
                  Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 14 of 174



1                                                           Dec. of Laws ¶ 9(c)(i)          Dec. of Laws ¶ 9(c)(i)
         Erika/Tori       Yes                                                               Yes, mother recognizes scene
2                         Dec of Jane Smith                                                 of abuse
                          (room décor, tan line and
3
                          physiques of daughters)¶¶
4                         6&7
         Sierra           Yes                                                               Yes,
5                         Dec. of John Doe                                                  Dec. of Laws, ¶9(b)(i)
                          (“facial features not changed
6                         much”)¶4 (“you can see the
                          resemblance[ to the sanitized
7                         photos] in them today also.”)
                          ¶6
8
         Sally            Yes                                                               Yes,
9                         Dec. of John Doe                                                  Dec. of Laws ¶9(b)(iv)
                          (“facial features not changed
10                        much”)¶4 (“you can see the
                          resemblance[ to the sanitized
11                        photos] in them today also.”)
                          ¶6
12       Skylar           Yes                                                               Yes
                          Dec. of Jane Doe                                                  Dec. of Laws, ¶9(b)(iii)
13                        “”became . . .parents not long
                          after rescue” ¶2
14
                          “have continued to look much
15                        the same” ¶2
                          “image is Skylar” ¶4
16       Savannah         Yes                                                               Yes
                          Dec. of Jane Doe                                                  Dec. of Laws, ¶9(b)(ii)
17                        “”became . . .parents not long
                          after rescue” ¶2
18                        “have continued to look much
                          the same” ¶2
19
                          “image . . is Savannah” ¶4
20       Jessica          Yes
                          Dec of Mother Alyssa
21                        Cooper, ¶ 6
         Jenny            Yes                                                               Yes
22                        Dec. of Jenny, ¶5                                                 Dec. of Jenny, ¶5

23
                  The issues presented here are not complex5 For most of the plaintiffs the facts are clear. Plaintiffs or
24

25   their parents have identified themselves in the images from Mr. Curtis’ child pornography collection that

26   served as the basis for his criminal conviction of child pornography crimes. Defendant avoids addressing the

27

28
     5
         Defendant’s reliance on adjectives and adverbs notwithstanding
29

30   PLAINTIFFS’ REPLY IN SUPPORT OF PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT - 14

31
            Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 15 of 174



1    inconvenient fact of Plaintiffs saying “that photo is of me.” But Plaintiffs do not ask the court to rely only upon
2    their declarations, alone. Plaintiffs’ law enforcement Points of Contact (“POCs”) have also testified as
3
     percipient witnesses to knowing the plaintiffs, to recognizing the images even with redactions, and to knowing
4
     the sexual content of the images.
5
             Finally, Mr. Laws testified as to the electronic evidence related to Mr. Curtis’ child pornography
6
     collection, and Mr. Laws was able to personally verify some, if not all, of the Plaintiffs’ images in the
7
     collection he viewed at the Homeland Security Investigations (“HSI") office in San Francisco.
8
                                                     CONCLUSION
9

10           "[W]here the record taken as a whole could not lead a rational trier of fact to find for the non-moving

11   party, there is no genuine issue for trial." Matsushita Elec. Indus. Co. v. Zenith Radio, 475 U.S. 574,

12   587 (1986) (internal quotation marks omitted). Here, the record as a whole supports Plaintiffs’ request for

13   Summary Judgment. Defendant pled guilty to transportation and possession of child pornography. There is
14   ample evidence, not refuted by Defendant, that Plaintiffs’ images were among those possessed and transported
15
     by Defendant. Plaintiffs have proven their identities, and confirmed their images, by their own testimony, or
16
     that of their parents or guardians, by the Law Enforcement Points of Contact, and. in some cases, by Kevin
17
     Laws. Although Defendant has many complaints about Plaintiffs’ counsel and their presentation, he has not
18
     raised any disputed fact that prevents this court from granting Plaintiffs’ Motion for Summary Judgment.
19
             Respectfully submitted,
20

21
             Dated: February 5, 2021.                  CARPENTER, ZUCKERMAN & ROWLEY

22                                                     By: /s John A. Kawai
                                                        John A. Kawai, CSBA No. 260120
23                                                      407 Bryant Circle, Suite F
                                                        Ojai, CA 93023
24                                                      Phone: 805-272-4001

25                                                     CAROL L. HEPBURN, P.S.
26                                                     By:__/s Carol L. Hepburn
                                                       Carol L. Hepburn, Pro Hac Vice Admitted
27
                                                       PO Box 17718
28                                                     Seattle, WA. 98127
                                                       (206) 957-7272 phone
29

30   PLAINTIFFS’ REPLY IN SUPPORT OF PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT - 15

31
          Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 16 of 174



1                                          (206) 957-7273 fax
                                           Emails: carol@hepburnlaw.net
2
                                           DEBORAH A. BIANCO P.S.
3

4                                          By:_s/Deborah A. Bianco
                                           Deborah A. Bianco, Pro Hac Vice Admitted
5                                          PO Box 6503
                                           Bellevue, WA 98008
6                                          Phone: 425-747-4500
                                           Facsimile: 425-747-8400
7                                          Email: deb@debbiancolaw.com
8                                          Attorneys for Plaintiffs
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

29

30   PLAINTIFFS’ REPLY IN SUPPORT OF PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT - 16

31
            Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 17 of 174



1    John A. Kawai, CSBN 260120
     CARPENTER, ZUCKERMAN & ROWLEY
2    400 South 4th Street, Suite 500
     Las Vegas, NV. 89101
3    Tel: (805) 272-4001
     Fax: (805) 719-6858
4    Email: jk@czrlaw.com
     Of Attorneys for Plaintiffs
5

6
     Deborah A. Bianco, Pro Hac Vice
     14535 Bel-Red Road, #201
7    Bellevue, WA 98007
     (425) 747-4500
8    Email: deb@debbiancolaw.com
     Attorney for Plaintiffs Maureen, Pia,
9    And Mya

10   Carol L. Hepburn, Pro Hac Vice
     PO Box 17718
11   Seattle, WA 98127
     Tel: 206) 957-7272
12   Fax: (206) 957-7273
     Email: carol@hepburnlaw.net
13   Attorney for Plaintiffs Lily, Sarah,
     Skylar, Savannah, Sally, Sierra, Violet,
14   Amy, Erika, Tori, Jenny, and Jessica
15
                                UNITED STATES DISTRICT COURT
16                            NORTHERN DISTRICT OF CALIFORNIA
                                     OAKLAND DIVISION
17

18    “Amy,” et. al.,                                 Case No: 3:19-CV-02184PJH
19
                                    Plaintiffs,       DECLARATION OF MICHELLE D.
20                                                    SPARKS IN SUPPORT OF PLAINTIFFS’
      v.                                              MOTION FOR SUMMARY JUDGMENT
21
      RANDALL STEVEN CURTIS
22                                                    NOTE ON MOTION CALENDAR:
23                                                    Date: February 25, 2021
                                         Defendant.
                                                      Time: 1:30 pm
24
                                                      Judge: Honorable Phyllis J. Hamilton
25                                                    Chief United States District Court Judge
26

27

28          I, MICHELLE SPARKS hereby declare as follows:
29
     DECLARATION OF MICHELLE D. SPARKS IN
30   SUPPORT OF PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT - 1

31
            Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 18 of 174



1              1. I am of legal age and competent to testify to the matters set forth below. I make this
2
     declaration based on my own personal knowledge and it is true and accurate to the best of my personal
3
     knowledge. This declaration is consistent with the testimony I would give on these subjects in a court
4
     of law.
5

6              2. I am a paralegal and have been working for Carol L. Hepburn for ten years in the State of

7    Washington. We represent the Plaintiffs herein. I make this Declaration in support of Plaintiffs’
8
     Motion for Summary Judgment.
9
               3. On October 28, 2020, we served defense counsel Ethan Balogh and Nara Sugino of
10
     Coleman Balogh, Plaintiffs’ Supplemental Disclosures. Attached at Exhibit 7 is a true and correct
11

12   copy of Plaintiffs’ Supplemental Disclosures and the email from Carol L. Hepburn with said

13   disclosure.
14
               3. On November 30, 2020, I served defense counsel Ethan Balogh and Nara Sugino of
15
     Coleman Balogh, Plaintiff’s Expert Witness Disclosure and attachments via a dropbox link. I created
16
     the link in dropbox and copied it into the email dated November 30, 2020 to share with defense and
17

18   plaintiffs’ counsel. Attached as Exhibit 1 is a true and correct copy of the email with the dropbox link

19   to Ethan Balogh and Nara Sugino as well as to all plaintiffs’ counsel and staff. Attached at Exhibit 2
20
     is a screen shot of my dropbox sub-directory showing all documents produced with Plaintiffs’ Expert
21
     Witness Designation on November 30, 2020 to defense counsel, Ethan Balogh.
22
               4. Attached as Exhibit 3 is a true and correct copy of the Plaintiffs’ Disclosure of Expert
23

24   Witnesses served on defense counsel November 30, 2020. At no. 7A-J, pp. 5-9, the law enforcement

25   agents are listed per series of CSAM child pornography images.
26
               5. During the course of responding to Defendant’s Requests for Production herein Plaintiffs
27
     also produced information in the form of Attorney Series Information Reports from the National
28

29
     DECLARATION OF MICHELLE D. SPARKS IN
30   SUPPORT OF PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT - 2

31
            Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 19 of 174



1    Center for Missing and Exploited Children (NCMEC). These reports were produced twice, initially
2
     without Bates numbers, and then a second time all reports were again produced with Bates numbers.
3
     The dates of production are as follow:
4
            Amy 2/7/20 and 5/15/20
5
            Erika 2/7/20 and 5/8/20
6           Jenny 2/7/20 and 5/12/20
            Jessica 2/7/20 and 5/13/20
7           Lily 2/7/20 and 6/18/20
            Maureen 2/12/20 and 5/20/20
8
            Mya 2/12/20 and 5/22/20
9           Pia 3/13/20 and 5/22/20
            Sally 2/27/20 and 6/4/20
10          Sarah 2.7.20 and 5/29/20
            Savannah 2/7/20 and 6/7/20
11
            Sierra 2/7/20 and 6/12/20
12          Skylar 2/7/20 and 6/8/20
            Tori 2/7/20 and 5/8/20
13          Violet 2/7/20 and 6/8/20
14
     True and correct copies of the reports are attached hereto at Ex. 4.
15
            6.      Attached at Ex. 5 is a true and correct copy of Plaintiffs’ Production Chart.
16
            7.      We produced answers and responses to Defendant’s Special Interrogatory and Second
17

18   Set of Requests for Production of Documents on January 22, 2021. Attached at Ex. 6 are a true and

19   correct copies of Plaintiffs’ Answer to Defendant’s Special Interrogatory and Plaintiffs’ Responses to
20
     Defendant’s Second Requests for Production.
21
            I hereby declare under penalty of perjury under the laws of the United States of America that
22
     the foregoing it true and correct to the best of my knowledge.
23

24          DATED this 5th day of February, 2021

25

26
                                                            CAROL L. HEPBURN, P.S.

27                                                          By_/s Michelle D. Sparks________
                                                            Paralegal to Carol L. Hepburn
28                                                          PO Box 17718
29
     DECLARATION OF MICHELLE D. SPARKS IN
30   SUPPORT OF PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT - 3

31
          Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 20 of 174



1                                                Seattle, WA 98127
                                                 (206) 957-7272
2
                                                 (206) 957-7273 fax
3                                                Email: michelle@hepburnlaw.net

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

29
     DECLARATION OF MICHELLE D. SPARKS IN
30   SUPPORT OF PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT - 4

31
              Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 21 of 174


  From:    Michelle Sparks michelle@hepburnlaw.net
Subject:   Amy et al., v. Randall Steven Curtis = Pltfs' Expert Witness Disclosure dropbox link
   Date:   November 30, 2020 at 3:11 PM
     To:   Ethan A. Balogh eab@colemanbalogh.com, Nara Sugino nas@colemanbalogh.com
    Cc:    Carol Hepburn carol@hepburnlaw.net, Debbie Bianco bianco.lawyers@gmail.com, John Kawai jk@czrlaw.com, Grayson Yoder
           gyoder@czrlaw.com, Ashley Nicole Deatherage adeatherage@czrlaw.com, Veronica Stanwood VStanwood@czrlaw.com,
           Mr. James R. Marsh Esq. jamesmarsh@marsh.law, Maggie Mabie margaretmabie@marsh.law


       See that attached dropbox link for Pltfs’ Expert Witness Disclosure and the attachments. Michelle


       https://www.dropbox.com/sh/x3nk142fskg2nj2/AACOlRJJyrI9AwJbNh3Lw8Kza?dl=0


       Michelle D. Sparks, Paralegal
       Carol L. Hepburn, P.S.
       PO Box 17718
       Seattle, WA 98127
       206-957-7272
       206-957-7273 fax

       michelle@hepburnlaw.net

       This email is intended only for the addressee shown above. It may contain information that is
       privileged and confidential, or otherwise protected from disclosure. Any review, dissemination
       or use of this transmission or its contents by persons other than the addressee is strictly
       prohibited. If you have received this transmission in error, please notify us immediately by
       telephone and delete this transmission. Thank you.
Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 22 of 174
Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 23 of 174
            Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 24 of 174



1
     John A. Kawai, CSBN 260120
2    CARPENTER, ZUCKERMAN & ROWLEY
     407 Bryant Circle, Suite F,
3    Ojai, CA 93023
     Tel: (805) 272-4001
4    Fax: (805) 719-6858
     Email: jk@czrlaw.com
5    Attorneys for Plaintiffs
6    Deborah A. Bianco, Pro Hac Vice Admitted
     PO Box 6503
7    Bellevue, WA 98008
     (425) 747-4500
8    Email: deb@debbiancolaw.com
     Attorney for Plaintiffs Maureen, Pia and
9    Mya
10   Carol L. Hepburn, Pro Hac Vice Admitted
     PO Box 17718
11   Seattle, WA 98127
     Tel: 206) 957-7272
12   Fax: (206) 957-7273
     Email: carol@hepburnlaw.net
13   Attorney for Plaintiffs Maureen,
     Pia, Ava, Lily, Sarah, Skylar, Savannah,
14   Sally, Sierra, Violet, Amy, Erika, Tori, Jenny
     And Jessica
15
                                  UNITED STATES DISTRICT COURT
16                              NORTHERN DISTRICT OF CALIFORNIA
17
                                       OAKLAND DIVISION

18
      “AMY,” et al., “                                   Case No: 3:19-CV-02184-PJH
19

20                                   Plaintiffs,         PLAINTIFF’S EXPERT WITNESS
                                                         DISCLOSURE PURSUANT TO FRCP
21    v.                                                 26(a)(1) and 26(2)(A)
22    RANDALL STEVEN CURTIS,
23                                   Defendant.
24

25

26          Plaintiffs hereby disclose possible expert witnesses, who may provide testimony at trial either
27
     in direct evidence of the Plaintiffs’ case or as a rebuttal for any purpose, pursuant to Fed. R. Civ. P.
28
     26(a)(2), as follows:
29    PLAINTIFF’S EXPERT WITNESS DISCLOSURE
      PURSUANT TO FRCP 26(a)(1) and 26(2)(A)- 1
30

31
            Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 25 of 174



1           1.     Kevin J. Laws
            K&S Teaching and Consulting LLC
2
            10816 Crest Street
3           Fairfax, VA 22030
            Phone: 703-473-9499
4
            Mr. Laws is a retained expert. Based on his extensive education, training, and experience
5

6    concerning the investigation of child sex abuse image exploitation crimes, Mr. Laws is familiar with

7    the images/videos discovered during the investigation of the Defendant’s predicate criminal activity
8
     which forms the basis for this case, and can identify the individual Plaintiffs depicted in the
9
     images/videos discovered during the investigation of the Defendant’s predicate criminal acts. Mr.
10
     Laws has viewed the child sex abuse material which is included in the evidence of the underlying
11

12   criminal investigation and has met with each of the plaintiffs herein. Mr. Laws Reports, Curriculum

13   Vitae, list of prior testimony and fee chart are attached at Exhibit A.
14
            2.     Special Agent Jason Popper
15          Department of Homeland Security Immigration and Customs Enforcement
            Jason.popper@ice.dhs.gov
16          415-844-5301
17          Special Agent Michael Kress
18          Homeland Security Investigations
            San Francisco International Airport
19          (415) 844-0815
20          Group Supervisor Agent Christina Barfuss
21          Cyber Crimes Child Exploitation
            Department of Homeland Security
22          630 Sansome Street
            San Francisco, CA 94111
23

24
            Agents Popper, Kress, and Barfuss additional law enforcement agents involved in the
25
     investigation and prosecution of the Defendant which, on information and belief, include those from
26

27   the Department of Homeland Security as revealed in the discovery provided to Defendant in the course

28   of the criminal prosecution, including but not limited to retired Agent Jerald Kawai whose current
29    PLAINTIFF’S EXPERT WITNESS DISCLOSURE
      PURSUANT TO FRCP 26(a)(1) and 26(2)(A)- 2
30

31
            Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 26 of 174



1    location is unknown to Plaintiffs, as well as related and affiliated Federal Bureau of Investigation
2
     officers and special agents are non-retained experts. Their testimony to the facts related to the
3
     investigation and prosecution of Defendant’s crimes may be supplemented with testimony drawing on
4
     their particular expertise, training, and experience in law enforcement of child exploitation crimes.
5

6           Further, Special Agent Christina Barfuss is the Group Supervisor of Homeland Security Cyber

7    Crimes/Child Exploitation Cyber Crimes Investigations Center. She may have knowledge of the
8
     process involved generally and procedures relevant to the request for ECD Technical Assistance at
9
     NCMEC that files be reviewed in investigations for any known child victims that were identified by
10
     law enforcement in the form of a DVD obtained from Randall Steven Curtis.
11

12          3.      The following law enforcement agents are non-retained experts and may have

13   knowledge of facts of the criminal offenses and investigation of those offenses which underlie this
14
     civil matter. Such testimony may be supplemented with testimony drawing on their particular
15
     expertise, training, and experience in law enforcement of child exploitation crimes.
16
            Special Agent Madonia
17          Homeland Security
18
            Special Agent Madonia received one (1) DVD from the submitting agent. A formal request
19
     was made that the files be reviewed for any known child sex abuse image exploitation victims that
20

21   were identified by law enforcement in past investigations.

22          Special Agent Kristina Eyler
            703-675-9760
23

24          Special Agent Eyler transferred evidence to HSI office in Washington, DC.

25
            4.     Lauren Coffren
26          Director of the Exploited Children Division of NCMEC
27
            National Center for Missing and Exploited Children
            333 John Carlyle Street, Suite 125
28          Alexandria, VA. 22314-5950
29    PLAINTIFF’S EXPERT WITNESS DISCLOSURE
      PURSUANT TO FRCP 26(a)(1) and 26(2)(A)- 3
30

31
            Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 27 of 174



1           703-224-2150
2
            Ms. Coffren, a non-retained expert, is the Director of the Exploited Children Division of
3
     NCMEC and is responsible for overseeing the ECD’s Child Victim Identification Program (CVIP)
4
     analysts and support personnel as well as Victim Services. She has knowledge of the procedures
5

6    involving CVIP reports and their processing by NCMEC, including the procedures used to generate

7    and maintain reports, and the processing of the law enforcement request concerning child sex abuse
8
     material seized from Defendant herein and identification of child sex abuse material images therein.
9
     Ms. Coffren has general knowledge concerning the online circulation of the images and/or videos of
10
     each Plaintiff and can identify some of the plaintiffs based on her personal acquaintance of some of the
11

12   Plaintiffs herein, specifically Lily, Maureen, Amy, Jessica, Jane Doe, and Jane Roe.

13          5.     Signy Arnason
            Associate Executive Director
14
            Canadian Centre for Child Protection
15          615 Academy Road
            Winnipeg, MB R3N 0E7
16          Canada
            1-800-532-9135
17

18
            Ms. Arnason, a non-retained expert, is the Associate Executive Director from the Canadian
19
     Centre for Child Protection and has knowledge of some of the child pornography images and/or videos
20

21   of each of the plaintiffs herein that circulate online, general knowledge concerning the online

22   circulation of the images and/or videos of each Plaintiff and can identify some of the plaintiffs in the
23   child pornography possessed by Defendant Randall Steven Curtis based on her personal acquaintance
24
     of some of the Plaintiffs herein, specifically Lily, Maureen, Amy, Jessica, Jane Doe, and Jane Roe.
25
     Her testimony may include information about the operation of and resulting information from Project
26

27   Arachnid on the open and the “Dark Web” internet Her testimony may also include the subjects

28   included in her declaration of October 7, 2019 filed with the court herein.
29    PLAINTIFF’S EXPERT WITNESS DISCLOSURE
      PURSUANT TO FRCP 26(a)(1) and 26(2)(A)- 4
30

31
            Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 28 of 174



1           6.     Matthew Stein
            ECD Staff
2
            NCMEC
3           333 John Carlyle Street, Suite 125
            Alexandria, VA. 22314-5950
4           703-224-2150
5
                    Mr. Stein, a non-retained expert, has knowledge that child pornography images were
6
     identified as a result of additional analysis and searches of ECD Technical Assistance of NCMEC from
7
     files obtained from the criminal investigation of Randall Steven Curtis. His testimony may include
8

9    information about the method of and practices of NCMEC in identifying victims of child pornography

10   from among the submissions made to NCMEC by law enforcement agencies across the country.
11
            7.      Law Enforcement Points of Contact.
12
            The following potential witnesses are designated law enforcement points of contact (POC) for
13
     the child pornography series comprised of the Plaintiffs’ child sex assault images/videos. The POCs
14

15   are each non-retained experts. The POCs are in some cases law enforcement agents, active or retired,

16   who were among the agents/officers who investigated the original child pornography production cases
17   involving the Plaintiffs. These agents may testify to their personal knowledge concerning the rescue
18
     of the Plaintiffs from the sexual abuse circumstances they endured as children. The POCs may testify
19
     to their experience as witnesses in various prosecutions of child pornography offense defendants
20

21   testifying to identity and age at the time of abuse for each of the Plaintiffs. The POCs may further

22   testify to the processes in general of identifying child victims of sexual offense crimes, to the
23   identification of Plaintiffs in the child sex abuse material seized from Defendant, and to Plaintiffs
24
     identities and ages at the time of abuse.
25
            A.     SA Jeffrey Stetler
26          Agency: Federal Bureau of Investigation
27
            Email: jfstetler@fbi.gov
            Phone Number: 360-239-9300
28

29    PLAINTIFF’S EXPERT WITNESS DISCLOSURE
      PURSUANT TO FRCP 26(a)(1) and 26(2)(A)- 5
30

31
            Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 29 of 174



1           Special Agent Scott Saxon - retired
            FBI
2
            360-709-3377
3           Scott.saxon@ic.fbi.gov

4                   Special Agents Stetler and Saxon are the Law Enforcement Point of Contact regarding
5
     the At School series victim, Case No. 305C-SE-3068874. They are familiar with the images/videos in
6
     this series and able to verify her identity and age.
7

8
            B.      Special Agent Adam L. Krob
9           Special Agent Allison Hirsch
            FBI – Denver
10          alkrob@fbi.gov
            alhirsch2@fbi.gov
11
            303-313-6834
12
                    Special Agents Krob and Hirsch are the current Law Enforcement Points of Contact
13
     regarding the four victims of the Jan_Socks series, Sierra, Sally, Skylar and Savannah, Case No. 305C-
14

15   DN-69921. They are familiar with the images/videos in this series and will be able to verify the

16   identities and ages of Sierra, Sally, Skylar and Savannah.
17

18          C.     Special Agent Daniel Ben-Meir
            Department of Homeland Security Immigration and Customs Enforcement
19          415-844-6950
            Daniel.ben-meir@ice.dhs.gov
20

21                  Special Agent Ben-Meir is the Law Enforcement Point of Contact regarding the victim

22   of the Jenny Series, Case No. DT07QR07DT0020. He is familiar with the images/videos in this series
23   and able to verify Jenny’s identity and age.
24
            D.     Detective Daniel Fandrey
25          Agency: Suffolk County Police Department
            Email: daniel.fandrey@suffolkcountyny.gov
26

27
            and
28

29    PLAINTIFF’S EXPERT WITNESS DISCLOSURE
      PURSUANT TO FRCP 26(a)(1) and 26(2)(A)- 6
30

31
            Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 30 of 174



1           Detective Rory Forrestal - retired
            Suffolk County Police Department, Computer Crimes
2
            631-852-6583
3           ForreRor@suffolkcountyny.gov

4                   Detectives Fandry and Forrestal are the Law Enforcement Points of Contact regarding
5
     the victim of the Jessica Series, Case No. 01-477524. They are familiar with the images/videos in this
6
     series and able to verify Jessica’s identity and age.
7

8
            E.      SSA J. Thomas Rothrock, retired
9           Formerly of Department of Homeland Security Immigrations and Customs Enforcement
            j.tom.rothrock@gmail.com
10

11
                    Retired Supervisory Special Agent Rothrock is at this time the Law Enforcement Point
12
     of Contact regarding Maureen of the Lighthouse Series, Case No. 52F41819. SSA Rothrock was
13
     involved in the original rescue and production case related to the Lighthouse series, is familiar with the
14

15   images/videos in this series and able to identify Maureen in images from the series and to verify

16   Maureen’s identity and age.
17          F.     Detective Deborah Behymer - retired
18          Okanogan County Sheriff’s Office
            509-429-0831
19          debbiebehymer@yahoo.com
20          Retired Detective Behymer is the Law Enforcement Point of Contact regarding Sarah of the
21
     Marineland Series. She is familiar with the images/videos in this series and able to identify Sarah in
22
     images from the series able to verify Sarah’s identity and age.
23

24          G.     SA Kevin Shanley
            FBI
25          617-877-9809
            Kevin.shanley@ic.fbi.gov
26

27

28

29    PLAINTIFF’S EXPERT WITNESS DISCLOSURE
      PURSUANT TO FRCP 26(a)(1) and 26(2)(A)- 7
30

31
            Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 31 of 174



1           Special Agent Shanley is the Law Enforcement Point of Contact regarding Amy of the Misty
2
     Series. He is familiar with the images/videos in this series and able to identify Amy in images from
3
     the series and able to verify her identity and age.
4
            H.     SA Jamie West
5
            Department of Homeland Security Immigration and Customs Enforcement
6           802-873-3277
            Jamie.west@dhs.gov
7           Case No. NT07QS12NT0002
8
            And/or
9
            Detective Sergeant John Merrigan
10          Vermont State Police – Rockingham Barracks
            802-522-7252
11
            John.merrigan@state.vt.us
12          Case No. 12D100066

13
            Special Agent West and/or Detective Sergeant John Merrigan are the Law Enforcement Points
14

15   of Contact regarding Erika and Tori of the PinkHeartSisters Series. SA West and Detective Sergeant

16   Merrigan are familiar with the images/videos in this series, able to identify Erika and Tori in images
17   from the series, and able to verify their identities and ages.
18
            I.     Corporal Amanda Garner
19          Corporal Adelle Brown
            Constable Lana Chui
20          Sergeant Natalie Davis
21          E Division Major Crime Section
            Royal Canadian Mounted Police
22          Mailstop #209
            14200 Green Timbers Way
23          Surrey, BC. V3T 6P3
24          Canada
            Amanda.garner@rcmp-grc.gc.ca
25          Adelle.brown@rcmp-grc.gc.ca
            Lana.chui@rcmp-grc.gc.ca
26          Natalie.davis@rcmp-grp.gc.ca
27
            Or
28

29    PLAINTIFF’S EXPERT WITNESS DISCLOSURE
      PURSUANT TO FRCP 26(a)(1) and 26(2)(A)- 8
30

31
            Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 32 of 174



1            Integrated Child Exploitation
             Victim Identification Unit
2
             Phone: 778-290-3930
3            Email: ICE_BC_VI@rcmp-grc.gc.ca

4            Corporals Garner and Brown, Constable Chui, and Sgt. Natalie Davis or the Victim
5
     Identification Unit of the Integrated Child Exploitation Unit of the Royal Canadian Mounted Police
6
     are the Law Enforcement Points of Contact regarding Pia and Mya of the Sweet Sugar Series. They
7
     are familiar with the images/videos in this series, and able to identify Pia and Mya in images from the
8

9    series, and able to verify Pia’s and Mya’s identities and ages.

10           And
11
             Sgt. Bev Csikos – former LEPOC
12           Royal Canadian Mounted Police
             604-598-4349
13           Bev.csikos@rcmp-grc.gc.ca
             Case No. 2010-690
14

15           Sgt. Csikos of the Royal Canadian Mounted Police is the former Law Enforcement Point of

16   Contact regarding Pia and Mya of the Sweet Sugar Series. She is familiar with the images/videos in
17   this series and able to verify their identities and ages.
18
             J.     SSA Joshua Findley
19           Department of Homeland Security Immigration and Customs Enforcement
             503-326-7491
20           Joshua.s.findley@dhs.gov
21
             And
22
             Detective Roy Shepherd, retired
23           Richland Police Department
24           509-554-3613
             Roy.shepherd31@gmail.com
25
             Supervisory Special Agent Joshua Findley or Retired Detective Roy Shepherd are the Law
26

27   Enforcement Points of Contact regarding Lily of the Vicky Series. SSA Findley and Detective

28   Shepherd are able to identify Lily in images from the series, and to verify her identity and age.
29    PLAINTIFF’S EXPERT WITNESS DISCLOSURE
      PURSUANT TO FRCP 26(a)(1) and 26(2)(A)- 9
30

31
          Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 33 of 174



1
           Dated this 30th day of November, 2020.
2

3                                                  /s/ John A. Kawai
                                                  John A. Kawai, CSBN 260120
4                                                 CARPENTER, ZUCKERMAN & ROWLEY
                                                  407 Bryant Circle, Suite F
5
                                                  Ojai, CA 93023
6                                                 Phone: 805-272-4001
                                                  Email: jk@czrlaw.com
7                                                 Attorney for Plaintiffs
8
                                                  /s/ Carol L. Hepburn
9
                                                  Carol L. Hepburn, Pro Hac Vice Admitted
10                                                CAROL L. HEPBURN, P.S.
                                                  200 First Ave. West, Suite 550
11                                                Seattle, WA 98119
                                                  Phone: 206-957-7272
12
                                                  Email: carol@hepburnlaw.net
13                                                Attorney for Plaintiffs Maureen,
                                                  Pia, Ava, Lily, Sarah, Skylar, Savannah,
14
                                                  Sally, Sierra, Violet, Amy, Erika, Tori, Jenny and Jessica

15

16

17                                                /s/ Deborah A. Bianco
                                                  Deborah A. Bianco, Pro Hac Vice Admitted
18                                                DEBORAH A. BIANCO, PLLC
                                                  14535 Bel-Red Road, #201
19                                                Bellevue, WA 98007
20                                                Phone: 425-747-4500
                                                  Email: deb@debbiancolaw.com
21                                                Attorney for Plaintiffs Maureen, Pia and
                                                  Mya
22

23

24

25

26

27

28

29   PLAINTIFF’S EXPERT WITNESS DISCLOSURE
     PURSUANT TO FRCP 26(a)(1) and 26(2)(A)- 10
30

31
Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 34 of 174
              Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 35 of 174



enforcement also established that           had a young              at         Elementary School, where he had
served as               . Law enforcement also learned that             had a previous arrest for lewd or lascivious
act with a child under 14 and indecent exposure, though these charges were dismissed, and that                     ’s
Facebook page featured a profile photo that appeared to show the same young girl pictured in the series files.
         was arrested on August 26,          on charges of production, distribution, and possession of child
pornography. On September 8,         , he pled guilty to these charges and was sentenced to serve 23 years in
prison. The court ordered         to pay $           in restitution to the young girl in the series.

ASSOCIATED SERIES (ADDITIONAL VICTIM SERIES CREATED BY SAME OFFENDER)
Associated Series name:
Relationship of Associated Victim to Offender: Victim was                                   of At School offender
Distribution of Associated Series Files: None
Legal Counsel Retained by Associated Victim: No
DISTRIBUTION INFORMATION
Number of identified files submitted by law enforcement: 62 (50 images and 12 videos)

(This represents only files that law enforcement seized from the producer of the series and submitted to
NCMEC. Additional files that may exist, but were not in the producer’s possession, are not included. The
number of files shown above includes visually unique files as well as files that are visually similar, e.g., cropped,
rotated, edited.)

From August 2, 2013 through December 31, 2018, files from the "At School" series have been included in 2,749
law enforcement submissions of content to NCMEC that were seized from offenders. NCMEC’s review of these
submissions indicated that they included a total of 28,280 files from the “At School” series.




This Report is provided to the attorney of record for the Child Sexual Abuse Imagery (CSAI) victim whose series the Report describes, after
verification of current legal representation. The information contained in this Report is derived exclusively from NCMEC’s records and is
current only as of the creation date indicated above. The information contained in the Report may not be comprehensive. This Report is
intended solely for informational purposes in furtherance of NCMEC's nonprofit mission to provide assistance to CSAI victims. Please treat
the information in this Report as sensitive and confidential and do not reproduce or further distribute this Report.                     2
               Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 36 of 174



HISTORICAL DISTRIBUTION



                                    Historical Distribution of Series Files
        16,000
                                                                                                                          15,026
        14,000

        12,000

        10,000

          8,000

          6,000                                                                       5,913

          4,000                                                                                          4,335

          2,000                                                    2,138
                                                 750
               0             138
                         2013               2014              2015              2016               2017                2018



                    Law Enforcement Submissions Containing Series Files
        900

        800
                                                                                                                          765
         700                                                                        696
                                                                                                       669
        600

         500

        400                                                      417

         300

        200                                   194
         100

           0              12
                      2013               2014               2015               2016               2017                 2018




This Report is provided to the attorney of record for the Child Sexual Abuse Imagery (CSAI) victim whose series the Report describes, after
verification of current legal representation. The information contained in this Report is derived exclusively from NCMEC’s records and is
current only as of the creation date indicated above. The information contained in the Report may not be comprehensive. This Report is
intended solely for informational purposes in furtherance of NCMEC's nonprofit mission to provide assistance to CSAI victims. Please treat
the information in this Report as sensitive and confidential and do not reproduce or further distribute this Report.                     3
              Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 37 of 174



2018 SERIES DISTRIBUTION BREAKDOWN



                                     15,026 series files submitted to NCMEC


                                     765 law enforcement cases submitted to NCMEC containing series files


                                     708 offenders possessing files from this series in cases submitted to NCMEC



                                     883 CyberTipline reports submitted by Electronic Service Providers containing
                                     series files



                                     Known international distribution of series files




                             2018 Submitting Law Enforcement Agencies
                                                                                           Local: 189
                                                                                             25%



                 Federal: 441
                    58%                                                                              State: 135
                                                                                                        17%



 (There are no statutory requirements for law enforcement to submit child sexual exploitation content seized from
 offenders to NCMEC. Most states do not notify children when their sexual abuse images are circulated in state or
                                                local prosecutions.)


This Report is provided to the attorney of record for the Child Sexual Abuse Imagery (CSAI) victim whose series the Report describes, after
verification of current legal representation. The information contained in this Report is derived exclusively from NCMEC’s records and is
current only as of the creation date indicated above. The information contained in the Report may not be comprehensive. This Report is
intended solely for informational purposes in furtherance of NCMEC's nonprofit mission to provide assistance to CSAI victims. Please treat
the information in this Report as sensitive and confidential and do not reproduce or further distribute this Report.                     4
Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 38 of 174
              Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 39 of 174



During the course of the prosecution, the government identified at least six additional producers of child
pornography and were able to rescue approximately 35 additional child victims of ongoing sexual abuse who were
depicted in images of child pornography. At the time of         ’s arrest, agents and officers rescued the child
victim        used to produce child pornography.
       pled guilty to all counts on          . He was sentenced on October 4, 2012 to 40 years in prison.

ASSOCIATED SERIES (ADDITIONAL VICTIM SERIES CREATED BY SAME OFFENDER)
Associated Series name: Jan_Socks2, Jan_Socks3, Jan_Socks4
Relationship of Associated Victim to Offender:
Distribution of Associated Series Files: All distributed
Legal Counsel Retained by Associated Victim: All represented by Carol Hepburn

POINT OF CONTACT
Name: SA Adam Krob or SA Allison Hirsch
Agency: Federal Bureau of Investigation
Email: alkrob@fbi.gov or alhirsch2@fbi.gov
Phone Number: 303-629-7171
Case Number: 305A-DN-64933
DISTRIBUTION INFORMATION
Number of identified files submitted by law enforcement: 1,096 (1,050 images and 46 videos)

(This represents only files that law enforcement seized from the producer of the series and submitted to
NCMEC. Additional files that may exist, but were not in the producer’s possession, are not included. The
number of files shown above includes visually unique files as well as files that are visually similar, e.g., cropped,
rotated, edited.)

From November 30, 2007 through December 31, 2018, files from the "Jan_Socks1" series have been included in
4,753 law enforcement submissions of content to NCMEC that were seized from offenders. NCMEC’s review of
these submissions indicated that they included a total of 91,846 files from the “Jan_Socks1” series.




This Report is provided to the attorney of record for the Child Sexual Abuse Imagery (CSAI) victim whose series the Report describes, after
verification of current legal representation. The information contained in this Report is derived exclusively from NCMEC’s records and is
current only as of the creation date indicated above. The information contained in the Report may not be comprehensive. This Report is
intended solely for informational purposes in furtherance of NCMEC's nonprofit mission to provide assistance to CSAI victims. Please treat
the information in this Report as sensitive and confidential and do not reproduce or further distribute this Report.                     2
               Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 40 of 174



HISTORICAL DISTRIBUTION



                                      Historical Distribution of Series Files
        20,000
         18,000                                                                                                          17,692
                                                                                                                                         16,688
         16,000
         14,000
                                                                                                                                   13,262
         12,000
         10,000                                                                                     9,539     9,835
                                                                                         8,979
          8,000
          6,000                                                                6,407

          4,000                                                     4,204

          2,000                                1,892      2,017
                                     1,313
               0         42
                     2007 2008          2009        2010      2011       2012      2013      2014      2015       2016      2017        2018



                     Law Enforcement Submissions Containing Series Files
        800
                                                                                                                      748
         700
                                                                                                                                  655
                                                                                                            608                             627
        600                                                                                      589
                                                                                       533
         500

        400                                                                 388

         300
                                                                  263
        200
                                                       164
         100                                 123
                                51
           0           2
                   2007    2008      2009          2010      2011       2012      2013       2014      2015       2016      2017        2018




This Report is provided to the attorney of record for the Child Sexual Abuse Imagery (CSAI) victim whose series the Report describes, after
verification of current legal representation. The information contained in this Report is derived exclusively from NCMEC’s records and is
current only as of the creation date indicated above. The information contained in the Report may not be comprehensive. This Report is
intended solely for informational purposes in furtherance of NCMEC's nonprofit mission to provide assistance to CSAI victims. Please treat
the information in this Report as sensitive and confidential and do not reproduce or further distribute this Report.                              3
              Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 41 of 174



2018 SERIES DISTRIBUTION BREAKDOWN



                                      16,688 series files submitted to NCMEC


                                      627 law enforcement cases submitted to NCMEC containing series files


                                      602 offenders possessing files from this series in cases submitted to NCMEC



                                      335 CyberTipline reports submitted by Electronic Service Providers containing
                                      series files



                                      Known international distribution of series files




                             2018 Submitting Law Enforcement Agencies

                                                                                            Local: 159
                                                                                              25%


                 Federal: 355
                    57%
                                                                                                    State: 113
                                                                                                      18%



 (There are no statutory requirements for law enforcement to submit child sexual exploitation content seized from
 offenders to NCMEC. Most states do not notify children when their sexual abuse images are circulated in state or
                                                local prosecutions.)


This Report is provided to the attorney of record for the Child Sexual Abuse Imagery (CSAI) victim whose series the Report describes, after
verification of current legal representation. The information contained in this Report is derived exclusively from NCMEC’s records and is
current only as of the creation date indicated above. The information contained in the Report may not be comprehensive. This Report is
intended solely for informational purposes in furtherance of NCMEC's nonprofit mission to provide assistance to CSAI victims. Please treat
the information in this Report as sensitive and confidential and do not reproduce or further distribute this Report.                     4
Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 42 of 174
              Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 43 of 174



depicted in images of child pornography. At the time of        ’s arrest, agents and officers rescued the child
victim        used to produce child pornography.
       pled guilty to all counts on          . He was sentenced on October 4, 2012 to 40 years in prison.

ASSOCIATED SERIES (ADDITIONAL VICTIM SERIES CREATED BY SAME OFFENDER)
Associated Series name: Jan_Socks1, Jan_Socks3, Jan_Socks4
Relationship of Associated Victim to Offender:
Distribution of Associated Series Files: All distributed
Legal Counsel Retained by Associated Victim: All represented by Carol Hepburn

POINT OF CONTACT
Name: SA Adam Krob or SA Allison Hirsch
Agency: Federal Bureau of Investigation
Email: alkrob@fbi.gov or alhirsch2@fbi.gov
Phone Number: 303-629-7171
Case Number: 305A-DN-64933
DISTRIBUTION INFORMATION
Number of identified files submitted by law enforcement: 199 (194 images and 5 videos)

(This represents only files that law enforcement seized from the producer of the series and submitted to
NCMEC. Additional files that may exist, but were not in the producer’s possession, are not included. The
number of files shown above includes visually unique files as well as files that are visually similar, e.g., cropped,
rotated, edited.)

From August 13, 2009 through December 31, 2018, files from the "Jan_Socks2" series have been included in 928
law enforcement submissions of content to NCMEC that were seized from offenders. NCMEC’s review of these
submissions indicated that they included a total of 7,131 files from the “Jan_Socks2” series.




This Report is provided to the attorney of record for the Child Sexual Abuse Imagery (CSAI) victim whose series the Report describes, after
verification of current legal representation. The information contained in this Report is derived exclusively from NCMEC’s records and is
current only as of the creation date indicated above. The information contained in the Report may not be comprehensive. This Report is
intended solely for informational purposes in furtherance of NCMEC's nonprofit mission to provide assistance to CSAI victims. Please treat
the information in this Report as sensitive and confidential and do not reproduce or further distribute this Report.                     2
               Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 44 of 174



HISTORICAL DISTRIBUTION



                                      Historical Distribution of Series Files
        2,500
                                                                                                                                     2,344

        2,000

                                                                                                               1,681
         1,500
                                                                                                                          1,314

         1,000

                                                                                                  670
                                                                                     588
           500

                                                           223          276

               0        10         9           22
                    2009       2010        2011       2012       2013         2014         2015         2016           2017       2018



                    Law Enforcement Submissions Containing Series Files
        300


        250                                                                                                244

                                                                                                                          210
        200
                                                                                                                                     191

         150
                                                                                              132
        100
                                                                                 74
          50                                                         47

                       5                      11         11
           0                      3
                   2009       2010       2011       2012         2013         2014         2015         2016       2017           2018




This Report is provided to the attorney of record for the Child Sexual Abuse Imagery (CSAI) victim whose series the Report describes, after
verification of current legal representation. The information contained in this Report is derived exclusively from NCMEC’s records and is
current only as of the creation date indicated above. The information contained in the Report may not be comprehensive. This Report is
intended solely for informational purposes in furtherance of NCMEC's nonprofit mission to provide assistance to CSAI victims. Please treat
the information in this Report as sensitive and confidential and do not reproduce or further distribute this Report.                         3
              Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 45 of 174



2018 SERIES DISTRIBUTION BREAKDOWN



                                      2,344 series files submitted to NCMEC


                                      191 law enforcement cases submitted to NCMEC containing series files


                                      184 offenders possessing files from this series in cases submitted to NCMEC



                                      38 CyberTipline reports submitted by Electronic Service Providers containing
                                      series files



                                      Known international distribution of series files




                             2018 Submitting Law Enforcement Agencies

                                                                                           Local: 46
                                                                                             24%



                 Federal: 108
                    57%
                                                                                                     State: 37
                                                                                                       19%



 (There are no statutory requirements for law enforcement to submit child sexual exploitation content seized from
 offenders to NCMEC. Most states do not notify children when their sexual abuse images are circulated in state or
                                                local prosecutions.)


This Report is provided to the attorney of record for the Child Sexual Abuse Imagery (CSAI) victim whose series the Report describes, after
verification of current legal representation. The information contained in this Report is derived exclusively from NCMEC’s records and is
current only as of the creation date indicated above. The information contained in the Report may not be comprehensive. This Report is
intended solely for informational purposes in furtherance of NCMEC's nonprofit mission to provide assistance to CSAI victims. Please treat
the information in this Report as sensitive and confidential and do not reproduce or further distribute this Report.                     4
Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 46 of 174
              Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 47 of 174



Mueller pled guilty to all counts on July 9, 2012. He was sentenced on October 4, 2012 to 40 years in prison.

ASSOCIATED SERIES (ADDITIONAL VICTIM SERIES CREATED BY SAME OFFENDER)
Associated Series name: Jan_Socks1, Jan_Socks2, Jan_Socks4
Relationship of Associated Victim to Offender:
Distribution of Associated Series Files: All distributed
Legal Counsel Retained by Associated Victim: All represented by Carol Hepburn

POINT OF CONTACT
Name: SA Adam Krob or SA Allison Hirsch
Agency: Federal Bureau of Investigation
Email: alkrob@fbi.gov or alhirsch2@fbi.gov
Phone Number: 303-629-7171
Case Number: 305A-DN-64933
DISTRIBUTION INFORMATION
Number of identified files submitted by law enforcement: 52 images

(This represents only files that law enforcement seized from the producer of the series and submitted to
NCMEC. Additional files that may exist, but were not in the producer’s possession, are not included. The
number of files shown above includes visually unique files as well as files that are visually similar, e.g., cropped,
rotated, edited.)

From April 30, 2012 through December 31, 2018, files from the "Jan_Socks3" series have been included in 1,253
law enforcement submissions of content to NCMEC that were seized from offenders. NCMEC’s review of these
submissions indicated that they included a total of 10,391 files from the “Jan_Socks3” series.




This Report is provided to the attorney of record for the Child Sexual Abuse Imagery (CSAI) victim whose series the Report describes, after
verification of current legal representation. The information contained in this Report is derived exclusively from NCMEC’s records and is
current only as of the creation date indicated above. The information contained in the Report may not be comprehensive. This Report is
intended solely for informational purposes in furtherance of NCMEC's nonprofit mission to provide assistance to CSAI victims. Please treat
the information in this Report as sensitive and confidential and do not reproduce or further distribute this Report.                     2
               Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 48 of 174



HISTORICAL DISTRIBUTION



                                    Historical Distribution of Series Files
        3,500

        3,000                                                                                                              2,928

        2,500
                                                                                             2,217
        2,000                                                                                                2,093


         1,500

        1,000
                                                            691             760
          500
                                            270
               0            52
                      2012             2013           2014             2015           2016             2017            2018



                    Law Enforcement Submissions Containing Series Files
        350

        300                                                                                                306
                                                                                           292
                                                                                                                          261
        250

        200

         150                                                               145

        100
                                                          82
          50
                                          38
           0            1
                    2012             2013            2014            2015             2016            2017             2018




This Report is provided to the attorney of record for the Child Sexual Abuse Imagery (CSAI) victim whose series the Report describes, after
verification of current legal representation. The information contained in this Report is derived exclusively from NCMEC’s records and is
current only as of the creation date indicated above. The information contained in the Report may not be comprehensive. This Report is
intended solely for informational purposes in furtherance of NCMEC's nonprofit mission to provide assistance to CSAI victims. Please treat
the information in this Report as sensitive and confidential and do not reproduce or further distribute this Report.                     3
              Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 49 of 174



2018 SERIES DISTRIBUTION BREAKDOWN



                                      2,982 series files submitted to NCMEC


                                      261 law enforcement cases submitted to NCMEC containing series files


                                      252 offenders possessing files from this series in cases submitted to NCMEC



                                      107 CyberTipline reports submitted by Electronic Service Providers containing
                                      series files



                                      Known international distribution of series files




                             2018 Submitting Law Enforcement Agencies
                                                                                          Local: 58
                                                                                            22%



                 Federal: 147
                    56%                                                                              State: 56
                                                                                                       22%



 (There are no statutory requirements for law enforcement to submit child sexual exploitation content seized from
 offenders to NCMEC. Most states do not notify children when their sexual abuse images are circulated in state or
                                                local prosecutions.)


This Report is provided to the attorney of record for the Child Sexual Abuse Imagery (CSAI) victim whose series the Report describes, after
verification of current legal representation. The information contained in this Report is derived exclusively from NCMEC’s records and is
current only as of the creation date indicated above. The information contained in the Report may not be comprehensive. This Report is
intended solely for informational purposes in furtherance of NCMEC's nonprofit mission to provide assistance to CSAI victims. Please treat
the information in this Report as sensitive and confidential and do not reproduce or further distribute this Report.                     4
Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 50 of 174
              Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 51 of 174



Mueller pled guilty to all counts on July 9, 2012. He was sentenced on October 4, 2012 to 40 years in prison.

ASSOCIATED SERIES (ADDITIONAL VICTIM SERIES CREATED BY SAME OFFENDER)
Associated Series name: Jan_Socks1, Jan_Socks2, Jan_Socks3
Relationship of Associated Victim to Offender:
Distribution of Associated Series Files: All distributed
Legal Counsel Retained by Associated Victim: All represented by Carol Hepburn

POINT OF CONTACT
Name: SA Adam Krob or SA Allison Hirsch
Agency: Federal Bureau of Investigation
Email: alkrob@fbi.gov or alhirsch2@fbi.gov
Phone Number: 303-629-7171
Case Number: 305A-DN-64933
DISTRIBUTION INFORMATION
Number of identified files submitted by law enforcement: 28 images

(This represents only files that law enforcement seized from the producer of the series and submitted to
NCMEC. Additional files that may exist, but were not in the producer’s possession, are not included. The
number of files shown above includes visually unique files as well as files that are visually similar, e.g., cropped,
rotated, edited.)

From April 30, 2012 through December 31, 2018, files from the "Jan_Socks4" series have been included in 753
law enforcement submissions of content to NCMEC that were seized from offenders. NCMEC’s review of these
submissions indicated that they included a total of 5,501 files from the “Jan_Socks4” series.




This Report is provided to the attorney of record for the Child Sexual Abuse Imagery (CSAI) victim whose series the Report describes, after
verification of current legal representation. The information contained in this Report is derived exclusively from NCMEC’s records and is
current only as of the creation date indicated above. The information contained in the Report may not be comprehensive. This Report is
intended solely for informational purposes in furtherance of NCMEC's nonprofit mission to provide assistance to CSAI victims. Please treat
the information in this Report as sensitive and confidential and do not reproduce or further distribute this Report.                     2
               Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 52 of 174



HISTORICAL DISTRIBUTION



                                    Historical Distribution of Series Files
        1,800

        1,600                                                                                                              1,610

        1,400

        1,200
                                                                                             1,150
        1,000
                                                                                                             948
          800

          600

          400                                               397              399

          200                               178
               0             28
                       2012            2013           2014             2015           2016             2017            2018



                    Law Enforcement Submissions Containing Series Files
        250


        200                                                                                200

                                                                                                           172
         150                                                                                                              148


         100
                                                                           86

          50
                                                          37
                                          26
           0             1
                     2012            2013            2014             2015            2016            2017             2018




This Report is provided to the attorney of record for the Child Sexual Abuse Imagery (CSAI) victim whose series the Report describes, after
verification of current legal representation. The information contained in this Report is derived exclusively from NCMEC’s records and is
current only as of the creation date indicated above. The information contained in the Report may not be comprehensive. This Report is
intended solely for informational purposes in furtherance of NCMEC's nonprofit mission to provide assistance to CSAI victims. Please treat
the information in this Report as sensitive and confidential and do not reproduce or further distribute this Report.                     3
              Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 53 of 174



2018 SERIES DISTRIBUTION BREAKDOWN



                                      1,610 series files submitted to NCMEC


                                      148 law enforcement cases submitted to NCMEC containing series files


                                      143 offenders possessing files from this series in cases submitted to NCMEC



                                      107 CyberTipline reports submitted by Electronic Service Providers containing
                                      series files



                                      Known international distribution of series files




                             2018 Submitting Law Enforcement Agencies

                                                                                           Local: 35
                                                                                             24%


                  Federal: 80
                     54%
                                                                                                    State: 33
                                                                                                      22%



 (There are no statutory requirements for law enforcement to submit child sexual exploitation content seized from
 offenders to NCMEC. Most states do not notify children when their sexual abuse images are circulated in state or
                                                local prosecutions.)


This Report is provided to the attorney of record for the Child Sexual Abuse Imagery (CSAI) victim whose series the Report describes, after
verification of current legal representation. The information contained in this Report is derived exclusively from NCMEC’s records and is
current only as of the creation date indicated above. The information contained in the Report may not be comprehensive. This Report is
intended solely for informational purposes in furtherance of NCMEC's nonprofit mission to provide assistance to CSAI victims. Please treat
the information in this Report as sensitive and confidential and do not reproduce or further distribute this Report.                     4
Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 54 of 174
              Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 55 of 174



CASE SUMMARY
In January 2007, ICE began investigating a tip regarding sexual abuse images that were circulating online of an
unidentified female child. During the course of their investigation, ICE arrested                and seized about
600 child pornography files from him, including images of             repeatedly sexually assaulting the 9-year old
daughter of his girlfriend between January and May 2007.             , an Iraq war veteran and former reserve
officer with the Sheriff’s Department, pleaded guilty in late 2007, to one state charge of first-degree criminal
sexual conduct and four federal charges of child sexual exploitation and distribution, receipt and possession of
child pornography. On February 25, 2008, he was sentenced to serve 30 years in in federal prison, to be
followed by an additional 30-60 year sentence in state prison. As recently as October 2018,             has been
submitting FOIA requests for documentary proof that the AUSA who prosecuted him took an oath of office,
and has made other pro se filings challenging his conviction.

ASSOCIATED SERIES (ADDITIONAL VICTIM SERIES CREATED BY SAME OFFENDER)
None.

POINT OF CONTACT
Name: SA Daniel Ben-Meir
Agency: DHS Immigration and Customs Enforcement
Email: MeirDaniel.Ben-Meir@ice.dhs.gov
Phone Number: 415-596-3762
Case Number: DT07QR07DT0020
DISTRIBUTION INFORMATION
Number of identified files submitted by law enforcement: 94 (69 images and 25 videos)

(This represents only files that law enforcement seized from the producer of the series and submitted to
NCMEC. Additional files that may exist, but were not in the producer’s possession, are not included. The
number of files shown above includes visually unique files as well as files that are visually similar, e.g., cropped,
rotated, edited.)

From March 23, 2007 through December 31, 2018, files from the "Jenny" series have been included in 12,850 law
enforcement submissions of content to NCMEC that were seized from offenders. NCMEC’s review of these
submissions indicated that they included a total of 385,866 files from the “Jenny” series.




This Report is provided to the attorney of record for the Child Sexual Abuse Imagery (CSAI) victim whose series the Report describes, after
verification of current legal representation. The information contained in this Report is derived exclusively from NCMEC’s records and is
current only as of the creation date indicated above. The information contained in the Report may not be comprehensive. This Report is
intended solely for informational purposes in furtherance of NCMEC's nonprofit mission to provide assistance to CSAI victims. Please treat
the information in this Report as sensitive and confidential and do not reproduce or further distribute this Report.                     2
                 Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 56 of 174



HISTORICAL DISTRIBUTION



                                      Historical Distribution of Series Files
        100,000
          90,000                                                                                                           90,251
          80,000
          70,000
          60,000
          50,000
          40,000                                                                                                                  43,896
                                               35,116
                                                                 28,389                                          33,115
          30,000                                                                    27,232
                                      25,465            29,078            30,739              23,093
          20,000
                                                                                                       16,350
          10,000
                              3,604
                  0
                        2007     2008    2009     2010      2011      2012      2013   2014      2015      2016     2017      2018



                       Law Enforcement Submissions Containing Series Files
        1600

        1400                                                  1,413                                             1,406
                                                                                   1,284                                  1,290
                                                                        1,277              1,260       1,257                       1,253
        1200                                        1,189

        1000

          800
                                           757
          600

          400                     419

          200

             0           46
                      2007     2008     2009     2010    2011      2012      2013      2014     2015      2016      2017      2018




This Report is provided to the attorney of record for the Child Sexual Abuse Imagery (CSAI) victim whose series the Report describes, after
verification of current legal representation. The information contained in this Report is derived exclusively from NCMEC’s records and is
current only as of the creation date indicated above. The information contained in the Report may not be comprehensive. This Report is
intended solely for informational purposes in furtherance of NCMEC's nonprofit mission to provide assistance to CSAI victims. Please treat
the information in this Report as sensitive and confidential and do not reproduce or further distribute this Report.                       3
              Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 57 of 174



2018 SERIES DISTRIBUTION BREAKDOWN



                                      43,896 series files submitted to NCMEC


                                      1,253 law enforcement cases submitted to NCMEC containing series
                                      files

                                      1,176 offenders possessing files from this series in cases submitted to NCMEC



                                      1,419 CyberTipline reports submitted by Electronic Service Providers containing
                                      series files



                                      Known international distribution of series files




                             2018 Submitting Law Enforcement Agencies

                                                                                             Local: 346
                                                                                               27%


                       Federal:
                         698
                         56%
                                                                                                   State: 209
                                                                                                      17%


 (There are no statutory requirements for law enforcement to submit child sexual exploitation content seized from
 offenders to NCMEC. Most states do not notify children when their sexual abuse images are circulated in state or
                                                local prosecutions.)


This Report is provided to the attorney of record for the Child Sexual Abuse Imagery (CSAI) victim whose series the Report describes, after
verification of current legal representation. The information contained in this Report is derived exclusively from NCMEC’s records and is
current only as of the creation date indicated above. The information contained in the Report may not be comprehensive. This Report is
intended solely for informational purposes in furtherance of NCMEC's nonprofit mission to provide assistance to CSAI victims. Please treat
the information in this Report as sensitive and confidential and do not reproduce or further distribute this Report.                     4
Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 58 of 174
              Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 59 of 174




Information from         discovered on his computer showed that                                had chatted and traded images
with         .        had invited         to his residence for                             to meet         s daughter and
exchange child pornography.
Based on this information, law enforcement arrested          on September 22, 2001 and executed a search
warrant on          's computer and hard drives.        confessed to police that he had seen pornographic
images created by           , including images of        s daughter. The search of         ’s computer and
hard drives uncovered 2,300 images and 300 videos of child pornography.
On May 31, 2002,        pled guilty to five counts related to the sexual abuse of his       , child
pornography and endangering the welfare of a child. On July 29, 2002,          was sentenced to 18 years in
prison.
On April 15, 2005, a jury convicted      of four counts related to receiving, distributing, reproducing and
possessing child pornography and one count of persuading and enticing persons under the age of 18 to engage
in sexual activity. On May 27, 2015,      was sentenced to 25 years in prison (after the initial sentenced was
vacated on appeal).

ASSOCIATED SERIES (ADDITIONAL VICTIM SERIES CREATED BY SAME OFFENDER)
None.

POINT OF CONTACT
Name: Detective Daniel Fandrey
Agency: Suffolk County Police Department
Email: daniel.fandrey@suffolkcountyny.gov
Phone Number: 631-655-2212
Case Number: 01-477524
DISTRIBUTION INFORMATION
From December 20,2002 through December 31, 2018, files from the "Jessica" series have been included in 3,059
law enforcement submissions of content to NCMEC that were seized from offenders. NCMEC’s review of these
submissions indicated that they included a total of 17,619 files from the “Jessica” series.




This Report is provided to the attorney of record for the Child Sexual Abuse Imagery (CSAI) victim whose series the Report describes, after
verification of current legal representation. The information contained in this Report is derived exclusively from NCMEC’s records and is
current only as of the creation date indicated above. The information contained in the Report may not be comprehensive. This Report is
intended solely for informational purposes in furtherance of NCMEC's nonprofit mission to provide assistance to CSAI victims. Please treat
the information in this Report as sensitive and confidential and do not reproduce or further distribute this Report.                     2
               Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 60 of 174



HISTORICAL DISTRIBUTION



                                    Historical Distribution of Series Files
        2,500

                                                                                                                                 2,131
        2,000
                                                                                                            1,699                   1,778
                                                                                                                 1,658
         1,500                                                                  1,480                                    1,439
                                                                        1,305
                                                                                                    1,229
                                                                                            1,081
         1,000                                                  1,011               1,024
                                                         814

           500                                    467
                                           303
                                  118
               0        3    36
                    2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018



                      Law Enforcement Submissions Containing Series Files
        300


        250                                                    255                  250
                                                        248                 243             244                 231
                                                                                                  222 233                224 232
                                                                     215
        200
                                                                                                                                         177
         150                                     143

        100
                                         91

          50
                                  35
                            14
           0           1
                   2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018




This Report is provided to the attorney of record for the Child Sexual Abuse Imagery (CSAI) victim whose series the Report describes, after
verification of current legal representation. The information contained in this Report is derived exclusively from NCMEC’s records and is
current only as of the creation date indicated above. The information contained in the Report may not be comprehensive. This Report is
intended solely for informational purposes in furtherance of NCMEC's nonprofit mission to provide assistance to CSAI victims. Please treat
the information in this Report as sensitive and confidential and do not reproduce or further distribute this Report.                           3
              Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 61 of 174



2018 SERIES DISTRIBUTION BREAKDOWN



                                      1,778 series files submitted to NCMEC


                                      177 law enforcement cases submitted to NCMEC containing series files


                                      171 offenders possessing files from this series in cases submitted to NCMEC



                                      6 CyberTipline reports submitted by Electronic Service Providers containing
                                      series files



                                      Known international distribution of series files




                             2018 Submitting Law Enforcement Agencies
                                                                                 Local: 21
                                                                                   12%
                                                                                                    State: 29
                                                                                                      16%




                     Federal: 127
                        72%


 (There are no statutory requirements for law enforcement to submit child sexual exploitation content seized from
 offenders to NCMEC. Most states do not notify children when their sexual abuse images are circulated in state or
                                                local prosecutions.)


This Report is provided to the attorney of record for the Child Sexual Abuse Imagery (CSAI) victim whose series the Report describes, after
verification of current legal representation. The information contained in this Report is derived exclusively from NCMEC’s records and is
current only as of the creation date indicated above. The information contained in the Report may not be comprehensive. This Report is
intended solely for informational purposes in furtherance of NCMEC's nonprofit mission to provide assistance to CSAI victims. Please treat
the information in this Report as sensitive and confidential and do not reproduce or further distribute this Report.                     4
              Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 62  of 174
                                                                       Creation Date: 1/6/2020




              ATTORNEY SERIES INFORMATION REPORT
                       Series: Lighthouse1
CHILD INFORMATION

Child’s date of birth:
Child’s gender: Female
Child’s age at time of production of images: 8-10
Producing offender’s relationship to child: Babysitter
Victim Impact Statement on file: Yes, all jurisdictions
File Type: Images and Videos

CASE INFORMATION

CASE TIMELINE
              First seen by
                 NCMEC                                                                                          Offender Convicted


                 02/2003                                                                            04/2006

                                                                                            Entered as Identified
                                                                                               with NCMEC

                (Given multiple information sources some discrepancies may occur in dates shown above.)




The National Center for Missing & Exploited Children (NCMEC) is a private, non-profit 501(c)(3) organization that serves as a national
clearinghouse and resource center for families, victims, private organizations, attorneys, law enforcement, and the public on missing and
sexually exploited child issues. To further its private, nonprofit mission to reduce child sexual exploitation, and prevent future victimization,
NCMEC operates the CyberTipline and Child Victim Identification Program. NCMEC does not act in the capacity of or under the direction
or control of the government or any law enforcement agency.
Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 63 of 174
               Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 64 of 174



HISTORICAL DISTRIBUTION



                                    Historical Distribution of Series Files
        4,000

         3,500                                                                                                3,360
                                                                                                3,215

         3,000
                                                                                                                             2,762
                                                                             2,366                      2,825
         2,500
                                                                                               2,602                             2,386
                                                             1,947
        2,000
                                                                                 1,957
         1,500
                                                                     1,355
         1,000
                                                     1,097
           500
                                         523
               0      1    0 51 232
                    2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018



                     Law Enforcement Submissions Containing Series Files
        800                                                                                     750
                                                                                                                686
         700
                                                                                         683            679
        600                                                                564
                                                                                 626                                                 551
                                                                                                                       576
        500
                                                           414
        400                                                          446

         300

        200
                                                    282
         100
                                             148
           0           1    0 17       51
                   2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018




This Report is provided to the attorney of record for the Child Sexual Abuse Imagery (CSAI) victim whose series the Report describes, after
verification of current legal representation. The information contained in this Report is derived exclusively from NCMEC’s records and is
current only as of the creation date indicated above. The information contained in the Report may not be comprehensive. This Report is
intended solely for informational purposes in furtherance of NCMEC's nonprofit mission to provide assistance to CSAI victims. Please treat
the information in this Report as sensitive and confidential and do not reproduce or further distribute this Report.                       3
              Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 65 of 174



2018 SERIES DISTRIBUTION BREAKDOWN



                                      2,386 series files submitted to NCMEC


                                      551 law enforcement cases submitted to NCMEC containing series files


                                      521 offenders possessing files from this series in cases submitted to NCMEC



                                      281 CyberTipline reports submitted by Electronic Service Providers containing
                                      series files



                                      Known international distribution of series files




                             2018 Submitting Law Enforcement Agencies
                                                                                        Local: 119
                                                                                          21%




                 Federal: 335                                                                          State: 97
                    61%                                                                                  18%




 (There are no statutory requirements for law enforcement to submit child sexual exploitation content seized from
 offenders to NCMEC. Most states do not notify children when their sexual abuse images are circulated in state or
                                                local prosecutions.)


This Report is provided to the attorney of record for the Child Sexual Abuse Imagery (CSAI) victim whose series the Report describes, after
verification of current legal representation. The information contained in this Report is derived exclusively from NCMEC’s records and is
current only as of the creation date indicated above. The information contained in the Report may not be comprehensive. This Report is
intended solely for informational purposes in furtherance of NCMEC's nonprofit mission to provide assistance to CSAI victims. Please treat
the information in this Report as sensitive and confidential and do not reproduce or further distribute this Report.                     4
Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 66 of 174
              Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 67 of 174



images. Investigators sent copies of the images of the first victim to NCMEC’s Child Victim Identification Program.
A review of the image files revealed that         had videotaped himself sexually abusing or raping three other
young female child victims, one who was 3 years old.                admitted to producing child pornography and
circulating the images on the Internet. On June 7, 2007,            pled guilty to 1 count of transportation of child
pornography. On October 22, 2007,           was sentenced to 20 years in prison.

ASSOCIATED SERIES (ADDITIONAL VICTIM SERIES CREATED BY SAME OFFENDER)
Associated Series name: Marineland2, Marineland3, Marineland4
Relationship of Associated Victims to Offender: Marineland2: Guardian’s partner, Marineland3 & Marineland4:
Neighbor
Distribution of Associated Series Files: All distributed
Legal Counsel Retained by Associated Victims: None

POINT OF CONTACT
Name: Detective Deborah Behymer
Agency: Okanogan County Sheriff's Office
Email: dbehymer@co.okanogan.wa.us
Phone Number: 509-422-7200, x 7731
Case Number: OW07QR06OW0005
DISTRIBUTION INFORMATION
Number of identified files submitted by law enforcement: 270 (268 images and 2 videos)

(This represents only files that law enforcement seized from the producer of the series and submitted to
NCMEC. Additional files that may exist, but were not in the producer’s possession, are not included. The
number of files shown above includes visually unique files as well as files that are visually similar, e.g., cropped,
rotated, edited.)

From June 3, 2005 through December 31, 2018, files from the "Marineland1" series have been included in 8,563
law enforcement submissions of content to NCMEC that were seized from offenders. NCMEC’s review of these
submissions indicated that they included a total of 242,720 files from the “Marineland1” series.




This Report is provided to the attorney of record for the Child Sexual Abuse Imagery (CSAI) victim whose series the Report describes, after
verification of current legal representation. The information contained in this Report is derived exclusively from NCMEC’s records and is
current only as of the creation date indicated above. The information contained in the Report may not be comprehensive. This Report is
intended solely for informational purposes in furtherance of NCMEC's nonprofit mission to provide assistance to CSAI victims. Please treat
the information in this Report as sensitive and confidential and do not reproduce or further distribute this Report.                     2
                 Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 68 of 174



HISTORICAL DISTRIBUTION



                                      Historical Distribution of Series Files
         35,000
                                                                                                            30,570              31,080
                                                                                                                       29,077
        30,000

        25,000                                                      22,058   21,044            21,116 20,701
                                                                                      18,574
        20,000

         15,000
                                                     10,834

        10,000                               7,441
                                                                8,859
          5,000                      2,046
                         80    588
                 0
                      2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018



                      Law Enforcement Submissions Containing Series Files
        1200
                                                                                                               1,024
        1000                                                                                          895               895      870
                                                                             844      852      854

                                                                      743
          800


          600
                                                              459

          400                                        279
                                             232
                                     142
          200
                     4        39

             0
                     2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018




This Report is provided to the attorney of record for the Child Sexual Abuse Imagery (CSAI) victim whose series the Report describes, after
verification of current legal representation. The information contained in this Report is derived exclusively from NCMEC’s records and is
current only as of the creation date indicated above. The information contained in the Report may not be comprehensive. This Report is
intended solely for informational purposes in furtherance of NCMEC's nonprofit mission to provide assistance to CSAI victims. Please treat
the information in this Report as sensitive and confidential and do not reproduce or further distribute this Report.                     3
              Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 69 of 174



2018 SERIES DISTRIBUTION BREAKDOWN



                                      31,080 series files submitted to NCMEC


                                      870 law enforcement cases submitted to NCMEC containing series files


                                      827 offenders possessing files from this series in cases submitted to NCMEC



                                      441 CyberTipline reports submitted by Electronic Service Providers containing
                                      series files



                                      Known international distribution of series files




                             2018 Submitting Law Enforcement Agencies
                                                                                          Local: 209
                                                                                            24%



                 Federal: 514
                    59%                                                                               State: 147
                                                                                                         17%



 (There are no statutory requirements for law enforcement to submit child sexual exploitation content seized from
 offenders to NCMEC. Most states do not notify children when their sexual abuse images are circulated in state or
                                                local prosecutions.)


This Report is provided to the attorney of record for the Child Sexual Abuse Imagery (CSAI) victim whose series the Report describes, after
verification of current legal representation. The information contained in this Report is derived exclusively from NCMEC’s records and is
current only as of the creation date indicated above. The information contained in the Report may not be comprehensive. This Report is
intended solely for informational purposes in furtherance of NCMEC's nonprofit mission to provide assistance to CSAI victims. Please treat
the information in this Report as sensitive and confidential and do not reproduce or further distribute this Report.                     4
Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 70 of 174
              Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 71 of 174



and to pay mandatory restitution in the amount of       to the victim. Following his imprisonment, his
supervised release was revoked and he was again released from prison on March 10, 2017. His current sex
offender registration lists a home address in

ASSOCIATED SERIES (ADDITIONAL VICTIM SERIES CREATED BY SAME OFFENDER)
None.


DISTRIBUTION INFORMATION
From November 26, 2002 through December 31, 2018, files from the “Misty" series have been included in 7,015
law enforcement submissions of content to NCMEC that were seized from offenders. NCMEC’s review of these
submissions indicated that they included a total of 103,619 files from the “Misty” series.




This Report is provided to the attorney of record for the Child Sexual Abuse Imagery (CSAI) victim whose series the Report describes, after
verification of current legal representation. The information contained in this Report is derived exclusively from NCMEC’s records and is
current only as of the creation date indicated above. The information contained in the Report may not be comprehensive. This Report is
intended solely for informational purposes in furtherance of NCMEC's nonprofit mission to provide assistance to CSAI victims. Please treat
the information in this Report as sensitive and confidential and do not reproduce or further distribute this Report.                     2
               Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 72 of 174



HISTORICAL DISTRIBUTION



                                    Historical Distribution of Series Files
        14,000
                                                                             13,275
        12,000

        10,000
                                                                     9,368
          8,000                                              8,015                     7,011           7,927
                                                                                               7,507                                     7,152
                                                                                 7,118                         5,877           6,420
          6,000
                                                     5,585                                                             5,347           5,089
          4,000
                                             3,500
          2,000
                                     1,202
               0       79 448
                   2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018



                    Law Enforcement Submissions Containing Series Files
        800

         700                                                    685
                                                        633
        600                                                                      579
                                                                        592
                                                                                       550 551
        500                                                                                            473
                                                479
                                                                                                             448
                                                                                                                               435
        400                                                                                                        396
                                                                                                                                       352
         300                             300                                                                                                 301

        200
                                  146
         100
                            74
           0        5
                2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018




This Report is provided to the attorney of record for the Child Sexual Abuse Imagery (CSAI) victim whose series the Report describes, after
verification of current legal representation. The information contained in this Report is derived exclusively from NCMEC’s records and is
current only as of the creation date indicated above. The information contained in the Report may not be comprehensive. This Report is
intended solely for informational purposes in furtherance of NCMEC's nonprofit mission to provide assistance to CSAI victims. Please treat
the information in this Report as sensitive and confidential and do not reproduce or further distribute this Report.                               3
              Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 73 of 174



2018 SERIES DISTRIBUTION BREAKDOWN



                                      7,152 series files submitted to NCMEC


                                      301 law enforcement cases submitted to NCMEC containing series files


                                      292 offenders possessing files from this series in cases submitted to NCMEC



                                      65 CyberTipline reports submitted by Electronic Service Providers containing
                                      series files



                                      Known international distribution of series files




                             2018 Submitting Law Enforcement Agencies
                                                                                          Local: 70
                                                                                            23%



                 Federal: 168
                    56%
                                                                                                     State: 63
                                                                                                       21%



 (There are no statutory requirements for law enforcement to submit child sexual exploitation content seized from
 offenders to NCMEC. Most states do not notify children when their sexual abuse images are circulated in state or
                                                local prosecutions.)


This Report is provided to the attorney of record for the Child Sexual Abuse Imagery (CSAI) victim whose series the Report describes, after
verification of current legal representation. The information contained in this Report is derived exclusively from NCMEC’s records and is
current only as of the creation date indicated above. The information contained in the Report may not be comprehensive. This Report is
intended solely for informational purposes in furtherance of NCMEC's nonprofit mission to provide assistance to CSAI victims. Please treat
the information in this Report as sensitive and confidential and do not reproduce or further distribute this Report.                     4
Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 74 of 174
              Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 75 of 174



CASE SUMMARY

On January 6, 2012, the          State Police received a report of the possible possession of child pornography
from administrators at the          Academy, a private co-ed college preparatory boarding and day high
school.        was a teacher at the Academy.
         was interviewed by law enforcement and admitted to having child pornography on his computer,
engaging in sexual contact with a young girl, taking pornographic pictures of his child victims and posting them
to the Internet and sharing with other offenders the images of child pornography that he had produced.
        ’s admissions were confirmed by the forensic exam of his computer, where images of child pornography
that he produced and possessed were found.
       was charged with 6 counts of production of child pornography, 1 count of the possession of child
pornography, and 1 count of interstate travel to engage in sexual acts with a minor. On March 24, 2014,
pled guilty to all charges and on September 15, 2014, he was sentenced to 30 years in prison. At sentencing, the
judge stated that          ’s criminal conduct was the worst she had ever seen in her years as a state and federal
judge.

ASSOCIATED SERIES (ADDITIONAL VICTIM SERIES CREATED BY SAME OFFENDER)
Associated Series Name: PinkHeartSisters2
Relationship of Associated Victim to Offender: Victim was daughter of PinkHeartSisters1 offender
Distribution of Associated Series Files: Yes
Legal Counsel Retained by Associated Victim: Yes, James Marsh and Carol Hepburn

POINT OF CONTACT
Name: SA Jamie West
Agency: DHS Immigration & Customs Enforcement
Email: jamie.west@dhs.gov
Phone Number: 802-487-2622
Case Number: NT07QS12NT0002
DISTRIBUTION INFORMATION
Number of identified files submitted by law enforcement: 32 images

(This represents only files that law enforcement seized from the producer of the series and submitted to
NCMEC. Additional files that may exist, but were not in the producer’s possession, are not included. The
number of files shown above includes visually unique files as well as files that are visually similar, e.g., cropped,
rotated, edited.)

From April 9, 2012 through December 31, 2018, files from the "PinkHeartSisters1" series have been included in
644 law enforcement submissions of content to NCMEC that were seized from offenders. NCMEC’s review of
these submissions indicated that they included a total of 10,979 files from the “PinkHeartSisters1” series.




This Report is provided to the attorney of record for the Child Sexual Abuse Imagery (CSAI) victim whose series the Report describes, after
verification of current legal representation. The information contained in this Report is derived exclusively from NCMEC’s records and is
current only as of the creation date indicated above. The information contained in the Report may not be comprehensive. This Report is
intended solely for informational purposes in furtherance of NCMEC's nonprofit mission to provide assistance to CSAI victims. Please treat
the information in this Report as sensitive and confidential and do not reproduce or further distribute this Report.                     2
               Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 76 of 174



HISTORICAL DISTRIBUTION



                                    Historical Distribution of Series Files
        4,000

         3,500
                                                                                                                           3,372
         3,000                                                                               3,017

         2,500                                                                                               2,560

        2,000

         1,500
                                                                             1,296
         1,000

           500
                              67                            257
                                            190
               0
                       2012            2013            2014            2015            2016            2017            2018



                    Law Enforcement Submissions Containing Series Files
        200
         180                                                                               179
         160                                                                                               149
                                                                                                                          149
         140
         120
         100                                                               105

          80
          60
          40
          20                                              17
                          4               13
           0
                     2012            2013            2014             2015            2016            2017             2018




This Report is provided to the attorney of record for the Child Sexual Abuse Imagery (CSAI) victim whose series the Report describes, after
verification of current legal representation. The information contained in this Report is derived exclusively from NCMEC’s records and is
current only as of the creation date indicated above. The information contained in the Report may not be comprehensive. This Report is
intended solely for informational purposes in furtherance of NCMEC's nonprofit mission to provide assistance to CSAI victims. Please treat
the information in this Report as sensitive and confidential and do not reproduce or further distribute this Report.                     3
              Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 77 of 174



2018 SERIES DISTRIBUTION BREAKDOWN



                                      3,372 series files submitted to NCMEC


                                      149 law enforcement cases submitted to NCMEC containing series files


                                      138 offenders possessing files from this series in cases submitted to NCMEC



                                      66 CyberTipline reports submitted by Electronic Service Providers containing
                                      series files



                                      Known international distribution of series files




                             2018 Submitting Law Enforcement Agencies
                                                                                      Local: 28
                                                                                        19%



                                                                                                       State: 25
                   Federal: 96                                                                           17%
                      64%




 (There are no statutory requirements for law enforcement to submit child sexual exploitation content seized from
 offenders to NCMEC. Most states do not notify children when their sexual abuse images are circulated in state or
                                                local prosecutions.)


This Report is provided to the attorney of record for the Child Sexual Abuse Imagery (CSAI) victim whose series the Report describes, after
verification of current legal representation. The information contained in this Report is derived exclusively from NCMEC’s records and is
current only as of the creation date indicated above. The information contained in the Report may not be comprehensive. This Report is
intended solely for informational purposes in furtherance of NCMEC's nonprofit mission to provide assistance to CSAI victims. Please treat
the information in this Report as sensitive and confidential and do not reproduce or further distribute this Report.                     4
Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 78 of 174
              Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 79 of 174



CASE SUMMARY

On January 6, 2012, the          State Police received a report of the possible possession of child pornography
from administrators at the          Academy, a private co-ed college preparatory boarding and day high
school.        was a teacher at the Academy.
         was interviewed by law enforcement and admitted to having child pornography on his computer,
engaging in sexual contact with a young girl, taking pornographic pictures of his child victims and posting them
to the Internet and sharing with other offenders the images of child pornography that he had produced.
        ’s admissions were confirmed by the forensic exam of his computer, where images of child pornography
that he produced and possessed were found.
       was charged with 6 counts of production of child pornography, 1 count of the possession of child
pornography, and 1 count of interstate travel to engage in sexual acts with a minor. On March 24, 2014,
pled guilty to all charges and on September 15, 2014, he was sentenced to 30 years in prison. At sentencing, the
judge stated that          ’s criminal conduct was the worst she had ever seen in her years as a state and federal
judge.

ASSOCIATED SERIES (ADDITIONAL VICTIM SERIES CREATED BY SAME OFFENDER)
Associated Series Name: PinkHeartSisters1
Relationship of Associated Victim to Offender: Victim was daughter of PinkHeartSisters2 offender
Distribution of Associated Series Files: Yes
Legal Counsel Retained by Associated Victim: Yes, James Marsh and Carol Hepburn

POINT OF CONTACT
Name: SA Jamie West
Agency: DHS Immigration & Customs Enforcement
Email: jamie.west@dhs.gov
Phone Number: 802-487-2622
Case Number: NT07QS12NT0002
DISTRIBUTION INFORMATION
Number of identified files submitted by law enforcement: 33 (31 images and 2 videos)

(This represents only files that law enforcement seized from the producer of the series and submitted to
NCMEC. Additional files that may exist, but were not in the producer’s possession, are not included. The
number of files shown above includes visually unique files as well as files that are visually similar, e.g., cropped,
rotated, edited.)

From April 9, 2012 through December 31, 2018, files from the "PinkHeartSisters2" series have been included in
1,145 law enforcement submissions of content to NCMEC that were seized from offenders. NCMEC’s review of
these submissions indicated that they included a total of 7,919 files from the “PinkHeartSisters2” series.




This Report is provided to the attorney of record for the Child Sexual Abuse Imagery (CSAI) victim whose series the Report describes, after
verification of current legal representation. The information contained in this Report is derived exclusively from NCMEC’s records and is
current only as of the creation date indicated above. The information contained in the Report may not be comprehensive. This Report is
intended solely for informational purposes in furtherance of NCMEC's nonprofit mission to provide assistance to CSAI victims. Please treat
the information in this Report as sensitive and confidential and do not reproduce or further distribute this Report.                     2
               Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 80 of 174



HISTORICAL DISTRIBUTION



                                    Historical Distribution of Series Files
        2,500
                                                                                             2,249
        2,000

                                                                                                             1,669
                                                                                                                           1,602
         1,500
                                                                            1,266
         1,000
                                                            772
           500
                                            371

               0            69
                       2012            2013            2014            2015            2016            2017            2018



                    Law Enforcement Submissions Containing Series Files
        350
                                                                                           312
        300

        250                                                                                                  252
                                                                                                                          232
        200
                                                                           182
         150
                                                          118
        100

          50                              57

           0            4
                    2012             2013            2014            2015             2016            2017             2018




This Report is provided to the attorney of record for the Child Sexual Abuse Imagery (CSAI) victim whose series the Report describes, after
verification of current legal representation. The information contained in this Report is derived exclusively from NCMEC’s records and is
current only as of the creation date indicated above. The information contained in the Report may not be comprehensive. This Report is
intended solely for informational purposes in furtherance of NCMEC's nonprofit mission to provide assistance to CSAI victims. Please treat
the information in this Report as sensitive and confidential and do not reproduce or further distribute this Report.                     3
              Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 81 of 174



2018 SERIES DISTRIBUTION BREAKDOWN



                                      1,602 series files submitted to NCMEC


                                      232 law enforcement cases submitted to NCMEC containing series files


                                      221 offenders possessing files from this series in cases submitted to NCMEC



                                      79 CyberTipline reports submitted by Electronic Service Providers containing
                                      series files



                                      Known international distribution of series files




                             2018 Submitting Law Enforcement Agencies
                                                                                            Local: 61
                                                                                              26%



                 Federal: 134
                    58%                                                                             State: 37
                                                                                                      16%



 (There are no statutory requirements for law enforcement to submit child sexual exploitation content seized from
 offenders to NCMEC. Most states do not notify children when their sexual abuse images are circulated in state or
                                                local prosecutions.)


This Report is provided to the attorney of record for the Child Sexual Abuse Imagery (CSAI) victim whose series the Report describes, after
verification of current legal representation. The information contained in this Report is derived exclusively from NCMEC’s records and is
current only as of the creation date indicated above. The information contained in the Report may not be comprehensive. This Report is
intended solely for informational purposes in furtherance of NCMEC's nonprofit mission to provide assistance to CSAI victims. Please treat
the information in this Report as sensitive and confidential and do not reproduce or further distribute this Report.                     4
Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 82 of 174
              Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 83 of 174




Associated Series Name: Sweet Purple Sugar
Relationship of Associated Victim to Offender: Sweet Purple Sugar is        of Sweet Pink Sugar offender
Distribution of Associated Series Files: Yes
Legal Counsel Retained by Associated Victim: Yes, Carol Hepburn and Debbie Bianco

Associated Series Name: Sweet Brown Sugar
Relationship of Associated Victim to Offender: Sweet Brown Sugar is neighbor/babysat by Sweet Pink Sugar
offender
Distribution of Associated Series Files: Yes
Legal Counsel Retained by Associated Victim: No

Associated Series Name: Sweet Burgundy Sugar
Relationship of Associated Victim to Offender: Sweet Burgundy Sugar is neighbor/babysat by Sweet Pink Sugar
offender
Distribution of Associated Series Files: Yes
Legal Counsel Retained by Associated Victim: No

Associated Series Name: Sweet Blue Sugar
Relationship of Associated Victim to Offender: Sweet Blue Sugar is neighbor/babysat by Sweet Pink Sugar
offender
Distribution of Associated Series Files: Yes
Legal Counsel Retained by Associated Victim: No

POINT OF CONTACT
Name: Victim Identification Unit
Agency: BC Integrated Child Exploitation
Email: ICE_BC_VI@rcmp-grc.gc.ca
Phone Number: 778-290-3930
Case Number: 2010-690
DISTRIBUTION INFORMATION
Number of identified files submitted by law enforcement: 566 images

(This represents only files that law enforcement seized from the producer of the series and submitted to
NCMEC. Additional files that may exist, but were not in the producer’s possession, are not included. The
number of files shown above includes visually unique files as well as files that are visually similar, e.g., cropped,
rotated, edited.)

From July 15, 2010 through December 31, 2018, files from the "Sweet Pink Sugar" series have been included in
1,506 law enforcement submissions of content to NCMEC that were seized from offenders. NCMEC’s review of
these submissions indicated that they included a total of 48,363 files from the “Sweet Pink Sugar” series.




This Report is provided to the attorney of record for the Child Sexual Abuse Imagery (CSAI) victim whose series the Report describes, after
verification of current legal representation. The information contained in this Report is derived exclusively from NCMEC’s records and is
current only as of the creation date indicated above. The information contained in the Report may not be comprehensive. This Report is
intended solely for informational purposes in furtherance of NCMEC's nonprofit mission to provide assistance to CSAI victims. Please treat
the information in this Report as sensitive and confidential and do not reproduce or further distribute this Report.                     2
               Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 84 of 174



HISTORICAL DISTRIBUTION



                                    Historical Distribution of Series Files
        16,000

        14,000                                                                                                                 14,284
                                                                              12,903
        12,000

        10,000

          8,000
                                                                                          6,344
          6,000                                                                                                      6,109
                                                                                                      5,750
          4,000

          2,000
                                                                   1,444
                                         757          784
               0          2
                      2010        2011          2012         2013          2014     2015          2016        2017           2018



                    Law Enforcement Submissions Containing Series Files
        350
                                                                                                    332          323            324
        300

        250
                                                                                       235
        200

         150                                                                 151

        100
                                                               91

          50
                                                  40
                                    12
           0           1
                   2010        2011            2012         2013       2014        2015        2016           2017           2018




This Report is provided to the attorney of record for the Child Sexual Abuse Imagery (CSAI) victim whose series the Report describes, after
verification of current legal representation. The information contained in this Report is derived exclusively from NCMEC’s records and is
current only as of the creation date indicated above. The information contained in the Report may not be comprehensive. This Report is
intended solely for informational purposes in furtherance of NCMEC's nonprofit mission to provide assistance to CSAI victims. Please treat
the information in this Report as sensitive and confidential and do not reproduce or further distribute this Report.                     3
              Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 85 of 174



2018 SERIES DISTRIBUTION BREAKDOWN



                                      14,284 series files submitted to NCMEC


                                      324 law enforcement cases submitted to NCMEC containing series files


                                      307 offenders possessing files from this series in cases submitted to NCMEC



                                      462 CyberTipline reports submitted by Electronic Service Providers containing
                                      series files



                                      Known international distribution of series files




                             2018 Submitting Law Enforcement Agencies
                                                                                            Local: 85
                                                                                              26%



                 Federal: 180
                    56%
                                                                                                   State: 59
                                                                                                     18%



 (There are no statutory requirements for law enforcement to submit child sexual exploitation content seized from
 offenders to NCMEC. Most states do not notify children when their sexual abuse images are circulated in state or
                                                local prosecutions.)


This Report is provided to the attorney of record for the Child Sexual Abuse Imagery (CSAI) victim whose series the Report describes, after
verification of current legal representation. The information contained in this Report is derived exclusively from NCMEC’s records and is
current only as of the creation date indicated above. The information contained in the Report may not be comprehensive. This Report is
intended solely for informational purposes in furtherance of NCMEC's nonprofit mission to provide assistance to CSAI victims. Please treat
the information in this Report as sensitive and confidential and do not reproduce or further distribute this Report.                     4
Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 86 of 174
              Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 87 of 174




Associated Series Name: Sweet Pink Sugar
Relationship of Associated Victim to Offender: Sweet Pink Sugar is       of Sweet White Sugar offender
Distribution of Associated Series Files: Yes
Legal Counsel Retained by Associated Victim: Yes, Carol Hepburn and Debbie Bianco

Associated Series Name: Sweet Brown Sugar
Relationship of Associated Victim to Offender: Sweet Brown Sugar is neighbor/babysat by Sweet White Sugar
offender
Distribution of Associated Series Files: Yes
Legal Counsel Retained by Associated Victim: No

Associated Series Name: Sweet Burgundy Sugar
Relationship of Associated Victim to Offender: Sweet Burgundy Sugar is neighbor/babysat by Sweet White
Sugar offender
Distribution of Associated Series Files: Yes
Legal Counsel Retained by Associated Victim: No

Associated Series Name: Sweet Blue Sugar
Relationship of Associated Victim to Offender: Sweet Blue Sugar is neighbor/babysat by Sweet White Sugar
offender
Distribution of Associated Series Files: Yes
Legal Counsel Retained by Associated Victim: No

POINT OF CONTACT
Name: Victim Identification Unit
Agency: BC Integrated Child Exploitation
Email: ICE_BC_VI@rcmp-grc.gc.ca
Phone Number: 778-290-3930
Case Number: 2010-690
DISTRIBUTION INFORMATION
Number of identified files submitted by law enforcement: 733 images

(This represents only files that law enforcement seized from the producer of the series and submitted to
NCMEC. Additional files that may exist, but were not in the producer’s possession, are not included. The
number of files shown above includes visually unique files as well as files that are visually similar, e.g., cropped,
rotated, edited.)

From June 4, 2010 through December 31, 2018, files from the "Sweet White Sugar" series have been included in
8,117 law enforcement submissions of content to NCMEC that were seized from offenders. NCMEC’s review of
these submissions indicated that they included a total of 246,711 files from the “Sweet White Sugar” series.




This Report is provided to the attorney of record for the Child Sexual Abuse Imagery (CSAI) victim whose series the Report describes, after
verification of current legal representation. The information contained in this Report is derived exclusively from NCMEC’s records and is
current only as of the creation date indicated above. The information contained in the Report may not be comprehensive. This Report is
intended solely for informational purposes in furtherance of NCMEC's nonprofit mission to provide assistance to CSAI victims. Please treat
the information in this Report as sensitive and confidential and do not reproduce or further distribute this Report.                     2
                 Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 88 of 174



HISTORICAL DISTRIBUTION



                                    Historical Distribution of Series Files
        60,000
                                                                                                                            55,581
         50,000
                                                                             48,470

        40,000
                                                                                                                   37,574
                                                                                                       36,527
         30,000                                                                           28,744

        20,000                                                   19,705
                                                    13,507
         10,000
                                        6,813

                 0        744
                      2010         2011         2012         2013      2014         2015        2016        2017         2018



                     Law Enforcement Submissions Containing Series Files
        1600

        1400                                                                                        1,339        1,309
                                                                                                                             1,252
        1200
                                                                                        1,078
        1000                                                               1,049
                                                               970
          800
                                                  719
          600

          400                         386

          200

             0           34
                     2010        2011        2012         2013        2014         2015         2016        2017         2018




This Report is provided to the attorney of record for the Child Sexual Abuse Imagery (CSAI) victim whose series the Report describes, after
verification of current legal representation. The information contained in this Report is derived exclusively from NCMEC’s records and is
current only as of the creation date indicated above. The information contained in the Report may not be comprehensive. This Report is
intended solely for informational purposes in furtherance of NCMEC's nonprofit mission to provide assistance to CSAI victims. Please treat
the information in this Report as sensitive and confidential and do not reproduce or further distribute this Report.                     3
              Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 89 of 174



2018 SERIES DISTRIBUTION BREAKDOWN



                                      55,581 series files submitted to NCMEC


                                      1,252 law enforcement cases submitted to NCMEC containing series
                                      files

                                      1,170 offenders possessing files from this series in cases submitted to NCMEC



                                      1,020 CyberTipline reports submitted by Electronic Service Providers containing
                                      series files



                                      Known international distribution of series files




                             2018 Submitting Law Enforcement Agencies
                                                                                            Local: 323
                                                                                              26%



                 Federal: 707
                    56%
                                                                                                    State: 222
                                                                                                       18%



 (There are no statutory requirements for law enforcement to submit child sexual exploitation content seized from
 offenders to NCMEC. Most states do not notify children when their sexual abuse images are circulated in state or
                                                local prosecutions.)


This Report is provided to the attorney of record for the Child Sexual Abuse Imagery (CSAI) victim whose series the Report describes, after
verification of current legal representation. The information contained in this Report is derived exclusively from NCMEC’s records and is
current only as of the creation date indicated above. The information contained in the Report may not be comprehensive. This Report is
intended solely for informational purposes in furtherance of NCMEC's nonprofit mission to provide assistance to CSAI victims. Please treat
the information in this Report as sensitive and confidential and do not reproduce or further distribute this Report.                     4
Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 90 of 174
              Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 91 of 174



he was on the most wanted fugitive lists for the U.S. Marshals and ICE and was featured on an episode of
America’s Most Wanted. After a year in     , he was arrested while on a trip to         and returned to the
            . He pled guilty on December 17, 2008 and was sentenced to serve 50 years in prison and ordered
to pay           in restitution.

ASSOCIATED SERIES (ADDITIONAL VICTIM SERIES CREATED BY SAME OFFENDER)
None

POINT OF CONTACT
Name: SSA Joshua Findley
Agency: DHS Immigration & Customs Enforcement
Email: josh.s.findley@ice.dhs.gov
Phone Number: 503-326-7491
DISTRIBUTION INFORMATION
From November 15, 2002 through December 31, 2018, files from the "Vicky" series have been included in 20,218
law enforcement submissions of content to NCMEC that were seized from offenders. NCMEC’s review of these
submissions indicated that they included a total of 291,073 files from the “Vicky” series.




This Report is provided to the attorney of record for the Child Sexual Abuse Imagery (CSAI) victim whose series the Report describes, after
verification of current legal representation. The information contained in this Report is derived exclusively from NCMEC’s records and is
current only as of the creation date indicated above. The information contained in the Report may not be comprehensive. This Report is
intended solely for informational purposes in furtherance of NCMEC's nonprofit mission to provide assistance to CSAI victims. Please treat
the information in this Report as sensitive and confidential and do not reproduce or further distribute this Report.                     2
              Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 92 of 174



HISTORICAL DISTRIBUTION



                                         Historical Distribution of Series Files
                                                                                                       75,653
        80,000

         70,000

        60,000

        50,000
                                                                                 39,967
        40,000
                                                                                                                       26,100
         30,000                                                                                                                     22,125
                                                                 13,871                16,808 17,588
        20,000
                                                        11,175
                                                4,195                                                                           20,300
         10,000                        2,286                                 15,249                                  15,727
                          12    97 468
                                                         9,394
                 0
                      2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018



                          Law Enforcement Submissions Containing Series Files
         2500

                                                                                     1,953
                                                                             1,874
        2000
                                                                     1,722                   1,722 1,740
                                                                                                           1,643
                                                                                                                   1,553 1,622
                                                             1,467                                                            1,394 1,348
         1500
                                                     1,221


         1000
                                               610

          500                            244
                               23   73
                      4
             0
                     2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018




This Report is provided to the attorney of record for the Child Sexual Abuse Imagery (CSAI) victim whose series the Report describes, after
verification of current legal representation. The information contained in this Report is derived exclusively from NCMEC’s records and is
current only as of the creation date indicated above. The information contained in the Report may not be comprehensive. This Report is
intended solely for informational purposes in furtherance of NCMEC's nonprofit mission to provide assistance to CSAI victims. Please treat
the information in this Report as sensitive and confidential and do not reproduce or further distribute this Report.                         3
              Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 93 of 174



2018 SERIES DISTRIBUTION BREAKDOWN



                                      22,125 series files submitted to NCMEC


                                      1,348 law enforcement cases submitted to NCMEC containing series
                                      files

                                      1,274 offenders possessing files from this series in cases submitted to NCMEC



                                      1,009 CyberTipline reports submitted by Electronic Service Providers containing
                                      series files



                                      Known international distribution of series files




                             2018 Submitting Law Enforcement Agencies
                                                                                             Local: 364
                                                                                               27%



                 Federal: 748
                    55%
                                                                                                   State: 236
                                                                                                      18%


 (There are no statutory requirements for law enforcement to submit child sexual exploitation content seized from
 offenders to NCMEC. Most states do not notify children when their sexual abuse images are circulated in state or
                                                local prosecutions.)


This Report is provided to the attorney of record for the Child Sexual Abuse Imagery (CSAI) victim whose series the Report describes, after
verification of current legal representation. The information contained in this Report is derived exclusively from NCMEC’s records and is
current only as of the creation date indicated above. The information contained in the Report may not be comprehensive. This Report is
intended solely for informational purposes in furtherance of NCMEC's nonprofit mission to provide assistance to CSAI victims. Please treat
the information in this Report as sensitive and confidential and do not reproduce or further distribute this Report.                     4
                                       Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 94 of 174

Plaintiff   Pltfs Original    Pltfs 2nd    Pltfs 3rd           Pltfs’      Pltfs 4th    Pltfs 5th    Plaintiff’s     Pltfs’ Answer to     Pltf’s Disclosure of
            Responses         Responses    Responses to    Corrected 3rd   Responses    Responses    Initial and     Def’s 1st Set of     Expert Witnesses
            to Def 1st        to Def 1st   Def 1st RFPs    Responses to    to Def 1st   to Def 1st   Supplemental    Special
            RFPs              RFPs                          Def 1st RFPs   RFPs         RFPs         Initial         Interrogatories
                                                                                                     Disclosures     and
                                                                                                                     Pltfs’ Responses
                                                                                                                     to Def’s 2nd RFPs

Amy           11/4/19          12/06/19    02/07/20 -     04/20/20 –        05/15/20        -0-        8/17/19           1/22/21               11/30/20
            RESPONSE          RESPONSES    RESPONSES      corrected                                      Initial
                with             with      SENT           responses nos.   Responses                  Disclosures      Pltfs’ Global       Plaintiff’s Expert
                 no               no                      37-43, 46 and        and                                   Answer to Def’s      Witness Disclosure
            attachment        attachmen    03/20/20 –     supplemental      updated                    10/28/20      1st set of Special
                  s               ts       ATTACHMENTS response to         unredacte                 Supplementa     Interrogatories
                                           SENT           no. 47 with      d forensic                l Disclosures
            110519 with                                   attachments        reports                                       And
            attachment        120919 –     No. 1 – letter mailed on CD       and all
            s – sent          letter to    dated 12/9/19                   produced                                   Pltfs’ Global
            email             opposing     – Real name,   No. 37A–         document                                   Responses to
            Production        with real    DOB and        Silberg file -     s bates                                  Def’s 2nd Rfps
            of all            names,       Original       redacted          stamped                                      with no
            Plaintiffs re     DOBs and     perpetrator                      and sent                                  attachments
            redacted          original                    No. 37B –            via
            (white) VNS       perpetrato   No. 3 – letter Silberg           dropbox
            re Def RFP        r re Def     dated 3/18/20 Forensic Eval –
            No. 34            RFPs 1-3     – original     redacted.        Bates:
                                           perpetrator’s                   000001-
                                           prosecution                     000279
            110719 –          12/26/19 –
            email with        Pltfs’       No. 4 –
            attachment        Global       Attorney
            s-                supp         Series Info
            production        Responses    Report from
            of all Pltfs re   to Def 1st   NCMEC

            EX. 5 TO DEC OF SPARKS ISO PLTFS’ REPLY TO MSJ                                                                                      1
            2/5/21 5:02:50 PM
                                       Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 95 of 174

Plaintiff   Pltfs Original   Pltfs 2nd    Pltfs 3rd             Pltfs’      Pltfs 4th    Pltfs 5th    Plaintiff’s    Pltfs’ Answer to    Pltf’s Disclosure of
            Responses        Responses    Responses to      Corrected 3rd   Responses    Responses    Initial and    Def’s 1st Set of    Expert Witnesses
            to Def 1st       to Def 1st   Def 1st RFPs      Responses to    to Def 1st   to Def 1st   Supplemental   Special
            RFPs             RFPs                            Def 1st RFPs   RFPs         RFPs         Initial        Interrogatories
                                                                                                      Disclosures    and
                                                                                                                     Pltfs’ Responses
                                                                                                                     to Def’s 2nd RFPs

            redacted         RFPs with
            (black) VNS      attachmen     No. 33A – orig
            re Def RFP       ts            restitution
            No. 34                         request with
                              No. 34 –     VIS, Redacted
            11/08/19 –        redacted Psych Evals by
            CLH email            and       Dr. Silberg
            to Opposing      unredacted dated
            re Kennedy           VNS       11/21/08,
            case was a       notification 10/21/10;
            “distributio         s for     1/23/11;
            n” case in       plaintiffs re 10/23/12;
            response to      defendant 12/8/14; CV of
            RFP No. 26          Curtis     Dr. Silberg;
                                           Redacted
                                           Economic Eval
                                           from Dr. Smith
                                           12/15/08 and
                                           CV; info re
                                           making
                                           restitution
                                           payments to
                                           Marsh firm

                                          No. 33B – all
                                          communicatio

            2 5 TO DEC OF SPARKS ISO PLTFS’ REPLY TO MSJ
            EX.
            2/5/21 5:02:50 PM
                                      Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 96 of 174

Plaintiff   Pltfs Original   Pltfs 2nd    Pltfs 3rd           Pltfs’      Pltfs 4th    Pltfs 5th    Plaintiff’s    Pltfs’ Answer to    Pltf’s Disclosure of
            Responses        Responses    Responses to    Corrected 3rd   Responses    Responses    Initial and    Def’s 1st Set of    Expert Witnesses
            to Def 1st       to Def 1st   Def 1st RFPs    Responses to    to Def 1st   to Def 1st   Supplemental   Special
            RFPs             RFPs                          Def 1st RFPs   RFPs         RFPs         Initial        Interrogatories
                                                                                                    Disclosures    and
                                                                                                                   Pltfs’ Responses
                                                                                                                   to Def’s 2nd RFPs

                                          ns between
                                          plaintiff
                                          attorneys and
                                          third parties
                                          referencing
                                          litigation.




            EX. 5 TO DEC OF SPARKS ISO PLTFS’ REPLY TO MSJ                                                                                   3
            2/5/21 5:02:50 PM
                                      Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 97 of 174

Plaintiff   Pltfs Original   Pltfs 2nd    Pltfs 3rd            Pltfs’       Pltfs 4th    Pltfs 5th    Plaintiff’s     Pltfs’ Answer to     Pltf’s Disclosure of
            Responses        Responses    Responses to     Corrected 3rd    Responses    Responses    Initial and     Def’s 1st Set of     Expert Witnesses
            to Def 1st       to Def 1st   Def 1st RFPs     Responses to     to Def 1st   to Def 1st   Supplemental    Special
            RFPs             RFPs                           Def 1st RFPs    RFPs         RFPs         Initial         Interrogatories
                                                                                                      Disclosures     and
                                                                                                                      Pltfs’ Responses
                                                                                                                      to Def’s 2nd RFPs

Erika         11/4/19         12/06/19    02/07/20 -  04/23/20              05/08/20 -0-                8/17/19           1/22/21                11/30/20
            RESPONSE         RESPONSES    RESPONSES   responses             Responses                     Initial                          Pltfs’ Disclosure of
                with             NO       SENT        emailed by            and                        Disclosures      Pltfs’ Global      experts
                 no          ATTACHME                 Carol and             updated                                   Answer to Def’s
            attachment          NTS       03/20/20 –  Ethan                 unredacte                   10/28/20      1st set of Special
                  s                       ATTACHMENTS accepted as           d forensic                Supplementa     Interrogatories
                            121919 –      SENT        official service      reports                   l Disclosures
            110519 with letter to                                           and all                                         And
            attachment opposing           No. 1 – letter   Corrected        produced
            s – sent        with real     dated            supplemental     document                                   Pltfs’ Global
            email           names,        12/19/19 –       responses nos.   s bates                                    Responses to
            Production      DOBs and      Real name,       37-42            stamped                                    Def’s 2nd Rfps
            of all          original      DOB and                           and sent                                      with no
            Plaintiffs re perpetrato      Original                          via                                        attachments
            redacted        rs re Def     perpetrator                       dropbox
            (white) VNS RFPs 1-3
            re Def RFP                    No. 3 – letter                      Bates:
            No. 34                        dated 3/18/20                      000001-
                            12/26/19 –    – original                         000151
                            Pltfs’        perpetrator’s
            110719 –        Global        prosecution
            email with      supp
            attachment Responses          No. 4 –
            s-              to Def 1st    Attorney
            production      RFPs with     Series Info
            of all Pltfs re

            4 5 TO DEC OF SPARKS ISO PLTFS’ REPLY TO MSJ
            EX.
            2/5/21 5:02:50 PM
                                        Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 98 of 174

Plaintiff   Pltfs Original   Pltfs 2nd       Pltfs 3rd           Pltfs’      Pltfs 4th    Pltfs 5th    Plaintiff’s    Pltfs’ Answer to    Pltf’s Disclosure of
            Responses        Responses       Responses to    Corrected 3rd   Responses    Responses    Initial and    Def’s 1st Set of    Expert Witnesses
            to Def 1st       to Def 1st      Def 1st RFPs    Responses to    to Def 1st   to Def 1st   Supplemental   Special
            RFPs             RFPs                             Def 1st RFPs   RFPs         RFPs         Initial        Interrogatories
                                                                                                       Disclosures    and
                                                                                                                      Pltfs’ Responses
                                                                                                                      to Def’s 2nd RFPs

            redacted         attachmen       Report from
            (black) VNS      ts              NCMEC
            re Def RFP
            No. 34            No. 34 –       No. 33A –
                              redacted       Curtis
                                 and         restitution
                             unredacted      request
                                 VNS
                             notification    No. 33B – all
                                 s for       communicatio
                             plaintiffs re   ns between
                             defendant       plaintiffs’
                                Curtis       attorneys and
                                             third parties
                                             referencing
                                             litigation.




            EX. 5 TO DEC OF SPARKS ISO PLTFS’ REPLY TO MSJ                                                                                      5
            2/5/21 5:02:50 PM
                                      Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 99 of 174

Plaintiff   Pltfs Original   Pltfs 2nd    Pltfs 3rd            Pltfs’      Pltfs 4th    Pltfs 5th    Plaintiff’s     Pltfs’ Answer to     Pltf’s Disclosure of
            Responses        Responses    Responses to     Corrected 3rd   Responses    Responses    Initial and     Def’s 1st Set of     Expert Witnesses
            to Def 1st       to Def 1st   Def 1st RFPs     Responses to    to Def 1st   to Def 1st   Supplemental    Special
            RFPs             RFPs                           Def 1st RFPs   RFPs         RFPs         Initial         Interrogatories
                                                                                                     Disclosures     and
                                                                                                                     Pltfs’ Responses
                                                                                                                     to Def’s 2nd RFPs

Jenny         11/4/19         12/06/19    02/07/20 -     04/20/20          5/12/20    -0-              8/17/19           1/22/21                11/30/20
            RESPONSE         RESPONSES    RESPONSES      RESPONSES         Responses                     Initial                          Pltfs’ Disclosure of
                with             NO       SENT           with              and                        Disclosures      Pltfs’ Global      experts
                 no          ATTACHME                    no                updated                                   Answer to Def’s
            attachment          NTS       03/20/20 –     attachments       unredacte                   10/28/20      1st set of Special
                  s                       ATTACHMENTS corrected            d forensic                Supplementa     Interrogatories
                            121919 –      SENT           response nos.     reports                   l Disclosures
            110519 with letter to                        38-42             and all                                         And
            attachment opposing           No. 1 – letter                   produced
            s – sent        with real     dated                            document                                   Pltfs’ Global
            email           names,        12/19/19 –                       s bates                                    Responses to
            Production      DOBs and      Real name,                       stamped                                    Def’s 2nd Rfps
            of all          original      DOB and                          and sent                                      with no
            Plaintiffs re perpetrato      Original                         via                                        attachments
            redacted        rs re Def     perpetrator                      dropbox
            (white) VNS RFPs 1-3                                           Bates:
            re Def RFP                    No. 3 – letter                   000001-
            No. 34                        dated 3/18/20                    000367
                            12/26/19 –    – original
                            Pltfs’        perpetrator’s                    081320 –
            110719 –        Global        prosecution                      further
            email with      supp                                           responses
            attachment Responses          No. 4 –                          re Jenny
            s-              to Def 1st    Attorney                         via email
            production      RFPs with     Series Info                      to Ethan
            of all Pltfs re                                                and Nara

            6 5 TO DEC OF SPARKS ISO PLTFS’ REPLY TO MSJ
            EX.
            2/5/21 5:02:50 PM
                                       Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 100 of 174

Plaintiff   Pltfs Original   Pltfs 2nd       Pltfs 3rd             Pltfs’      Pltfs 4th    Pltfs 5th    Plaintiff’s    Pltfs’ Answer to    Pltf’s Disclosure of
            Responses        Responses       Responses to      Corrected 3rd   Responses    Responses    Initial and    Def’s 1st Set of    Expert Witnesses
            to Def 1st       to Def 1st      Def 1st RFPs      Responses to    to Def 1st   to Def 1st   Supplemental   Special
            RFPs             RFPs                               Def 1st RFPs   RFPs         RFPs         Initial        Interrogatories
                                                                                                         Disclosures    and
                                                                                                                        Pltfs’ Responses
                                                                                                                        to Def’s 2nd RFPs

            redacted         attachmen       Report from                       after meet
            (black) VNS      ts              NCMEC                             and
            re Def RFP                                                         confer
            No. 34            No. 34 –       No. 33A – orig                    with
                              redacted       restitution                       Ethan on
                                 and         request with                      8/10/20
                             unredacted      VIS and expert
                                 VNS         report from
                             notification    redacted
                                 s for       report from
                             plaintiffs re   Kathleen
                             defendant       Coulborn of
                                Curtis       Catholic Social
                                             Services and
                                             CV;
                                             Psychological
                                             Assessment
                                             11/18/17 by
                                             Elizabeth
                                             Toplyn, PhD;
                                             Economic Eval
                                             by Dr. Smith
                                             12/10/18; note
                                             re making
                                             restitution
                                             payments

            EX. 5 TO DEC OF SPARKS ISO PLTFS’ REPLY TO MSJ                                                                                        7
            2/5/21 5:02:50 PM
                                      Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 101 of 174

Plaintiff   Pltfs Original   Pltfs 2nd    Pltfs 3rd           Pltfs’      Pltfs 4th    Pltfs 5th    Plaintiff’s    Pltfs’ Answer to    Pltf’s Disclosure of
            Responses        Responses    Responses to    Corrected 3rd   Responses    Responses    Initial and    Def’s 1st Set of    Expert Witnesses
            to Def 1st       to Def 1st   Def 1st RFPs    Responses to    to Def 1st   to Def 1st   Supplemental   Special
            RFPs             RFPs                          Def 1st RFPs   RFPs         RFPs         Initial        Interrogatories
                                                                                                    Disclosures    and
                                                                                                                   Pltfs’ Responses
                                                                                                                   to Def’s 2nd RFPs


                                          No. 33B – all
                                          communicatio
                                          ns between
                                          plaintiffs’
                                          counsel and
                                          third parties
                                          referencing
                                          litigation.




            8 5 TO DEC OF SPARKS ISO PLTFS’ REPLY TO MSJ
            EX.
            2/5/21 5:02:50 PM
                                      Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 102 of 174

Plaintiff   Pltfs Original   Pltfs 2nd    Pltfs 3rd            Pltfs’      Pltfs 4th    Pltfs 5th    Plaintiff’s     Pltfs’ Answer to     Pltf’s Disclosure of
            Responses        Responses    Responses to     Corrected 3rd   Responses    Responses    Initial and     Def’s 1st Set of     Expert Witnesses
            to Def 1st       to Def 1st   Def 1st RFPs     Responses to    to Def 1st   to Def 1st   Supplemental    Special
            RFPs             RFPs                           Def 1st RFPs   RFPs         RFPs         Initial         Interrogatories
                                                                                                     Disclosures     and
                                                                                                                     Pltfs’ Responses
                                                                                                                     to Def’s 2nd RFPs

Jessica       11/4/19         12/06/19    02/07/20 -  04/20/20             05/13/20 -0-                8/17/19           1/22/21                11/30/20
            RESPONSE         RESPONSES    RESPONSES   RESPONSES            Responses                     Initial                          Pltfs’ Disclosure of
                with             NO       SENT        with no              and                        Disclosures      Pltfs’ Global      experts
                 no          ATTACHME                 attachments;         updated                                   Answer to Def’s
            attachment          NTS       03/20/20 –  corrected            unredacte                   10/28/20      1st set of Special
                  s                       ATTACHMENTS response nos.        d forensic                Supplementa     Interrogatories
                            120919 –      SENT        37-42                reports                   l Disclosures
            110519 with letter to                                          and all                                         And
            attachment opposing           No. 1 – letter                   produced
            s – sent        with real     dated 12/9/19                    document                                   Pltfs’ Global
            email           names,        with real                        s bates                                    Responses to
            Production      DOBs and      name, DOB                        stamped                                    Def’s 2nd Rfps
            of all          original      and original                     and sent                                      with no
            Plaintiffs re perpetrato      perpetrator                      via                                        attachments
            redacted        rs re Def                                      dropbox
            (white) VNS RFPs 1-3          No. 3 – letter
            re Def RFP                    dated 3/18/20
            No. 34                        – original                         Bates:
                            12/26/19 –    perpetrator’s                     000001-
                            Pltfs’        prosecution                       000242
            110719 –        Global
            email with      supp          No. 4 –
            attachment Responses          Attorney
            s-              to Def 1st    Series Info
            production      RFPs with     Report from
            of all Pltfs re               NCMEC

            EX. 5 TO DEC OF SPARKS ISO PLTFS’ REPLY TO MSJ                                                                                      9
            2/5/21 5:02:50 PM
                                      Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 103 of 174

Plaintiff   Pltfs Original   Pltfs 2nd    Pltfs 3rd             Pltfs’      Pltfs 4th    Pltfs 5th    Plaintiff’s    Pltfs’ Answer to    Pltf’s Disclosure of
            Responses        Responses    Responses to      Corrected 3rd   Responses    Responses    Initial and    Def’s 1st Set of    Expert Witnesses
            to Def 1st       to Def 1st   Def 1st RFPs      Responses to    to Def 1st   to Def 1st   Supplemental   Special
            RFPs             RFPs                            Def 1st RFPs   RFPs         RFPs         Initial        Interrogatories
                                                                                                      Disclosures    and
                                                                                                                     Pltfs’ Responses
                                                                                                                     to Def’s 2nd RFPs

            redacted         attachmen
            (black) VNS      ts            No. 33A –
            re Def RFP                     restitution
            No. 34            No. 34 –     request; VIS;
                              redacted redacted psych
                                 and       consult by
                             unredacted Silberg on
                                 VNS       8/21/16;
                             notification economic
                                 s for     report by Dr.
                             plaintiffs re Smith 4/16/19;
                             defendant note re making
                                Curtis     restitution
                                           payments

                                          No. 33B – all
                                          communicatio
                                          ns between
                                          plaintiffs’
                                          counsel and
                                          third parties
                                          referencing
                                          litigation.




            10 5 TO DEC OF SPARKS ISO PLTFS’ REPLY TO MSJ
            EX.
            2/5/21 5:02:50 PM
                                      Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 104 of 174

Plaintiff   Pltfs Original   Pltfs 2nd    Pltfs 3rd            Pltfs’      Pltfs 4th    Pltfs 5th    Plaintiff’s     Pltfs’ Answer to     Pltf’s Disclosure of
            Responses        Responses    Responses to     Corrected 3rd   Responses    Responses    Initial and     Def’s 1st Set of     Expert Witnesses
            to Def 1st       to Def 1st   Def 1st RFPs     Responses to    to Def 1st   to Def 1st   Supplemental    Special
            RFPs             RFPs                           Def 1st RFPs   RFPs         RFPs         Initial         Interrogatories
                                                                                                     Disclosures     and
                                                                                                                     Pltfs’ Responses
                                                                                                                     to Def’s 2nd RFPs

Lily          11/4/19         12/06/19    02/07/20 –       N/A              04/24/20      6/18/20      8/17/19           1/22/21               11/30/20
            RESPONSE         RESPONSES    RESPONSES                                                      Initial                          Pltfs’ Disclosure of
                with             NO       SENT                                          Responses     Disclosures      Pltfs’ Global             experts
                 no          ATTACHME                                       No. 4 –           and                    Answer to Def’s
            attachment          NTS       02/27/20 –                       Sanitized      updated      10/28/20      1st set of Special
                  s                       ATTACHMENTS                      cp photos    unredacted Supplementa       Interrogatories
                            120919 –      SENT                                            forensic   l Disclosures
            110519 with letter to                                                          reports                         And
            attachment opposing                                                            and all
            s – sent        with real     No. 1 –                                        produced                     Pltfs’ Global
            email           names,        12/9/19 letter                                documents                     Responses to
            Production      DOBs and      re real name,                                     , Vicky                   Def’s 2nd Rfps
            of all          original      DOB and orig                                   Video VIS,                      with no
            Plaintiffs re perpetrato      perpetrator                                   Affidavit of                  attachments
            redacted        rs re Def     and copy of                                    Detective
            (white) VNS RFPs 1-3          Order                                               Roy
            re Def RFP                    Changing                                       Shepherd,
            No. 34                        Name (Adult)                                  Declaration
                            12/26/19 –                                                       of Dr.
                            Pltfs’        No. 3 – letter                                   Sharon
            110719 –        Global        dated 2/27/20                                  Cooper re
            email with      supp          – original                                       Stivers
            attachment Responses          perpetrator’s                                      bates
            s-              to Def 1st    prosecution                                     stamped
            production      RFPs with                                                     and sent
            of all Pltfs re

            EX. 5 TO DEC OF SPARKS ISO PLTFS’ REPLY TO MSJ                                                                                     11
            2/5/21 5:02:50 PM
                                       Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 105 of 174

Plaintiff   Pltfs Original   Pltfs 2nd       Pltfs 3rd             Pltfs’      Pltfs 4th    Pltfs 5th    Plaintiff’s    Pltfs’ Answer to    Pltf’s Disclosure of
            Responses        Responses       Responses to      Corrected 3rd   Responses    Responses    Initial and    Def’s 1st Set of    Expert Witnesses
            to Def 1st       to Def 1st      Def 1st RFPs      Responses to    to Def 1st   to Def 1st   Supplemental   Special
            RFPs             RFPs                               Def 1st RFPs   RFPs         RFPs         Initial        Interrogatories
                                                                                                         Disclosures    and
                                                                                                                        Pltfs’ Responses
                                                                                                                        to Def’s 2nd RFPs

            redacted         attachmen       No. 4 –                                            via
            (black) VNS      ts              Attorney                                         dropbox
            re Def RFP                       Series Info
            No. 34            No. 34 –       Report from                                    Bates:
            11/08/19 –        redacted       NCMEC                                          000001-
            CLH email            and                                                        000690
            to Opposing      unredacted      No. 5 –
            re Kennedy           VNS         restitution
            case was a       notification    request; all
            “distributio         s for       VIS; Browser
            n” case in       plaintiffs re   search results;
            response to      defendant       Dr. Green’s
            RFP No. 26          Curtis       psych reports
                                             dated
            120919                           7/24/09;
            letter to                        12/02/09;
            opposing                         7/5/10;
            with real                        1/23/12;
            names,                           3/13/12;
            DOBs and                         3/26/14;
            original                         4/23/14;
            perpetrator                      12/2/15; his
            s for all CLH                    CV; CV of
            and DAB                          Merrill Cohen,
            pltfs re Def                     CV of Dr.
            RFPs 1-3                         Smith; pinkish

            12 5 TO DEC OF SPARKS ISO PLTFS’ REPLY TO MSJ
            EX.
            2/5/21 5:02:50 PM
                                      Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 106 of 174

Plaintiff   Pltfs Original   Pltfs 2nd    Pltfs 3rd             Pltfs’      Pltfs 4th    Pltfs 5th    Plaintiff’s    Pltfs’ Answer to    Pltf’s Disclosure of
            Responses        Responses    Responses to      Corrected 3rd   Responses    Responses    Initial and    Def’s 1st Set of    Expert Witnesses
            to Def 1st       to Def 1st   Def 1st RFPs      Responses to    to Def 1st   to Def 1st   Supplemental   Special
            RFPs             RFPs                            Def 1st RFPs   RFPs         RFPs         Initial        Interrogatories
                                                                                                      Disclosures    and
                                                                                                                     Pltfs’ Responses
                                                                                                                     to Def’s 2nd RFPs

                                          blog; report of
                                          Sharon
                                          Cooper, MD
                                          11/5/16;
                                          Cooper CV

                                          No. 7 –
                                          Cohen reports
                                          2/10/10;
                                          3/10/10; and
                                          4/23/14

                                          No. 8 – Smith
                                          reports
                                          11/10/10; and
                                          5/5/14

                                          No. 20 – App
                                          for PHV re
                                          Albert Lee
                                          Mitchell EDCA

                                          No. 26 - Lily
                                          Judgment
                                          spreadsheet


            EX. 5 TO DEC OF SPARKS ISO PLTFS’ REPLY TO MSJ                                                                                    13
            2/5/21 5:02:50 PM
                                      Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 107 of 174

Plaintiff   Pltfs Original   Pltfs 2nd    Pltfs 3rd           Pltfs’      Pltfs 4th    Pltfs 5th    Plaintiff’s    Pltfs’ Answer to    Pltf’s Disclosure of
            Responses        Responses    Responses to    Corrected 3rd   Responses    Responses    Initial and    Def’s 1st Set of    Expert Witnesses
            to Def 1st       to Def 1st   Def 1st RFPs    Responses to    to Def 1st   to Def 1st   Supplemental   Special
            RFPs             RFPs                          Def 1st RFPs   RFPs         RFPs         Initial        Interrogatories
                                                                                                    Disclosures    and
                                                                                                                   Pltfs’ Responses
                                                                                                                   to Def’s 2nd RFPs

                                          No. 33 - all
                                          communicatio
                                          ns between
                                          plaintiffs’
                                          counsel and
                                          third parties
                                          referencing
                                          litigation.




            14 5 TO DEC OF SPARKS ISO PLTFS’ REPLY TO MSJ
            EX.
            2/5/21 5:02:50 PM
                                      Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 108 of 174

Plaintiff   Pltfs Original   Pltfs 2nd    Pltfs 3rd            Pltfs’      Pltfs 4th    Pltfs 5th    Plaintiff’s    Pltfs’ Answer to     Pltf’s Disclosure of
            Responses        Responses    Responses to     Corrected 3rd   Responses    Responses    Initial and    Def’s 1st Set of     Expert Witnesses
            to Def 1st       to Def 1st   Def 1st RFPs     Responses to    to Def 1st   to Def 1st   Supplemental   Special
            RFPs             RFPs                           Def 1st RFPs   RFPs         RFPs         Initial        Interrogatories
                                                                                                     Disclosures    and
                                                                                                                    Pltfs’ Responses
                                                                                                                    to Def’s 2nd RFPs

Maureen       11/4/19         12/06/19      2/12/20        N/A              04/24/20      5/20/20      8/17/19          1/22/21               11/30/20
            RESPONSE         RESPONSES     RESPONSES                                                     Initial                         Pltfs’ Disclosure of
                with             NO           SENT                           No. 4 –    Responses     Disclosures     Pltfs’ Global             experts
                 no          ATTACHME                                       Sanitized       and                     Answer to Def’s
            attachment          NTS         03/13/20 –                       Images      updated     10/28/20       1st set of Special
                  s                       ATTACHMENTS                                   unredacted Supplementa      Interrogatories
                            120919 –           SENT                                       forensic l Disclosures
            110519 with letter to                                                         reports,                        And
            attachment opposing           No. 1 –                                        sanitized
            s – sent        with real     12/9/19 letter                                photos and                   Pltfs’ Global
            email           names,        re real name,                                      all                     Responses to
            Production      DOBs and      DOB and orig                                   produced                    Def’s 2nd Rfps
            of all          original      perpetrator                                   documents                       with no
            Plaintiffs re perpetrato                                                       bates                     attachments
            redacted        rs re Def     No. 3 – letter                                 stamped
            (white) VNS RFPs 1-3          dated 3/13/20                                  and sent
            re Def RFP                    – original                                         via
            No. 34                        perpetrator                                    dropbox
                            12/26/19 –    info from ASIR
                            Pltfs’                                                         Bates:
            110719 –        Global        No. 4 –                                         000001-
            email with      supp          Attorney                                        000187
            attachment Responses          Series Info
            s-              to Def 1st    Report from                                   081320 –
            production      RFPs with     NCMEC                                         further
            of all Pltfs re                                                             responses

            EX. 5 TO DEC OF SPARKS ISO PLTFS’ REPLY TO MSJ                                                                                    15
            2/5/21 5:02:50 PM
                                      Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 109 of 174

Plaintiff   Pltfs Original   Pltfs 2nd    Pltfs 3rd            Pltfs’      Pltfs 4th    Pltfs 5th      Plaintiff’s    Pltfs’ Answer to    Pltf’s Disclosure of
            Responses        Responses    Responses to     Corrected 3rd   Responses    Responses      Initial and    Def’s 1st Set of    Expert Witnesses
            to Def 1st       to Def 1st   Def 1st RFPs     Responses to    to Def 1st   to Def 1st     Supplemental   Special
            RFPs             RFPs                           Def 1st RFPs   RFPs         RFPs           Initial        Interrogatories
                                                                                                       Disclosures    and
                                                                                                                      Pltfs’ Responses
                                                                                                                      to Def’s 2nd RFPs

            redacted         attachmen     No. 26 –                                     re
            (black) VNS      ts            Judgment and                                 Maureen
            re Def RFP                     Order re                                     via email to
            No. 34            No. 34 –     Restitution                                  Ethan and
                              redacted Pymts re                                         Nara after
            120919               and       Gerard Jones;                                meet and
            letter to        unredacted Judgment re                                     confer with
            opposing             VNS       Curtis;                                      Ethan on
            with real        notification Judgment re                                   8/10/20
            names,               s for     Cragg
            DOBs and         plaintiffs re
            original         defendant No. 33 - all
            perpetrator         Curtis     communicatio
            s for all CLH                  ns between
            and DAB                        plaintiffs’
            pltfs re Def                   counsel and
            RFPs 1-3                       third parties
                                           referencing
                                           litigation.




            16 5 TO DEC OF SPARKS ISO PLTFS’ REPLY TO MSJ
            EX.
            2/5/21 5:02:50 PM
                                      Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 110 of 174

Plaintiff   Pltfs Original   Pltfs 2nd    Pltfs 3rd            Pltfs’      Pltfs 4th    Pltfs 5th    Plaintiff’s     Pltfs’ Answer to     Pltf’s Disclosure of
            Responses        Responses    Responses to     Corrected 3rd   Responses    Responses    Initial and     Def’s 1st Set of     Expert Witnesses
            to Def 1st       to Def 1st   Def 1st RFPs     Responses to    to Def 1st   to Def 1st   Supplemental    Special
            RFPs             RFPs                           Def 1st RFPs   RFPs         RFPs         Initial         Interrogatories
                                                                                                     Disclosures     and
                                                                                                                     Pltfs’ Responses
                                                                                                                     to Def’s 2nd RFPs

Mya           11/4/19         12/06/19      2/12/20        N/A              04/24/20      5/22/20      8/17/19           1/22/21               11/30/20
            RESPONSE         RESPONSES     RESPONSES                                                     Initial                          Pltfs’ Disclosure of
                with             NO           SENT                           No. 4 –    Responses     Disclosures      Pltfs’ Global             experts
                 no          ATTACHME                                       Sanitized   and                          Answer to Def’s
            attachment          NTS         03/13/20 –                       images     updated        10/28/20      1st set of Special
                  s                       ATTACHMENTS                                   unredacted Supplementa       Interrogatories
                            120919 –           SENT                                     forensic     l Disclosures
            110519 with letter to                                                       reports,                           And
            attachment opposing           No. 1 –                                       sanitized
            s – sent        with real     12/9/19 letter                                photos and                    Pltfs’ Global
            email           names,        re real name,                                 all                           Responses to
            Production      DOBs and      DOB and orig                                  produced                      Def’s 2nd Rfps
            of all          original      perpetrator                                   documents                        with no
            Plaintiffs re perpetrato                                                    and Letter                    attachments
            redacted        rs re Def     No. 3 – letter                                from
            (white) VNS RFPs 1-3          dated 3/13/20                                 original
            re Def RFP                    – original                                    investigatio
            No. 34                        perpetrator                                   n unit
                            12/26/19 –    info from ASIR                                concerning
                            Pltfs’                                                      production
            110719 –        Global        No. 4 –                                       investigatio
            email with      supp          Attorney                                      n and
            attachment Responses          Series Info                                   sentencing,
            s-              to Def 1st    Report from                                   all bates
            production      RFPs with     NCMEC                                         stamped
            of all Pltfs re                                                             and sent

            EX. 5 TO DEC OF SPARKS ISO PLTFS’ REPLY TO MSJ                                                                                     17
            2/5/21 5:02:50 PM
                                      Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 111 of 174

Plaintiff   Pltfs Original   Pltfs 2nd    Pltfs 3rd            Pltfs’      Pltfs 4th    Pltfs 5th    Plaintiff’s    Pltfs’ Answer to    Pltf’s Disclosure of
            Responses        Responses    Responses to     Corrected 3rd   Responses    Responses    Initial and    Def’s 1st Set of    Expert Witnesses
            to Def 1st       to Def 1st   Def 1st RFPs     Responses to    to Def 1st   to Def 1st   Supplemental   Special
            RFPs             RFPs                           Def 1st RFPs   RFPs         RFPs         Initial        Interrogatories
                                                                                                     Disclosures    and
                                                                                                                    Pltfs’ Responses
                                                                                                                    to Def’s 2nd RFPs

            redacted         attachmen     No. 5 –                                      via
            (black) VNS      ts            09/02/15                                     dropbox
            re Def RFP                     letter fr
            No. 34            No. 34 –     counseling                                   Bates:
                              redacted service re                                       000001-
            120919               and       number of                                    000204
            letter to        unredacted counseling
            opposing             VNS       sessions
            with real        notification
            names,               s for     No. 26 –
            DOBs and         plaintiffs re Judgment and
            original         defendant Order re
            perpetrator         Curtis     Restitution
            s for all CLH                  Pymts re
            and DAB                        Gerard Jones;
            pltfs re Def                   Judgment re
            RFPs 1-3                       Curtis;
                                           Judgment re
                                           Cragg

                                          No. 33 - all
                                          communicatio
                                          ns between
                                          plaintiffs’
                                          counsel and
                                          third parties

            18 5 TO DEC OF SPARKS ISO PLTFS’ REPLY TO MSJ
            EX.
            2/5/21 5:02:50 PM
                                      Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 112 of 174

Plaintiff   Pltfs Original   Pltfs 2nd    Pltfs 3rd          Pltfs’      Pltfs 4th    Pltfs 5th    Plaintiff’s    Pltfs’ Answer to    Pltf’s Disclosure of
            Responses        Responses    Responses to   Corrected 3rd   Responses    Responses    Initial and    Def’s 1st Set of    Expert Witnesses
            to Def 1st       to Def 1st   Def 1st RFPs   Responses to    to Def 1st   to Def 1st   Supplemental   Special
            RFPs             RFPs                         Def 1st RFPs   RFPs         RFPs         Initial        Interrogatories
                                                                                                   Disclosures    and
                                                                                                                  Pltfs’ Responses
                                                                                                                  to Def’s 2nd RFPs

                                          referencing
                                          litigation.




            EX. 5 TO DEC OF SPARKS ISO PLTFS’ REPLY TO MSJ                                                                                 19
            2/5/21 5:02:50 PM
                                      Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 113 of 174

Plaintiff   Pltfs Original   Pltfs 2nd    Pltfs 3rd            Pltfs’      Pltfs 4th    Pltfs 5th    Plaintiff’s     Pltfs’ Answer to     Pltf’s Disclosure of
            Responses        Responses    Responses to     Corrected 3rd   Responses    Responses    Initial and     Def’s 1st Set of     Expert Witnesses
            to Def 1st       to Def 1st   Def 1st RFPs     Responses to    to Def 1st   to Def 1st   Supplemental    Special
            RFPs             RFPs                           Def 1st RFPs   RFPs         RFPs         Initial         Interrogatories
                                                                                                     Disclosures     and
                                                                                                                     Pltfs’ Responses
                                                                                                                     to Def’s 2nd RFPs

Pia                           12/06/19      2/12/20        N/A              04/24/20      5/22/20      8/17/19           1/22/21               11/30/20
              11/4/19        RESPONSES     RESPONSES                                                     Initial                          Pltfs’ Disclosure of
            RESPONSE             NO           SENT                           No. 4 –    Responses     Disclosures      Pltfs’ Global             experts
                with         ATTACHME                                       Sanitized   and                          Answer to Def’s
                 no             NTS         03/13/20 –                       images     updated        10/28/20      1st set of Special
            attachment                    ATTACHMENTS                                   unredacted Supplementa       Interrogatories
                  s       120919 –             SENT                                     forensic     l Disclosures
                          letter to                                                     reports,                           And
            110519 with opposing          No. 1 –                                       sanitized
            attachment with real          12/9/19 letter                                photos and                    Pltfs’ Global
            s – sent      names,          re real name,                                 all                           Responses to
            email         DOBs and        DOB and orig                                  produced                      Def’s 2nd Rfps
            Production    original        perpetrator                                   documents                        with no
            of all        perpetrato                                                    and Letter                    attachments
            Plaintiffs re rs re Def       No. 3 – letter                                from
            redacted      RFPs 1-3        dated 3/13/20                                 original
            (white) VNS                   – original                                    investigatio
            re Def RFP                    perpetrator                                   n unit
            No. 34        12/26/19 –      info from ASIR                                concerning
                          Pltfs’                                                        production
                          Global          No. 4 –                                       investigatio
            110719 –      supp            Attorney                                      n and
            email with    Responses       Series Info                                   sentencing,
            attachment to Def 1st         Report from                                   all bates
            s-            RFPs with       NCMEC                                         stamped
            production                                                                  and sent

            20 5 TO DEC OF SPARKS ISO PLTFS’ REPLY TO MSJ
            EX.
            2/5/21 5:02:50 PM
                                      Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 114 of 174

Plaintiff   Pltfs Original   Pltfs 2nd      Pltfs 3rd           Pltfs’      Pltfs 4th    Pltfs 5th    Plaintiff’s    Pltfs’ Answer to    Pltf’s Disclosure of
            Responses        Responses      Responses to    Corrected 3rd   Responses    Responses    Initial and    Def’s 1st Set of    Expert Witnesses
            to Def 1st       to Def 1st     Def 1st RFPs    Responses to    to Def 1st   to Def 1st   Supplemental   Special
            RFPs             RFPs                            Def 1st RFPs   RFPs         RFPs         Initial        Interrogatories
                                                                                                      Disclosures    and
                                                                                                                     Pltfs’ Responses
                                                                                                                     to Def’s 2nd RFPs

            of all Pltfs re attachmen       No. 5 –                                      via
            redacted        ts              09/02/15                                     dropbox
            (black) VNS                     letter fr
            re Def RFP        No. 34 –      counseling                                   Bates:
            No. 34            redacted      service re                                   000001-
                                 and        number of                                    000305
            120919          unredacted      counseling
            letter to            VNS        sessions
            opposing        notification
            with real            s for      No. 26 –
            names,          plaintiffs re   Judgment and
            DOBs and         defendant      Order re
            original            Curtis      Restitution
            perpetrator                     Pymts re
            s for all CLH                   Gerard Jones;
            and DAB                         Judgment re
            pltfs re Def                    Curtis;
            RFPs 1-3                        Judgment re
                                            Cragg

                                            No. 33 - all
                                            communicatio
                                            ns between
                                            plaintiffs’
                                            counsel and
                                            third parties

            EX. 5 TO DEC OF SPARKS ISO PLTFS’ REPLY TO MSJ                                                                                    21
            2/5/21 5:02:50 PM
                                      Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 115 of 174

Plaintiff   Pltfs Original   Pltfs 2nd    Pltfs 3rd          Pltfs’      Pltfs 4th    Pltfs 5th    Plaintiff’s    Pltfs’ Answer to    Pltf’s Disclosure of
            Responses        Responses    Responses to   Corrected 3rd   Responses    Responses    Initial and    Def’s 1st Set of    Expert Witnesses
            to Def 1st       to Def 1st   Def 1st RFPs   Responses to    to Def 1st   to Def 1st   Supplemental   Special
            RFPs             RFPs                         Def 1st RFPs   RFPs         RFPs         Initial        Interrogatories
                                                                                                   Disclosures    and
                                                                                                                  Pltfs’ Responses
                                                                                                                  to Def’s 2nd RFPs

                                          referencing
                                          litigation;
                                          redacted
                                          sanitized
                                          photo




            22 5 TO DEC OF SPARKS ISO PLTFS’ REPLY TO MSJ
            EX.
            2/5/21 5:02:50 PM
                                      Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 116 of 174

Plaintiff   Pltfs Original   Pltfs 2nd    Pltfs 3rd            Pltfs’      Pltfs 4th    Pltfs 5th    Plaintiff’s    Pltfs’ Answer to     Pltf’s Disclosure of
            Responses        Responses    Responses to     Corrected 3rd   Responses    Responses    Initial and    Def’s 1st Set of     Expert Witnesses
            to Def 1st       to Def 1st   Def 1st RFPs     Responses to    to Def 1st   to Def 1st   Supplemental   Special
            RFPs             RFPs                           Def 1st RFPs   RFPs         RFPs         Initial        Interrogatories
                                                                                                     Disclosures    and
                                                                                                                    Pltfs’ Responses
                                                                                                                    to Def’s 2nd RFPs

Sally         11/4/19         12/06/19    02/07/20 –       N/A              04/24/20      6/4/20       8/17/19          1/22/21               11/30/20
            RESPONSE         RESPONSES    RESPONSES                                                      Initial                         Pltfs’ Disclosure of
                with             NO       SENT                               No. 4 –    Responses     Disclosures     Pltfs’ Global             experts
                 no          ATTACHME                                       Sanitized        and                    Answer to Def’s
            attachment          NTS       02/27/20 –                         images      updated      10/28/20      1st set of Special
                  s                       ATTACHMENTS                                   unredacted Supplementa      Interrogatories
                            120919 –      SENT                                            forensic  l Disclosures
            110519 with letter to                                                         reports,                        And
            attachment opposing                                                          sanitized
            s – sent        with real     No. 1 –                                       photos, FBI                  Pltfs’ Global
            email           names,        12/9/19 letter                                  letter re                  Responses to
            Production      DOBs and      re real name,                                 Jan_Socks,                   Def’s 2nd Rfps
            of all          original      DOB and orig                                  Production                      with no
            Plaintiffs re perpetrato      perpetrator                                   Perpetrato                   attachments
            redacted        rs re Def                                                         r
            (white) VNS RFPs 1-3          No. 3 – letter                                Judgment,
            re Def RFP                    dated 2/27/20                                    and all
            No. 34                        – original                                     produced
                            12/26/19 –    perpetrator                                   documents
                            Pltfs’                                                          bates
            110719 –        Global        No. 4 –                                        stamped
            email with      supp          Attorney                                       and sent
            attachment Responses          Series Info                                        via
            s-              to Def 1st    Report from                                    dropbox
            production      RFPs with     NCMEC
            of all Pltfs re

            EX. 5 TO DEC OF SPARKS ISO PLTFS’ REPLY TO MSJ                                                                                    23
            2/5/21 5:02:50 PM
                                      Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 117 of 174

Plaintiff   Pltfs Original   Pltfs 2nd     Pltfs 3rd           Pltfs’      Pltfs 4th    Pltfs 5th    Plaintiff’s    Pltfs’ Answer to    Pltf’s Disclosure of
            Responses        Responses     Responses to    Corrected 3rd   Responses    Responses    Initial and    Def’s 1st Set of    Expert Witnesses
            to Def 1st       to Def 1st    Def 1st RFPs    Responses to    to Def 1st   to Def 1st   Supplemental   Special
            RFPs             RFPs                           Def 1st RFPs   RFPs         RFPs         Initial        Interrogatories
                                                                                                     Disclosures    and
                                                                                                                    Pltfs’ Responses
                                                                                                                    to Def’s 2nd RFPs

            redacted         attachmen                                                  Bates:
            (black) VNS      ts            No. 26 –                                     000001-
            re Def RFP                     Judgment                                     000288
            No. 34           No. 1 –       Spreadsheet
                             adoption      for Sally and
            120919           decrees for   Judgment
            letter to        4             Spreadsheet
            opposing         Jan_Socks     for Jan_Socks
            with real        victims       series
            names,
            DOBs and                       No. 33 - all
            original          No. 34 –     communicatio
            perpetrator       redacted ns between
            s for all CLH        and       plaintiffs’
            and DAB          unredacted counsel and
            pltfs re Def         VNS       third parties
            RFPs 1-3         notification referencing
                                 s for     litigation.
                             plaintiffs re
                             defendant
                                Curtis




            24 5 TO DEC OF SPARKS ISO PLTFS’ REPLY TO MSJ
            EX.
            2/5/21 5:02:50 PM
                                      Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 118 of 174

Plaintiff   Pltfs Original   Pltfs 2nd    Pltfs 3rd            Pltfs’      Pltfs 4th    Pltfs 5th    Plaintiff’s    Pltfs’ Answer to     Pltf’s Disclosure of
            Responses        Responses    Responses to     Corrected 3rd   Responses    Responses    Initial and    Def’s 1st Set of     Expert Witnesses
            to Def 1st       to Def 1st   Def 1st RFPs     Responses to    to Def 1st   to Def 1st   Supplemental   Special
            RFPs             RFPs                           Def 1st RFPs   RFPs         RFPs         Initial        Interrogatories
                                                                                                     Disclosures    and
                                                                                                                    Pltfs’ Responses
                                                                                                                    to Def’s 2nd RFPs

Sarah         11/4/19         12/06/19    02/07/20 –       N/A              04/24/20     05/29/20      8/17/19          1/22/21               11/30/20
            RESPONSE         RESPONSES    RESPONSES                                                      Initial                         Pltfs’ Disclosure of
                with             NO       SENT                               No. 4 –    Responses     Disclosures     Pltfs’ Global             experts
                 no          ATTACHME                                       Sanitized   and                         Answer to Def’s
            attachment          NTS       02/27/20 –                         images     updated      10/28/20       1st set of Special
                  s                       ATTACHMENTS                                   unredacted Supplementa      Interrogatories
                            120919 –      SENT                                          forensic   l Disclosures
            110519 with letter to                                                       reports,                          And
            attachment opposing                                                         sanitized
            s – sent        with real     No. 1 –                                       photos,                      Pltfs’ Global
            email           names,        12/9/19 letter                                criminal                     Responses to
            Production      DOBs and      re real name,                                 judgment                     Def’s 2nd Rfps
            of all          original      DOB and orig                                  and all                         with no
            Plaintiffs re perpetrato      perpetrator                                   produced                     attachments
            redacted        rs re Def                                                   documents
            (white) VNS RFPs 1-3          No. 3 – letter                                bates
            re Def RFP                    dated 2/27/20                                 stamped
            No. 34                        – original                                    and sent
                            12/26/19 –    perpetrator                                   via
                            Pltfs’                                                      dropbox
            110719 –        Global        No. 4 –
            email with      supp          Attorney                                      Bates:
            attachment Responses          Series Info                                   000001-
            s-              to Def 1st    Report from                                   000273
            production      RFPs with     NCMEC
            of all Pltfs re

            EX. 5 TO DEC OF SPARKS ISO PLTFS’ REPLY TO MSJ                                                                                    25
            2/5/21 5:02:50 PM
                                       Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 119 of 174

Plaintiff   Pltfs Original   Pltfs 2nd       Pltfs 3rd           Pltfs’      Pltfs 4th    Pltfs 5th    Plaintiff’s    Pltfs’ Answer to    Pltf’s Disclosure of
            Responses        Responses       Responses to    Corrected 3rd   Responses    Responses    Initial and    Def’s 1st Set of    Expert Witnesses
            to Def 1st       to Def 1st      Def 1st RFPs    Responses to    to Def 1st   to Def 1st   Supplemental   Special
            RFPs             RFPs                             Def 1st RFPs   RFPs         RFPs         Initial        Interrogatories
                                                                                                       Disclosures    and
                                                                                                                      Pltfs’ Responses
                                                                                                                      to Def’s 2nd RFPs

            redacted         attachmen
            (black) VNS      ts              No. 26 –
            re Def RFP                       Judgment
            No. 34            No. 34 –       Spreadsheet
                              redacted       for Sarah
            120919               and
            letter to        unredacted      No. 33 - all
            opposing             VNS         communicatio
            with real        notification    ns between
            names,               s for       plaintiffs’
            DOBs and         plaintiffs re   counsel and
            original         defendant       third parties
            perpetrator         Curtis       referencing
            s for all CLH                    litigation.
            and DAB
            pltfs re Def
            RFPs 1-3




            26 5 TO DEC OF SPARKS ISO PLTFS’ REPLY TO MSJ
            EX.
            2/5/21 5:02:50 PM
                                      Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 120 of 174

Plaintiff   Pltfs Original   Pltfs 2nd    Pltfs 3rd            Pltfs’      Pltfs 4th    Pltfs 5th    Plaintiff’s    Pltfs’ Answer to     Pltf’s Disclosure of
            Responses        Responses    Responses to     Corrected 3rd   Responses    Responses    Initial and    Def’s 1st Set of     Expert Witnesses
            to Def 1st       to Def 1st   Def 1st RFPs     Responses to    to Def 1st   to Def 1st   Supplemental   Special
            RFPs             RFPs                           Def 1st RFPs   RFPs         RFPs         Initial        Interrogatories
                                                                                                     Disclosures    and
                                                                                                                    Pltfs’ Responses
                                                                                                                    to Def’s 2nd RFPs

Savannah      11/4/19         12/06/19    02/07/20 –       N/A              04/24/20      6/7/20       8/17/19          1/22/21               11/30/20
            RESPONSE         RESPONSES    RESPONSES                                                      Initial                         Pltfs’ Disclosure of
                with             NO       SENT                               No. 4 –    Responses     Disclosures     Pltfs’ Global             experts
                 no          ATTACHME                                       Sanitized        and                    Answer to Def’s
            attachment          NTS       02/27/20 –                         images      updated      10/28/20      1st set of Special
                  s                       ATTACHMENTS                                   unredacted Supplementa      Interrogatories
                            120919 –      SENT                                            forensic  l Disclosures
            110519 with letter to                                                         reports,                        And
            attachment opposing                                                          sanitized
            s – sent        with real     No. 1 –                                       photos, FBI                  Pltfs’ Global
            email           names,        12/9/19 letter                                  letter re                  Responses to
            Production      DOBs and      re real name,                                 Jan_Socks,                   Def’s 2nd Rfps
            of all          original      DOB and orig                                  Production                      with no
            Plaintiffs re perpetrato      perpetrator                                   Perpetrato                   attachments
            redacted        rs re Def                                                         r
            (white) VNS RFPs 1-3          No. 3 – letter                                Judgment,
            re Def RFP                    dated 2/27/20                                    and all
            No. 34                        – original                                     produced
                            12/26/19 –    perpetrator                                   documents
                            Pltfs’                                                          bates
            110719 –        Global        No. 4 –                                        stamped
            email with      supp          Attorney                                       and sent
            attachment Responses          Series Info                                        via
            s-              to Def 1st    Report from                                    dropbox
            production      RFPs with     NCMEC
            of all Pltfs re

            EX. 5 TO DEC OF SPARKS ISO PLTFS’ REPLY TO MSJ                                                                                    27
            2/5/21 5:02:50 PM
                                      Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 121 of 174

Plaintiff   Pltfs Original   Pltfs 2nd     Pltfs 3rd           Pltfs’      Pltfs 4th    Pltfs 5th    Plaintiff’s    Pltfs’ Answer to    Pltf’s Disclosure of
            Responses        Responses     Responses to    Corrected 3rd   Responses    Responses    Initial and    Def’s 1st Set of    Expert Witnesses
            to Def 1st       to Def 1st    Def 1st RFPs    Responses to    to Def 1st   to Def 1st   Supplemental   Special
            RFPs             RFPs                           Def 1st RFPs   RFPs         RFPs         Initial        Interrogatories
                                                                                                     Disclosures    and
                                                                                                                    Pltfs’ Responses
                                                                                                                    to Def’s 2nd RFPs

            redacted         attachmen                                                  Bates:
            (black) VNS      ts            No. 26 –                                     000001-
            re Def RFP                     Judgment                                     000287
            No. 34           No. 1 –       Spreadsheet
                             adoption      for Savannah
            120919           decrees for   and Judgment
            letter to        4             Spreadsheet
            opposing         Jan_Socks     for Jan_Socks
            with real        victims       series
            names,
            DOBs and                       No. 33 - all
            original          No. 34 –     communicatio
            perpetrator       redacted ns between
            s for all CLH        and       plaintiffs’
            and DAB          unredacted counsel and
            pltfs re Def         VNS       third parties
            RFPs 1-3         notification referencing
                                 s for     litigation.
                             plaintiffs re
                             defendant
                                Curtis




            28 5 TO DEC OF SPARKS ISO PLTFS’ REPLY TO MSJ
            EX.
            2/5/21 5:02:50 PM
                                      Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 122 of 174

Plaintiff   Pltfs Original   Pltfs 2nd    Pltfs 3rd            Pltfs’      Pltfs 4th    Pltfs 5th    Plaintiff’s    Pltfs’ Answer to     Pltf’s Disclosure of
            Responses        Responses    Responses to     Corrected 3rd   Responses    Responses    Initial and    Def’s 1st Set of     Expert Witnesses
            to Def 1st       to Def 1st   Def 1st RFPs     Responses to    to Def 1st   to Def 1st   Supplemental   Special
            RFPs             RFPs                           Def 1st RFPs   RFPs         RFPs         Initial        Interrogatories
                                                                                                     Disclosures    and
                                                                                                                    Pltfs’ Responses
                                                                                                                    to Def’s 2nd RFPs

Sierra        11/4/19         12/06/19      2/07/20 –      N/A              04/24/20     06/12/20      8/17/19          1/22/21               11/30/20
            RESPONSE         RESPONSES     RESPONSES                                                     Initial                         Pltfs’ Disclosure of
                with             NO           SENT                           No. 4 –    Responses     Disclosures     Pltfs’ Global             experts
                 no          ATTACHME                                       Sanitized        and                    Answer to Def’s
            attachment          NTS         03/13/20 –                       images      updated      10/28/20      1st set of Special
                  s                       ATTACHMENTS                                   unredacted Supplementa      Interrogatories
                            120919 –           SENT                                       forensic  l Disclosures
            110519 with letter to                                                         reports,                        And
            attachment opposing           No. 1 –                                        sanitized
            s – sent        with real     12/9/19 letter                                photos, FBI                  Pltfs’ Global
            email           names,        re real name,                                   letter re                  Responses to
            Production      DOBs and      DOB and orig                                  Jan_Socks,                   Def’s 2nd Rfps
            of all          original      perpetrator                                   Production                      with no
            Plaintiffs re perpetrato                                                    Perpetrato                   attachments
            redacted        rs re Def     No. 3 – letter                                      r
            (white) VNS RFPs 1-3          dated 3/13/20                                 Judgment,
            re Def RFP                    – original                                       and all
            No. 34                        perpetrator                                    produced
                            12/26/19 –                                                  documents
                            Pltfs’        No. 4 –                                           bates
            110719 –        Global        Attorney                                       stamped
            email with      supp          Series Info                                    and sent
            attachment Responses          Report from                                        via
            s-              to Def 1st    NCMEC                                          dropbox
            production      RFPs with
            of all Pltfs re

            EX. 5 TO DEC OF SPARKS ISO PLTFS’ REPLY TO MSJ                                                                                    29
            2/5/21 5:02:50 PM
                                       Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 123 of 174

Plaintiff   Pltfs Original   Pltfs 2nd       Pltfs 3rd           Pltfs’      Pltfs 4th    Pltfs 5th    Plaintiff’s    Pltfs’ Answer to    Pltf’s Disclosure of
            Responses        Responses       Responses to    Corrected 3rd   Responses    Responses    Initial and    Def’s 1st Set of    Expert Witnesses
            to Def 1st       to Def 1st      Def 1st RFPs    Responses to    to Def 1st   to Def 1st   Supplemental   Special
            RFPs             RFPs                             Def 1st RFPs   RFPs         RFPs         Initial        Interrogatories
                                                                                                       Disclosures    and
                                                                                                                      Pltfs’ Responses
                                                                                                                      to Def’s 2nd RFPs

            redacted         attachmen       No. 26 –                                     Bates:
            (black) VNS      ts              Judgment                                     000001-
            re Def RFP                       Spreadsheet                                  000292
            No. 34           No. 1 –         for Sierra
                             adoption
            120919           decrees for     No. 33 - all
            letter to        4               communicatio
            opposing         Jan_Socks       ns between
            with real        victims         plaintiffs’
            names,                           counsel and
            DOBs and                         third parties
            original          No. 34 –       referencing
            perpetrator       redacted       litigation.
            s for all CLH        and
            and DAB          unredacted
            pltfs re Def         VNS
            RFPs 1-3         notification
                                 s for
                             plaintiffs re
                             defendant
                                Curtis




            30 5 TO DEC OF SPARKS ISO PLTFS’ REPLY TO MSJ
            EX.
            2/5/21 5:02:50 PM
                                      Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 124 of 174

Plaintiff   Pltfs Original   Pltfs 2nd    Pltfs 3rd            Pltfs’      Pltfs 4th    Pltfs 5th    Plaintiff’s    Pltfs’ Answer to     Pltf’s Disclosure of
            Responses        Responses    Responses to     Corrected 3rd   Responses    Responses    Initial and    Def’s 1st Set of     Expert Witnesses
            to Def 1st       to Def 1st   Def 1st RFPs     Responses to    to Def 1st   to Def 1st   Supplemental   Special
            RFPs             RFPs                           Def 1st RFPs   RFPs         RFPs         Initial        Interrogatories
                                                                                                     Disclosures    and
                                                                                                                    Pltfs’ Responses
                                                                                                                    to Def’s 2nd RFPs

Skylar        11/4/19         12/06/19      2/07/20 –      N/A              04/24/20     06/08/20      8/17/19          1/22/21               11/30/20
            RESPONSE         RESPONSES     RESPONSES                                                     Initial                         Pltfs’ Disclosure of
                with             NO           SENT                           No. 4 –    Responses     Disclosures     Pltfs’ Global             experts
                 no          ATTACHME                                       Sanitized        and                    Answer to Def’s
            attachment          NTS         03/13/20 –                       images      updated      10/28/20      1st set of Special
                  s                       ATTACHMENTS                                   unredacted Supplementa      Interrogatories
                            120919 –           SENT                                       forensic  l Disclosures
            110519 with letter to                                                         reports,                        And
            attachment opposing           No. 1 –                                        sanitized
            s – sent        with real     12/9/19 letter                                photos, FBI                  Pltfs’ Global
            email           names,        re real name,                                   letter re                  Responses to
            Production      DOBs and      DOB and orig                                  Jan_Socks,                   Def’s 2nd Rfps
            of all          original      perpetrator                                   Production                      with no
            Plaintiffs re perpetrato                                                    Perpetrato                   attachments
            redacted        rs re Def     No. 3 – letter                                      r
            (white) VNS RFPs 1-3          dated 3/13/20                                 Judgment,
            re Def RFP                    – original                                       and all
            No. 34                        perpetrator                                    produced
                            12/26/19 –                                                  documents
                            Pltfs’        No. 4 –                                           bates
            110719 –        Global        Attorney                                       stamped
            email with      supp          Series Info                                    and sent
            attachment Responses          Report from                                        via
            s-              to Def 1st    NCMEC                                          dropbox
            production      RFPs with
            of all Pltfs re

            EX. 5 TO DEC OF SPARKS ISO PLTFS’ REPLY TO MSJ                                                                                    31
            2/5/21 5:02:50 PM
                                       Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 125 of 174

Plaintiff   Pltfs Original   Pltfs 2nd       Pltfs 3rd           Pltfs’      Pltfs 4th    Pltfs 5th    Plaintiff’s    Pltfs’ Answer to    Pltf’s Disclosure of
            Responses        Responses       Responses to    Corrected 3rd   Responses    Responses    Initial and    Def’s 1st Set of    Expert Witnesses
            to Def 1st       to Def 1st      Def 1st RFPs    Responses to    to Def 1st   to Def 1st   Supplemental   Special
            RFPs             RFPs                             Def 1st RFPs   RFPs         RFPs         Initial        Interrogatories
                                                                                                       Disclosures    and
                                                                                                                      Pltfs’ Responses
                                                                                                                      to Def’s 2nd RFPs

            redacted         attachmen       No. 26 –                                     Bates:0000
            (black) VNS      ts              Judgment                                     01-000290
            re Def RFP                       Spreadsheet
            No. 34           No. 1 –         for Skylar
                             adoption
            120919           decrees for     No. 33 - all
            letter to        4               communicatio
            opposing         Jan_Socks       ns between
            with real        victims         plaintiffs’
            names,                           counsel and
            DOBs and                         third parties
            original          No. 34 –       referencing
            perpetrator       redacted       litigation.
            s for all CLH        and
            and DAB          unredacted
            pltfs re Def         VNS
            RFPs 1-3         notification
                                 s for
                             plaintiffs re
                             defendant
                                Curtis




            32 5 TO DEC OF SPARKS ISO PLTFS’ REPLY TO MSJ
            EX.
            2/5/21 5:02:50 PM
                                      Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 126 of 174

Plaintiff   Pltfs Original   Pltfs 2nd    Pltfs 3rd             Pltfs’       Pltfs 4th     Pltfs 5th    Plaintiff’s     Pltfs’ Answer to     Pltf’s Disclosure of
            Responses        Responses    Responses to      Corrected 3rd    Responses     Responses    Initial and     Def’s 1st Set of     Expert Witnesses
            to Def 1st       to Def 1st   Def 1st RFPs      Responses to     to Def 1st    to Def 1st   Supplemental    Special
            RFPs             RFPs                            Def 1st RFPs    RFPs          RFPs         Initial         Interrogatories
                                                                                                        Disclosures     and
                                                                                                                        Pltfs’ Responses
                                                                                                                        to Def’s 2nd RFPs

Tori          11/4/19         12/06/19    02/07/20 -  04/23/20               05/08/20 -0-                 8/17/19           1/22/21                11/30/20
            RESPONSE         RESPONSES    RESPONSES   responses              Responses                      Initial                          Pltfs’ Disclosure of
                with             NO       SENT        emailed by             and                         Disclosures      Pltfs’ Global      experts
                 no          ATTACHME                 Carol and              updated                                    Answer to Def’s
            attachment          NTS       03/20/20 –  Ethan                  unredacte                    10/28/20      1st set of Special
                  s                       ATTACHMENTS accepted as            d forensic                 Supplementa     Interrogatories
                            121919 –      SENT        official service       reports                    l Disclosures
            110519 with letter to                                            and all                                          And
            attachment opposing           No. 1 – letter    Corrected        produced
            s – sent        with real     dated             supplemental     document                                    Pltfs’ Global
            email           names,        12/19/19 –        responses nos.   s bates                                     Responses to
            Production      DOBs and      Real name,        37-42.           stamped                                     Def’s 2nd Rfps
            of all          original      DOB and                            and sent                                       with no
            Plaintiffs re perpetrato      Original                           via                                         attachments
            redacted        rs re Def     perpetrator                        dropbox
            (white) VNS RFPs 1-3
            re Def RFP                    No. 3 – letter                     Bates:
            No. 34                        dated 3/18/20                      000001-
                            12/26/19 –    – original                         000155
                            Pltfs’        perpetrator
            110719 –        Global        with 2 cases re                    081320 –
            email with      supp          his                                  further
            attachment Responses          prosecution                        responses
            s-              to Def 1st                                       re Tori via
            production      RFPs with     No. 4 –                             email to
            of all Pltfs re               Attorney                           Ethan and

            EX. 5 TO DEC OF SPARKS ISO PLTFS’ REPLY TO MSJ                                                                                        33
            2/5/21 5:02:50 PM
                                       Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 127 of 174

Plaintiff   Pltfs Original   Pltfs 2nd       Pltfs 3rd           Pltfs’      Pltfs 4th    Pltfs 5th    Plaintiff’s    Pltfs’ Answer to    Pltf’s Disclosure of
            Responses        Responses       Responses to    Corrected 3rd   Responses    Responses    Initial and    Def’s 1st Set of    Expert Witnesses
            to Def 1st       to Def 1st      Def 1st RFPs    Responses to    to Def 1st   to Def 1st   Supplemental   Special
            RFPs             RFPs                             Def 1st RFPs   RFPs         RFPs         Initial        Interrogatories
                                                                                                       Disclosures    and
                                                                                                                      Pltfs’ Responses
                                                                                                                      to Def’s 2nd RFPs

            redacted         attachmen       Series Info                     Nara after
            (black) VNS      ts              Report from                     meet and
            re Def RFP                       NCMEC                             confer
            No. 34            No. 34 –                                          with
                              redacted       No. 33A –                       Ethan on
                                 and         Curtis                           8/10/20
                             unredacted      restitution
                                 VNS         request
                             notification
                                 s for       No. 33B – all
                             plaintiffs re   communicatio
                             defendant       ns between
                                Curtis       plaintiffs’
                                             counsel and
                                             third parties
                                             referencing
                                             litigation.




            34 5 TO DEC OF SPARKS ISO PLTFS’ REPLY TO MSJ
            EX.
            2/5/21 5:02:50 PM
                                      Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 128 of 174

Plaintiff   Pltfs Original   Pltfs 2nd    Pltfs 3rd            Pltfs’      Pltfs 4th    Pltfs 5th    Plaintiff’s    Pltfs’ Answer to     Pltf’s Disclosure of
            Responses        Responses    Responses to     Corrected 3rd   Responses    Responses    Initial and    Def’s 1st Set of     Expert Witnesses
            to Def 1st       to Def 1st   Def 1st RFPs     Responses to    to Def 1st   to Def 1st   Supplemental   Special
            RFPs             RFPs                           Def 1st RFPs   RFPs         RFPs         Initial        Interrogatories
                                                                                                     Disclosures    and
                                                                                                                    Pltfs’ Responses
                                                                                                                    to Def’s 2nd RFPs

Violet        11/4/19         12/06/19      2/07/20 –      N/A              04/24/20      6/8/20       8/17/19          1/22/21               11/30/20
            RESPONSE         RESPONSES     RESPONSES                                                     Initial                         Pltfs’ Disclosure of
                with             NO           SENT                           No. 4 –    Responses     Disclosures     Pltfs’ Global             experts
                 no          ATTACHME                                       Sanitized       and                     Answer to Def’s
            attachment          NTS         03/13/20 –                       images      updated     10/28/20       1st set of Special
                  s                       ATTACHMENTS                                   unredacted Supplementa      Interrogatories
                            120919 –           SENT                                       forensic l Disclosures
            110519 with letter to                                                         reports,                        And
            attachment opposing           No. 1 –                                        sanitized
            s – sent        with real     12/9/19 letter                                  photos,                    Pltfs’ Global
            email           names,        re real name,                                   Navarro                    Responses to
            Production      DOBs and      DOB and orig                                  Judgment,                    Def’s 2nd Rfps
            of all          original      perpetrator                                      VIS re                       with no
            Plaintiffs re perpetrato                                                    Compassio                    attachments
            redacted        rs re Def     No. 3 – letter                                    nate
            (white) VNS RFPs 1-3          dated 3/13/20                                   Release
            re Def RFP                    – original                                       and all
            No. 34                        perpetrator                                    produced
                            12/26/19 –                                                  documents
                            Pltfs’        No. 4 –                                          bates
            110719 –        Global        Attorney                                       stamped
            email with      supp          Series Info                                    and sent
            attachment Responses          Report from                                        via
            s-              to Def 1st    NCMEC                                          dropbox
            production      RFPs with
            of all Pltfs re

            EX. 5 TO DEC OF SPARKS ISO PLTFS’ REPLY TO MSJ                                                                                    35
            2/5/21 5:02:50 PM
                                       Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 129 of 174

Plaintiff   Pltfs Original   Pltfs 2nd       Pltfs 3rd           Pltfs’      Pltfs 4th    Pltfs 5th    Plaintiff’s    Pltfs’ Answer to    Pltf’s Disclosure of
            Responses        Responses       Responses to    Corrected 3rd   Responses    Responses    Initial and    Def’s 1st Set of    Expert Witnesses
            to Def 1st       to Def 1st      Def 1st RFPs    Responses to    to Def 1st   to Def 1st   Supplemental   Special
            RFPs             RFPs                             Def 1st RFPs   RFPs         RFPs         Initial        Interrogatories
                                                                                                       Disclosures    and
                                                                                                                      Pltfs’ Responses
                                                                                                                      to Def’s 2nd RFPs

            redacted         attachmen       No. 26 –                                     Bates:
            (black) VNS      ts              Judgment                                     000001-
            re Def RFP                       Spreadsheet                                  000175
            No. 34            No. 34 –       for Violet
                              redacted
            120919               and         No. 33 - all
            letter to        unredacted      communicatio
            opposing             VNS         ns between
            with real        notification    plaintiffs’
            names,               s for       counsel and
            DOBs and         plaintiffs re   third parties
            original         defendant       referencing
            perpetrator         Curtis       litigation.
            s for all CLH
            and DAB
            pltfs re Def
            RFPs 1-3




            36 5 TO DEC OF SPARKS ISO PLTFS’ REPLY TO MSJ
            EX.
            2/5/21 5:02:50 PM
           Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 130 of 174



1    COLEMAN & BALOGH LLP
     ETHAN A. BALOGH, No. 172224
2    235 Montgomery Street, Suite 1070
     San Francisco, CA 94104
3
     Telephone: 415.391.0440
4    Facsimile: 415.373.3901
     eab@colemanbalogh.com
5
     Attorneys for Defendant
6    RANDALL CURTIS
7
                                UNITED STATES DISTRICT COURT
8
                               NORTHERN DISTRICT OF CALIFORNIA
9
     “AMY,” et al.,                           Case No. 19 Cv. 2184 PJH
10
                       Defendants,            DEFENDANT RANDALL CURTIS’S FIRST
11                                            SET OF SPECIAL INTERROGATORIES TO
          v.                                  EACH PLAINTIFF.
12
     RANDALL CURTIS,
13
                                              Before the Honorable Phyllis J. Hamilton
                        Defendant.
14                                            Chief United States District Judge

15

16
     PROPOUNDING PARTY:          DEFENDANT RANDALL CURTIS
17
     RESPONDING PARTY:           PLAINTIFF “AMY”
18                               PLAINTIFF “ERIKA”
                                 PLAINTIFF “TORI”
19                               PLAINTIFF “JENNY”
                                 PLAINTIFF “JESSICA”
20
                                 PLAINTIFF “LILY”
21                               PLAINTIFF “SARAH”
                                 PLAINTIFF “SALLY”
22                               PLAINTIFF “SIERRA”
                                 PLAINTIFF “SKYLAR”
23                               PLAINTIFF “SAVANNAH”
                                 PLAINTIFF “MAUREEN”
24                               PLAINTIFF “VIOLET”
25
                                 PLAINTIFF “PIA”
                                 PLAINTIFF “MYA”
26

27   SET NUMBER:                 ONE (1)
28
           Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 131 of 174



1

2              Pursuant to Federal Rule of Civil Procedure 33, and the express agreement from Plaintiffs
3
     respecting the service of Special Interrogatories to each Plaintiff in one set, Defendant Randall
4
     Curtis hereby propounds the following First Set of Special Interrogatories to Plaintiffs Amy,
5
     Erika, Tori, Jenny, Jessica, Lily, Sarah, Sally, Sierra, Skylar, Savannah, Maureen, Violet, Pia and
6
     Mya. It is hereby requested that Plaintiffs provide responses to the interrogatories below within
7

8    thirty (30) days, pursuant to Federal Rule of Civil Procedure 33, at the offices of Coleman &

9    Balogh LLP, 235 Montgomery Street, Suite 1070, San Francisco, CA 94104.

10                                             DEFINITIONS
11
               Unless the context indicates otherwise, the following defined works and phrases have the
12
     meanings given:
13
               1.     “PLAINTIFF” means each individual Plaintiff as set forth in the Complaint and
14
     First Amended Complaint filed in this case: Amy, Erika, Tori, Jenny, Jessica, Lily, Sarah, Sally,
15

16
     Sierra, Skylar, Savannah, Maureen, Violet, Pia and Mya.

17             2.     “CURTIS” means Defendant Randall Steven Curtis.

18                                   SPECIAL INTERROGATORIES
19             Set forth the date, if any, on which PLAINTIFF personally learned about the existence of
20
     Curtis.
21

22

23

24

25

26

27

28
           Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 132 of 174



1    ANSWER: Objection: this interrogatory is precluded by the Court’s Order herein of October
     26, 20220 which affirmed the Magistrate Judge Order in all respects except “. . .to the extent that
2    the order made findings with regard to whether plaintiffs are in fact victims of defendant’s
     crime.” The Magistrate’s Order of September 9, 2020 denied defendant’s motion to compel
3
     discovery as to damages,, causation, and moneys sought or received from other violators, finding
4    that plaintiffs’ election of statutory liquidated damages precluded such discovery. This
     interrogatory appears aimed at litigating the issue of actual damages and or causation which is,
5    by the Court’s Orders referenced above is not an issue in the case. Hence this interrogatory
     seeks information beyond the scope of discovery.
6

7                                                 /s/Carol L. Hepburn
                                                  Carol L. Hepburn, WSBA No. 8732
8                                                 Pro Hac Vice Admitted

9

10

11   DATED: October 29, 2020                      Respectfully submitted,

12                                                /s/ E A Balogh
                                                  ETHAN A. BALOGH
13
                                                  Attorneys for Defendant
14

15

16
            Dated this _______ day of January, 2021.
17

18                                                 /s/ John A. Kawai
                                                  John A. Kawai, CSBN 260120
19                                                CARPENTER, ZUCKERMAN & ROWLEY
                                                  407 Bryant Circle, Suite F
20                                                Ojai, CA 93023
                                                  Phone: 805-272-4001
21
                                                  Email: jk@czrlaw.com
22                                                Attorney for Plaintiffs

23
                                                  /s/ Carol L. Hepburn
24                                                Carol L. Hepburn, Pro Hac Vice
                                                  CAROL L. HEPBURN, P.S.
25                                                200 First Ave.
                                                  Seattle, WA 98119
26
                                                  Phone: 206-957-7272
27                                                Email: carol@hepburnlaw.net

28
     Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 133 of 174



1                                  Attorney for Plaintiffs Maureen,
                                   Pia, Ava, Lily, Sarah, Skylar, Savannah,
2                                  Sally, Sierra, Violet, Amy, Erika, Tori, Jenny and
                                   Jessica
3

4
                                   /s/ Deborah A. Bianco
5                                  Deborah A. Bianco, Pro Hac Vice
                                   DEBORAH A. BIANCO, PLLC
6                                  14535 Bel-Red Road, #201
                                   Bellevue, WA 98007
7
                                   Phone: 425-747-4500
8                                  Email: deb@debbiancolaw.com
                                   Attorney for Plaintiffs Maureen, Pia and
9                                  Mya

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
           Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 134 of 174



1                                          PROOF OF SERVICE
2           I HEREBY CERTIFY that today I caused a true and correct copy of Defendant Randall
3
     Curtis’s First Set of Special Interrogatories to Each Plaintiff to be electronically mailed to
4
     counsel for Plaintiffs at the email addresses set forth below.
5
     John A. Kawai
6    Carpenter, Zuckerman & Rowley
     407 Bryant Circle, Suite F
7
     Ojai, CA. 93023
8    Email: jk@czrlaw.com

9    Deborah A. Bianco, Pro Hac Vice
     PO Box 6503
10   Bellevue, WA. 98008
     Email: deb@debbiancolaw.com
11

12   Carol L. Hepburn
     PO Box 17718
13   Seattle, WA. 98103
     Email: carol@hepburnlaw.net
14
     Dated: October 9, 2019                                /s/ E. A. Balogh
15                                                         ETHAN A. BALOGH
16

17

18

19

20

21

22

23

24

25

26

27
                                                       1
28
           Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 135 of 174



1    COLEMAN & BALOGH LLP
     ETHAN A. BALOGH, No. 172224
2    235 Montgomery Street, Suite 1070
     San Francisco, CA 94104
3    Telephone: 415.391.0440
     Facsimile: 415.373.3901
4    eab@colemanbalogh.com

5    Attorneys for Defendant
     RANDALL CURTIS
6

7                           UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF CALIFORNIA
8                                OAKLAND DIVISION
9

10    “AMY,” “ERIKA,” JANE SMITH, as
11    next of friend for “TORI,” minor,        Case No: 3:19-CV-01897-VC
      “JENNY,” and “JESSICA,” “LILY,”
12
      “SARAH,” JOHN DOE as court               DEFENDANT RANDALL CURTIS’S
13    appointed conservator for “SIERRA,”      SECOND SET OF REQUESTS FOR
      and “SALLY,” minors, JANE DOE as         PRODUCTION OF DOCUMENTS AND
14                                             THINGS TO EACH PLAINTIFF AND
      court appointed conservator for
                                               PLAINTIFFS RESPONSES THERETO
15    “SKYLAR” and “SAVANNAH,”
16
      minors, “MAUREEN,” WILLIAM L.E           Before the Honorable Phyllis J. Hamilton
      DUSSAULT as Guardian ad Litem for        Chief United States District Judge
17    “VIOLET,” minor, JANE ROE, as next
18    of friend for “PIA,” a minor and
      “MYA,”
19

20                               Plaintiffs,
21    v.
22
      RANDALL STEVEN CURTIS,
23
                                 Defendant.
24

25

26

27
     PROPOUNDING PARTY:         DEFENDANT RANDALL CURTIS
     RESPONDING PARTY:          PLAINTIFF “AMY”
28                              PLAINTIFF “ERIKA”
                                PLAINTIFF “TORI”
29

30

31
           Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 136 of 174



1                                  PLAINTIFF “JENNY”
                                   PLAINTIFF “JESSICA”
2
                                   PLAINTIFF “LILY”
3                                  PLAINTIFF “SARAH”
                                   PLAINTIFF “SALLY”
4                                  PLAINTIFF “SIERRA”
                                   PLAINTIFF “SKYLAR”
5
                                   PLAINTIFF “SAVANNAH”
6                                  PLAINTIFF “MAUREEN”
                                   PLAINTIFF “VIOLET”
7                                  PLAINTIFF “PIA”
                                   PLAINTIFF “MYA”
8

9    SET NUMBER:                   TWO (2)

10          Pursuant to Rules 26 and 34 of the Federal Rules of Civil Procedure and the express
11
     agreement from Plaintiffs with respect to combining this Set Two of Requests for Production ion
12
     one document, Defendant Randall Curtis requests that each Plaintiff produce for inspection and
13
     copying all documents and things requested herein within thirty (30) days of service in
14

15   accordance with the definitions and instructions set forth below. Production of documents and

16   things shall be at Coleman & Balogh LLP, 235 Montgomery Street, Suite 1070, San Francisco,
17   CA 94104.
18
                                              DEFINITIONS
19
            In addition to the definitions set forth in the Federal Rules of Civil Procedure, the
20

21   following definitions apply to each of the Requests, and are deemed to be incorporated in each of

22   said Requests:
23          1. “All” should be construed to include the collective as well as the singular and shall
24
     mean “each,” “any,” and “every.”
25
            2. “Any” shall be construed to mean “any and all.”
26

27
            3. “Communication” means without limitation, oral or written communications of any

28   kind, such as electronic communications, e-mails, facsimiles, telephone communications,
29

30

31
           Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 137 of 174



1    correspondence, exchange of written or recorded information, or face-to-face meetings. The
2
     phrase “communication between” is defined to include instances where one party addresses the
3
     other party but the other party does not necessarily respond.
4
            4. “Date” means the exact day, month and year, if ascertainable, or the best available
5

6    approximation, including any relationship to other known events (designate whether exact or

7    approximate).
8
            5. “Plaintiff” means each individual plaintiff as she identified herself in the Complaint
9
     and First Amended Complaint, i.e., Amy, Erika, Tori, Sally, Jessica, Jenny, Lily, Sarah, Sierra,
10
     Skylar, Savannah, Maureen, Violet, Pia, and Mya.
11

12          6. “Document” means without limitation, the original and all non-identical copies of all

13   items subject to discovery under Rule 34 of the Federal Rules of Civil Procedure. This
14
     definition includes, without limitation, letters, correspondence, manuscripts, drafts, novels, short
15
     stories, works of fiction, works of nonfiction, memoranda, legal pleadings, calendars, diaries,
16
     travel records, summaries, records of telephone conversations, telegrams, notes, reports,
17

18   compilations, notebooks, work papers, graphs, charts, blueprints, books, pamphlets, brochures,

19   circulars, manuals, instructions, ledgers, drawings, sketches, photographs, videotapes,
20   audiotapes, screenshots, data files, film and sound reproductions, e-mails, internal or external
21
     web sites, compact discs, computer files and disks, sales, advertising and promotional literature,
22
     agreements, stored recordings, minutes or other records of meetings, all written or graphic
23

24   records or representations of any kind, and all mechanical or Electronic Data, records or

25   representations of any kind.
26          7. “Electronic Data” includes, without limitation, the following:
27
                     a. activity listings of electronic mail receipts and/or transmittals;
28

29

30

31
           Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 138 of 174



1                   b. output resulting from the use of any software program, including, without
2
     limitation, word processing Documents, spreadsheets, database files, charts, graphs and
3
     outlines, electronic mail, GChat (or similar program) or bulletin board programs, SMS or text
4
     messages (including third party SMS services such as WhatsApp), operating systems, source
5

6    code, PRF files, PRC files, batch files, ASCII files, and all miscellaneous media on which they

7    reside and regardless of whether said electronic data exists in an active file, a deleted file, or file
8
     fragment;
9
                    c. any and all items stored on computer memories, hard disks, floppy disks,
10
     CDROM, magnetic tape, microfiche, thumb drives, or in any other vehicle for digital data
11

12   storage and/or transmittal, such as, but not limited to, a personal digital assistant, e.g.,

13   Blackberry, Smart Phone, or similar device, and file folder tabs, and/or containers and labels
14
     appended to, or relating to, any physical storage device associated with each original and/or
15
     copy of all Documents requested herein.
16
            8. “Including” is used to emphasize certain types of Documents requested and should not
17

18   be construed as limiting the request in any way.

19          9. “Person” or “Persons” is defined to mean any natural person, corporation, or
20   partnership, proprietorship, joint venture, or any business, legal, or government entity,
21
     organization, or association.
22
            10. “Or” and “and” should be construed so as to require the broadest possible response.
23

24   If, for example, a request calls for information about “A or B” or “A and B,” You should

25   produce all information about any and all information about B, as well as all information about A
26   and B collectively. In other words, “or” and “and” should be read as “and/or.”
27
            11. “Relating to,” “referring to,” “regarding,” or “with respect to” mean, without
28

29

30

31
            Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 139 of 174



1    limitation, the following concepts: discussing, describing, reflecting, dealing with, pertaining to,
2
     analyzing, evaluating, estimating, constituting, studying, surveying, projecting, assessing,
3
     recording, summarizing, criticizing, reporting, commenting, or otherwise involving, in whole or
4
     in part.
5

6               12. “You” or “Your” mean the responding Plaintiff, together with all present and former

7    agents, representatives, attorneys, or any other persons acting or purporting to act on behalf of
8
     the responding Plaintiff.
9
                13. You should construe negative terms to include the positive, and vice-versa. For
10
     example, You should construe the word “preference” to mean preference or lack of preference.
11

12              14. Unless words or terms have been given a specific definition herein, each word or term

13   used herein shall be given its usual and customary dictionary definition.
14
                15. Where it is necessary to bring within the scope of these Requests information that
15
     might otherwise be construed to be outside their scope, the use of a verb in any tense shall be
16
     recognized as the use of that verb in all other tenses.
17

18              16. “Member of United States Congress” means any elected federal Congressman or

19   Congresswoman, including the Congressman’s/Congresswoman’s staff and any other persons
20   acting or purporting to act on behalf of the Congressman/Congresswoman.
21
                17. “Member of the United States Senate” means any elected federal Senator, including
22
     the Senator’s staff and any other persons acting or purporting to act on behalf of the Senator.
23

24                                             INSTRUCTIONS

25              1. Pursuant to Rule 26(e) of the Federal Rules of Civil Procedure, these Document
26   requests are continuing in nature so that if You subsequently discover or obtain possession,
27
     custody, or control of any Document covered by these requests, You shall promptly make any
28

29

30

31
           Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 140 of 174



1    such Document available to Defendant.
2
            2. In producing Documents and other materials, You are to furnish all Documents or
3
     things in Your possession, custody or control, regardless of whether such Documents or
4
     materials are possessed directly by You or Your agents, investigators or by Your attorneys or
5

6    their Employees, agents or investigators.

7           3. Pursuant to Rule 34(b) of the Federal Rules of Civil Procedure, all Documents shall be
8
     produced in the same order as they are kept or maintained by You. All Documents shall be
9
     produced in the file folder, envelope or other container in which the Documents are kept or
10
     maintained. If for any reason the container cannot be produced, You should produce copies of all
11

12   labels or other identifying marks which may be present on the container.

13          4. Documents shall be produced in such fashion as to identify the office in whose
14
     possession they were located and, where applicable, the natural person in whose possession they
15
     were found and the business address of each Document(s) custodian(s).
16
            5. Documents attached to one another should not be separated. If any portion of any
17

18   Document is responsive to any portion of the Document requests below, then the entire

19   Document must be produced.
20          6. If a Document once existed and subsequently has been lost, destroyed or is otherwise
21
     missing, You should provide sufficient information to identify the Document and state, in
22
     writing, the details, including whether the Document: a. is lost or missing; b. has been destroyed
23

24   and, if so, by whom at whose request; c. has been transferred or delivered, voluntarily or

25   involuntarily, to another person or entity and at whose request; and/or d. has been otherwise
26   disposed of.
27
            7. In each instance in which a Document once existed and subsequently is lost, missing,
28

29

30

31
           Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 141 of 174



1    destroyed, or otherwise disposed of, explain the circumstances surrounding the disposition of the
2
     Document, including, but not limited to: a. the identity of the Person or entity who last possessed
3
     the Document; b. the date or approximate date of the Document’s disposition; and c. the identity
4
     of all Persons who have or had knowledge of the Document’s contents.
5

6           8. If any Document responsive to any of these requests is privileged, and the Document

7    or any portion of the Document requested is withheld based on a claim of privilege pursuant to
8
     Rule 26(b )(5) of the Federal Rules of Civil Procedure, provide a statement of the claim of
9
     privilege and any facts relied upon in support of that claim, including the following information:
10
     a. the reason for withholding the Document; b. the date of such Communication; c. the medium
11

12   of such Communication; d. the general subject matter of such Communication (such description

13   shall not be considered a waiver of Your claimed privilege); e. the identity of any Document that
14
     was the subject of such Communication and the present location of any such Document; and f.
15
     the identity of the Persons involved in such Communication.
16
            9. Each Document requested herein should be produced in its entirety and without
17

18   deletion, redaction or excisions, except as qualified by Instruction 8 above, regardless of whether

19   You consider the entire Document or only part of it to be relevant or responsive to these
20   Document requests. If You have redacted any portion of a Document, stamp the word
21
     “REDACTED” beside the redacted information on each page of the Document which You have
22
     redacted. Any redactions to Documents produced should be identified in accordance with
23

24   Instruction 8 above.

25          10. All headings used in the Requests are for organizational purposes only, and are not
26   intended, and shall not be construed, to modify any request in any manner, and shall not be used
27
     in any way to restrict or limit the scope of any request set forth beneath any particular heading.
28

29

30

31
           Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 142 of 174



1           11. Any document request that demands the production of “documents sufficient to
2
     show” requires You to produce only those documents necessary to provide all the information
3
     necessary to show, identify or describe the subject matter requested.
4
            12. If identical copies of a document are in the possession, custody or control of more
5

6    than one natural person or other document custodian, a copy of that document shall be produced

7    from each such natural person or other document custodian.
8
            13. In instances where two or more exact duplicates of any document exist, the most
9
     legible copy shall be produced.
10
            14. The fact that a document is in the possession of Plaintiffs, or is produced by another
11

12   Person, does not relieve You of the obligation to produce all of Your copies of the same

13   document, even if Your copies are identical in all respects to a document produced or held by
14
     another Person.
15
            15. If You file a timely objection to any portion of a Request, definition or instruction,
16
     provide a response to the remaining portion.
17

18          16. The time period to which these Requests refer (i.e., the “relevant period”) is from the

19   date of the sexual abuse you allege in the Complaint to the present. If any document is undated
20   and the date of its preparation cannot be determined, the document shall be produced if otherwise
21
     responsive to any of the Requests.
22
            17. All Documents shall be produced electronically, with hard copy documents produced
23

24   in the form of searchable linked TIFF images and electronically stored information as native files

25   and/or searchable TIFF images for each document linked to the document’s associated metadata
26   and extracted text or OCR. All documents produced shall be produced as they are kept in the
27
     ordinary course. You shall identify the source from which each document was produced,
28

29

30

31
           Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 143 of 174



1    including, if applicable, the name of the individual or general files from which the document was
2
     produced. Documents that are segregated or separated from other documents whether by use of
3
     binders, files, sub-files, or by dividers, tabs, folders or any other method, shall be left so
4
     segregated or separated. All labels or markings on any such binders, files, sub-files, dividers,
5

6    tabs or folders shall be produced. The custodian and source folder or file for each document

7    produced should be included in the appropriate metadata field.
8
             18. All Documents produced should be Bates numbered sequentially, with a unique
9
     number on each page, and with a prefix identifying the party producing the Document.
10
             19. Any alteration of a responsive document, including any marginal notes, handwritten
11

12   notes, underlining, date stamps, received stamps, endorsed or filed stamps, drafts, revisions,

13   modifications and other versions of a document is a responsive document in its own right and
14
     must be produced.
15
                                     REQUESTS FOR PRODUCTION
16
     REQUEST 50. All documents reflecting any and all Communication You sent to any Member
17

18   of the United States Congress related to amending 18 U.S.C. § 2255.

19   RESPONSE: Objection: beyond the scope of permissible discovery as not likely to lead to any
     admissible evidence; violative of Plaintiffs’ First Amendment rights to petition Congress as the
20   compelled disclosure of communications as requested exerts a chilling effect on the exercise of
21   those rights. Further, Defendant’s request is violative of California Code of Civil Procedure
     425.16 which prohibits actions “. . . against a person arising from any act of that person in
22   furtherance of the person’s right of petition or free speech under the United States Constitution
     or the California constitution in connection with a public issue . . .”
23

24
                                                             /s/Carol L. Hepburn
25                                                           Carol L. Hepburn, WSBA No. 8732
                                                             Pro Hac Vice Admitted
26

27

28

29

30

31
           Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 144 of 174



1    REQUEST 51. All documents reflecting any and all Communication You sent to any Member
2
     of the United States Senate related to amending 18 U.S.C. § 2255.
3
     RESPONSE: Objection: beyond the scope of permissible discovery as not likely to lead to any
4    admissible evidence; violative of Plaintiffs’ First Amendment rights to petition Congress as the
     compelled disclosure of communications as requested exerts a chilling effect on the exercise of
5
     those rights. Further, Defendant’s request is violative of California Code of Civil Procedure
6    425.16 which prohibits actions “. . . against a person arising from any act of that person in
     furtherance of the person’s right of petition or free speech under the United States Constitution
7    or the California constitution in connection with a public issue . . .”
8

9                                                         /s/Carol L. Hepburn
                                                          Carol L. Hepburn, WSBA No. 8732
10                                                        Pro Hac Vice Admitted
11

12

13   REQUEST 52. All documents reflecting any and all Communication You received from any
14
     Member of the United States Congress related to amending 18 U.S.C. § 2255.
15
     RESPONSE: Objection: beyond the scope of permissible discovery as not likely to lead to any
16   admissible evidence; violative of Plaintiffs’ First Amendment rights to petition Congress as the
     compelled disclosure of communications as requested exerts a chilling effect on the exercise of
17   those rights. Further, Defendant’s request is violative of California Code of Civil Procedure
18   425.16 which prohibits actions “. . . against a person arising from any act of that person in
     furtherance of the person’s right of petition or free speech under the United States Constitution
19   or the California constitution in connection with a public issue . . .”
20

21                                                        /s/Carol L. Hepburn
                                                          Carol L. Hepburn, WSBA No. 8732
22                                                        Pro Hac Vice Admitted
23

24

25   REQUEST 53. All documents reflecting any and all Communication You received from any
26   Member of the United States Senate related to amending 18 U.S.C. § 2255.
27
     RESPONSE: Objection: beyond the scope of permissible discovery as not likely to lead to any
28   admissible evidence; violative of Plaintiffs’ First Amendment rights to petition Congress as the
29

30

31
           Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 145 of 174



1    compelled disclosure of communications as requested exerts a chilling effect on the exercise of
     those rights. Further, Defendant’s request is violative of California Code of Civil Procedure
2
     425.16 which prohibits actions “. . . against a person arising from any act of that person in
3    furtherance of the person’s right of petition or free speech under the United States Constitution
     or the California constitution in connection with a public issue . . .”
4
                                                          /s/Carol L. Hepburn
5
                                                          Carol L. Hepburn, WSBA No. 8732
6                                                         Pro Hac Vice Admitted

7

8

9                                                         Respectfully submitted,
     DATED: October 29, 2020
10                                                        COLEMAN & BALOGH LLP
                                                          /s/ E A Balogh
11
                                                          By: ETHAN A. BALOGH
12                                                        235 Montgomery Street, Suite 1070
                                                          San Francisco, CA 94104
13                                                        Direct: 415.391.0441
                                                          Attorneys for Defendant
14
                                                          RANDALL CURTIS
15

16

17

18

19

20

21

22

23

24

25

26

27

28

29

30

31
           Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 146 of 174



1

2

3

4

5

6

7
                                         PROOF OF SERVICE
8

9            I HEREBY CERTIFY that today I caused a true and correct copy of Defendant Randall
     Curtis’s First Set of Special Interrogatories to Each Plaintiff to be electronically mailed to
10   counsel for Plaintiffs at the email addresses set forth below.
     John A. Kawai
11
     Carpenter, Zuckerman & Rowley
12   407 Bryant Circle, Suite F
     Ojai, CA. 93023
13   Email: jk@czrlaw.com
14
     Deborah A. Bianco, Pro Hac Vice
15   PO Box 6503
     Bellevue, WA. 98008
16   Email: deb@debbiancolaw.com
17
     Carol L. Hepburn
18   PO Box 17718
     Seattle, WA. 98103
19   Email: carol@hepburnlaw.net
20
     Dated: October 29, 2019                            /s/ E. A. Balogh
21                                                      ETHAN A. BALOGH

22

23

24

25

26

27

28

29

30

31
     Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 147 of 174



1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

29

30

31
           Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 148 of 174



1
     John A. Kawai, CSBN 260120
2    CARPENTER, ZUCKERMAN & ROWLEY
     407 Bryant Circle, Suite F,
3    Ojai, CA 93023
     Tel: (805) 272-4001
4    Fax: (805) 719-6858
     Email: jk@czrlaw.com
5    Of Attorneys for Plaintiffs
6    Deborah A. Bianco, Pro Hac Vice
     PO Box 6503
7    Bellevue, WA 98008
     (425) 747-4500
8    Email: deb@debbiancolaw.com
     Attorney for Plaintiffs Maureen, Pia,
9    And Mya
10   Carol L. Hepburn, Pro Hac Vice
     PO Box 17718
11   Seattle, WA 98127
     Tel: 206) 957-7272
12   Fax: (206) 957-7273
     Email: carol@hepburnlaw.net
13   Attorney for Plaintiffs Lily, Sarah,
     Skylar, Savannah, Sally, Sierra, Violet,
14   Amy, Erika, Tori, Jenny, and Jessica

15
                                 UNITED STATES DISTRICT COURT
16                             NORTHERN DISTRICT OF CALIFORNIA
                                      OAKLAND DIVISION
17

18                                                  )
     “AMY,” “ERIKA,” JANE SMITH, as next of         )   Case Number: 3:19-cv-02184-PJH
19   friend for “TORI,” minor, “JENNY,” and         )
     “JESSICA,” “LILY,” “SARAH,” JOHN DOE           )   PLAINTIFFS’ SUPPLEMENTAL RULE
20
     as court appointed conservator for “SIERRA,”   )   26(a)(1) REQUIRED INITIAL
21   and “SALLY,” minors, JANE DOE as court         )   DISCLOSURES
     appointed conservator for “SKYLAR” and         )
22   “SAVANNAH,” minors, “MAUREEN,”                 )
     WILLIAM L.E DUSSAULT as Guardian ad            )
23
     Litem for “VIOLET,” minor, JANE ROE, as        )
24   next of friend for “PIA,” and “MYA,” minors,   )
                                                    )
25                                 Plaintiffs,      )
                                                    )
26

27    PLAINTIFFS’ SUPPLEMENTAL RULE 26(a)(1)                                CAROL L. HEPBURN, P.S.
      REQUIRED INITIAL DISCLOSURES - 1                                         ATTORNEYS AT LAW
28                                                                                PO BOX 17718
                                                                               SEATTLE, WA 98127
                                                                    TEL: (206) 957-7272 / FAX: (206) 957-7273
           Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 149 of 174



1    v.                                               )
                                                      )
2    RANDALL STEVEN CURTIS,                           )
3                                                     )
                                   Defendant.         )
4                                                     )
                                                      )
5
                                                      )
6

7           Plaintiffs Amy, Erika, Jane Smith as next of friend for Tori, minor, Jenny, Jessica, Lily,
8
     Sarah, John Doe as court appointed conservator for Sierra and Sally, minors, Jane Doe as court
9
     appointed conservator of Skylar and Savannah, minors, Maureen, William L.E. Dussault as
10
     Guardian ad Litem for Violet, minor, Jane Roe, as next of friend for Pia and Mya, (collectively as
11

12   “Plaintiffs”) make the following initial disclosures as required by Fed. R. Civ. P. 26(a).

13           These disclosures are based upon, and therefore limited by, records and information in
14
     existence, presently recollected, and thus far discovered in the course of preparing these
15
     disclosures. Plaintiffs reserve the right to supplement and/or amend these disclosures due to
16
     inadvertent errors or omissions or if additional or more accurate information becomes available.
17

18
     A.     NAME, ADDRESS, AND TELEPHONE NUMBER OF EACH INDIVIDUAL
            LIKELY TO HAVE DISCOVERABLE INFORMATION
19          (Fed. R. Civ. P. 26(a)(1)(A)(i)

20          The following person(s) are likely to have discoverable information that the Plaintiffs

21   may use to support their claims or defenses:
22
     Shailika Shah Kotiya
23   United States Attorney's Office
     Northern District of California
24   450 Golden Gate Avenue
     11th Floor
25
     San Francisco, CA 94102
26   415−436−7443

27    PLAINTIFFS’ SUPPLEMENTAL RULE 26(a)(1)                                   CAROL L. HEPBURN, P.S.
      REQUIRED INITIAL DISCLOSURES - 2                                            ATTORNEYS AT LAW
28                                                                                   PO BOX 17718
                                                                                  SEATTLE, WA 98127
                                                                       TEL: (206) 957-7272 / FAX: (206) 957-7273
               Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 150 of 174



1     Julie Garcia
      United States Attorney’s Office
2
      Southern District of Ohio
3     Cincinnati, OH 45202

4              Ms. Kotiya and Ms. Garcia may have knowledge of the facts of defendant’s offense(s), of
5
     the investigation of the offense(s), the criminal prosecution, the discovery conducted and/or
6
     provided to defendant during the course of the prosecution, which forms the basis of this case,
7
     and the Defendant’s subsequent conviction, sentence, and entry of the restitution stipulation and
8

9    order..

10   Special Agent Jason Popper
     Department of Homeland Security Immigration and Customs Enforcement
11
     Jason.popper@ice.dhs.gov
12   415-844-5301

13   Special Agent Michael Kress
     Homeland Security Investigations
14
     San Francisco International Airport
15   (415) 844-0815

16

17   Group Supervisor Agent Christina Barfuss
18   Cyber Crimes Child Exploitation
     Department of Homeland Security
19   630 Sansome Street
     San Francisco, CA 94111
20

21             Agents Popper, Kress, and Barfuss, and additional law enforcement agents involved in

22   the investigation and prosecution of the Defendant which, on information and belief, include
23   those from the Department of Homeland Security as revealed in the discovery provided to
24
     Defendant in the course of the criminal prosecution, including but not limited to retired Agent
25

26

27    PLAINTIFFS’ SUPPLEMENTAL RULE 26(a)(1)                                  CAROL L. HEPBURN, P.S.
      REQUIRED INITIAL DISCLOSURES - 3                                           ATTORNEYS AT LAW
28                                                                                  PO BOX 17718
                                                                                 SEATTLE, WA 98127
                                                                      TEL: (206) 957-7272 / FAX: (206) 957-7273
           Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 151 of 174



1    Jerald Kawai whose current location is unknown to Plaintiffs, as well as related and affiliated
2
     Federal Bureau of Investigation officers and special agents.
3
            Special Agent Christina Barfuss is the Group Supervisor of Homeland Security Cyber
4
     Crimes/Child Exploitation Cyber Crimes Investigations Center. She may have knowledge of the
5

6    request for ECD Technical Assistance at NCMEC that files be reviewed for any known child

7    victims that were identified by law enforcement in past investigations in the form of a DVD
8
     obtained from Randall Steven Curtis.
9
            These law enforcement agents may have knowledge of facts of the criminal offenses and
10
     investigation of those offenses which underlie this civil matter.
11

12   Special Agent Madonia
     Homeland Security
13
            Special Agent Madonia received one (1) DVD from the submitting agent. A formal
14

15   request was made that the files be reviewed for any known child sex abuse image exploitation

16   victims that were identified by law enforcement in past investigations.
17

18   Special Agent Kristina Eyler
     703-675-9760
19
            Special Agent Eyler transferred evidence to HSI office in Washington, DC.
20

21
     Shawn Halbert
22   Law Offices of Shawn Halbert
     214 Duboce Avenue
23   San Francisco, CA. 94103
24   Phone: 415-703-0993

25   And
26

27    PLAINTIFFS’ SUPPLEMENTAL RULE 26(a)(1)                                     CAROL L. HEPBURN, P.S.
      REQUIRED INITIAL DISCLOSURES - 4                                              ATTORNEYS AT LAW
28                                                                                     PO BOX 17718
                                                                                    SEATTLE, WA 98127
                                                                         TEL: (206) 957-7272 / FAX: (206) 957-7273
           Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 152 of 174



1    Ethan A. Balogh
     Coleman & Balogh, LLP
2
     235 Montgomery Street, Suite 1070
3    San Francisco, CA. 94104
     Phone: 415-391-0440
4
            Ms. Halbert and Mr. Balogh may have knowledge of the facts of the Defendant’s
5

6    offense(s), the investigation of the offense(s), the criminal prosecution, and the discovery

7    provided to the Defendant during the course of the prosecution which forms the predicate
8
     criminal conduct for this case.
9
     Defendant Randall Steven Curtis
10   Register No.: 24061-111
     FCI Beaumont (Low)
11
     PO Box 26025
12   Beaumont, TX. 77720-6025

13          The Defendant has knowledge of the facts and circumstances of his own conduct and
14
     criminal offense(s), the investigation of the offense(s), the criminal prosecution, the discovery
15
     conducted and provided to him and his attorney during the course of the prosecution which
16
     forms the basis of this case. The Defendant also has knowledge of his assets and resources
17

18   available to satisfy all or part of any judgment.

19   Kevin J. Laws
     K&S Teaching and Consulting LLC
20   10816 Crest Street
21   Fairfax, VA 22030
     Phone: 703-473-9499
22
            Based on his extensive education, training, and experience concerning the investigation
23

24   of child sex abuse image exploitation crimes, Mr. Laws is familiar with the images/videos

25   discovered during the investigation of the Defendant’s predicate criminal activity which forms
26   the basis for this case, and can identify the individual Plaintiffs depicted in the images/videos
27    PLAINTIFFS’ SUPPLEMENTAL RULE 26(a)(1)                                    CAROL L. HEPBURN, P.S.
      REQUIRED INITIAL DISCLOSURES - 5                                             ATTORNEYS AT LAW
28                                                                                    PO BOX 17718
                                                                                   SEATTLE, WA 98127
                                                                        TEL: (206) 957-7272 / FAX: (206) 957-7273
           Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 153 of 174



1    discovered during the investigation of the Defendant’s predicate criminal acts. Mr. Laws has
2
     viewed the child sex abuse material which is included in the evidence of the underlying criminal
3
     investigation and has met with each of the plaintiffs herein. It is anticipated that Mr. Laws will
4
     offer testimony on identification of Plaintiffs’ images within Defendant’s collection of child
5

6    pornography.

7    Lauren Coffren
     Director of the Exploited Children Division of NCMEC
8
     National Center for Missing and Exploited Children
9    333 John Carlyle Street, Suite 125
     Alexandria, VA. 22314-5950
10   703-224-2150
11
               Ms. Coffren is the Director of the Exploited Children Division of NCMEC and is
12
     responsible for overseeing the ECD’s Child Victim Identification Program (CVIP) analysts and
13
     support personnel. She has knowledge of the procedures involving CVIP reports and their
14

15   processing by NCMEC, including the procedures used to generate and maintain reports.

16   Signy Arnason
     Associate Executive Director
17   Canadian Centre for Child Protection
18   615 Academy Road
     Winnipeg, MB R3N 0E7
19   Canada
     1-800-532-9135
20

21
               Ms. Arnason, the Associate Executive Director from the Canadian Centre for Child
22
     Protection has knowledge of the hash values of the child pornography images and/or videos of
23

24   each of the plaintiffs herein, the circulation of the images and/or videos of each Plaintiff and can

25   identify some of the plaintiffs in the child pornography possessed by Defendant Randall Steven
26   Curtis.
27    PLAINTIFFS’ SUPPLEMENTAL RULE 26(a)(1)                                   CAROL L. HEPBURN, P.S.
      REQUIRED INITIAL DISCLOSURES - 6                                            ATTORNEYS AT LAW
28                                                                                   PO BOX 17718
                                                                                  SEATTLE, WA 98127
                                                                       TEL: (206) 957-7272 / FAX: (206) 957-7273
           Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 154 of 174



1

2

3

4
     Matthew Stein
5
     ECD Staff
6    NCMEC
     333 John Carlyle Street, Suite 125
7    Alexandria, VA. 22314-5950
     703-224-2150
8

9           Mr. Stein has knowledge that child pornography images were identified as a result of

10   additional analysis and searches of ECD Technical Assistance of NCMEC from files obtained
11
     from the criminal investigation of Randall Steven Curtis.
12
     SA Jeffrey Stetler
13   Agency: Federal Bureau of Investigation
     Email: jfstetler@fbi.gov
14   Phone Number: 360-239-9300
15

16
     Special Agent Scott Saxon - retired
17   FBI
18
     Scott.saxon@ic.fbi.gov
19
            Special Agent Stetler is the current, and Special Agent Saxon is the former Law
20

21   Enforcement Point of Contact regarding the At School series victim, Case No.

22             They are familiar with the images/videos in this series and able to verify Violet’s
23   identity and age.
24

25   Special Agent Tina Fourkas
     FBI
26

27    PLAINTIFFS’ SUPPLEMENTAL RULE 26(a)(1)                                 CAROL L. HEPBURN, P.S.
      REQUIRED INITIAL DISCLOSURES - 7                                          ATTORNEYS AT LAW
28                                                                                 PO BOX 17718
                                                                                SEATTLE, WA 98127
                                                                     TEL: (206) 957-7272 / FAX: (206) 957-7273
           Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 155 of 174



1    Tina.fourkas@ic.fbi.gov
2
            Special Agent Fourkas is the former Law Enforcement Point of Contact regarding the
3
     four victims of the Jan_Socks series, Sierra, Sally, Skylar and Savannah, Case No.
4
             She is familiar with the images/videos in this series and able to verify their identities and
5

6    ages. She is not at this time performing point of contact duties with regard to this series and will

7    not be called as a witness in this case. She is listed here as she is a person with knowledge who
8
     is known to Plaintiffs’ counsel.
9

10
     Special Agent Adam L. Krob
11
     Special Agent Allison Hirsch
12   FBI –
     alkrob@fbi.gov
13   alhirsch2@fbi.gov
14

15          Special Agents Krob and Hirsch are the current Law Enforcement Points of Contact

16   regarding the four victims of the Jan_Socks series, Sierra, Sally, Skylar and Savannah, Case No.
17
                      . They are familiar with the images/videos in this series and will be able to
18
     verify the identities and ages of Sierra, Sally, Skylar and Savannah. It is anticipated that Agent
19
     Krob may be called as a witness herein.
20

21
     Special Agent Daniel Ben-Meir
22   Department of Homeland Security Immigration and Customs Enforcement
23   Daniel.ben-meir@ice.dhs.gov
24

25

26

27    PLAINTIFFS’ SUPPLEMENTAL RULE 26(a)(1)                                   CAROL L. HEPBURN, P.S.
      REQUIRED INITIAL DISCLOSURES - 8                                            ATTORNEYS AT LAW
28                                                                                   PO BOX 17718
                                                                                  SEATTLE, WA 98127
                                                                       TEL: (206) 957-7272 / FAX: (206) 957-7273
Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 156 of 174
Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 157 of 174
Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 158 of 174
Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 159 of 174
           Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 160 of 174



1    Contact through Plaintiffs’ counsel
2
            Jane Smith is the mother of Tori and can verify her identity and age.
3
     Jane Doe and her husband
4    Contact through Plaintiffs’ counsel
5
            Jane Doe and her husband are the parents of Skylar and Savannah and can verify their
6
     identities and ages.
7
     John Doe and his wife
8
     Contact through Plaintiff’s counsel
9
            John Doe and his wife are the parents of Sierra and Sally and can verify their identities
10
     and ages.
11

12   Mother of Violet as identified through confidential documents in discovery
     Contact through Plaintiffs’ counsel
13
            Mother of Violet is the parent of Violet and can verify her identity and age.
14

15   Jane Roe
     Contact through Plaintiffs’ counsel
16
            Jane Roe is the mother of Pia and Mya and can verify their identities and ages.
17

18

19

20   DOCUMENTS, ELECTRONICALLY STORED INFORMATION, AND TANGIBLE
     THINGS IN ITS POSSESSION, CUSTODY, OR CONTROL
21   (Fed. R. Civ. P. 26(a)(1)(A)(ii)
22
            The Plaintiffs describe the following documents, electronically stored information, and
23
     tangible things in their possession, custody, or control which may be used to support their claims:
24
            1) All documents filed in United States v. Randall Steven Curtis, United States District
25
               Court, Northern District of California, San Francisco, Case 3:16-cr-00510-SI-1,
26             including but not limited to:
27    PLAINTIFFS’ SUPPLEMENTAL RULE 26(a)(1)                                  CAROL L. HEPBURN, P.S.
      REQUIRED INITIAL DISCLOSURES - 13                                          ATTORNEYS AT LAW
28                                                                                  PO BOX 17718
                                                                                 SEATTLE, WA 98127
                                                                      TEL: (206) 957-7272 / FAX: (206) 957-7273
         Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 161 of 174



1             a) Indictment;
2             b) Criminal Minutes Change of Plea Proceedings;
3             c) Stipulation Re Restitution to Claimants Other Than “CC”;
4             d) Government’s Sentencing Memorandum including Exhibits 1-11;

5             e) Amended Judgment in a Criminal Case as to Randall Steven Curtis;

6             f) Transcript of Proceedings Regarding Plea Agreement

7
              g) Transcript of Sentencing Hearing.

8         2) Notices received from the Department of Justice Victim Notice System concerning
             the Defendant’s prosecution.
9

10        3) Current Curriculum Vitae and testimony log of Kevin J. Laws

11        4) Fee Schedule of Kevin J. Laws
12
          5) Documentation of identities of all plaintiffs including names, birth dates and the
13           original child sex abuse image exploitation perpetrators.
14        6) Name change documentation for Plaintiff Lily.
15
          7) Final Decrees of Adoption for Sierra, Sally, Skylar and Savannah of the Jan_Socks
16
              series.
17

18
          8) Affidavit of Lauren Coffren, Director of the Exploited Children Division (ECD) at the

19            National Center for Missing and Exploited Children with records related to Randall
20            Steven Curtis, ECD Technical Assistance Report              which provides
21
              information related to the plaintiffs herein from files submitted by law enforcement
22
              from the criminal investigation of Randall Steven Curtis.
23
          9) The Attorney Series Information Reports from NCMEC of the plaintiffs series of
24

25            child sex abuse image exploitation images as follows:

26                a) Vicky series;
27   PLAINTIFFS’ SUPPLEMENTAL RULE 26(a)(1)                                CAROL L. HEPBURN, P.S.
     REQUIRED INITIAL DISCLOSURES - 14                                        ATTORNEYS AT LAW
28                                                                               PO BOX 17718
                                                                              SEATTLE, WA 98127
                                                                   TEL: (206) 957-7272 / FAX: (206) 957-7273
           Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 162 of 174



1                   b) Marineland series;
2
                    c) Jan_Socks series;
3
                    d) At School series;
4
                    e) Lighthouse series;
5

6                   f) Sweet Sugar series;

7                   g) Misty series;
8
                    h) Jenny series;
9
                    i) Jessica series; and
10
                    j) PinkHeartSisters series.
11

12          9)      Sanitized images of Plaintiffs’ child sexual assault material.

13          The Plaintiffs also plan on requesting the discovery received by the Defendant from the
14
     government in his criminal prosecution in United States v. Randall Steven Curtis, United States
15
     District Court, Northern District of California, Case No. 3:16-cr-00510-SI-1.
16

17

18
     B.     COMPUTATION OF DAMAGES
            (Fed. R. Civ. P. 26(a)(1)(A)(iii)
19
            The Plaintiffs provide the following computation of each category of damages:
20
            1) Liquidated Damages – each Plaintiff is seeking liquidated damages of $150,000
21
               pursuant to 18 U.S.C. 2255.
22
            2) Attorney Fees – Plaintiffs are seeking attorney fees pursuant to 18 U.S.C. 2255 in
23             excess of $10,000 subject to a final determination by the Court after trial.
24

25

26

27    PLAINTIFFS’ SUPPLEMENTAL RULE 26(a)(1)                                   CAROL L. HEPBURN, P.S.
      REQUIRED INITIAL DISCLOSURES - 15                                           ATTORNEYS AT LAW
28                                                                                   PO BOX 17718
                                                                                  SEATTLE, WA 98127
                                                                       TEL: (206) 957-7272 / FAX: (206) 957-7273
           Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 163 of 174



1    C.     INSURANCE AGREEMENTS
            (Fed. R. Civ. P. 26(a)(1)(A)(iv)
2
            Plaintiffs request discovery of any insurance agreements, including excess and umbrella
3

4    policies, under which an insurance business may be liable to satisfy all or part of a possible

5    judgment in the action or to indemnify or reimburse for payments made to satisfy the judgment.
6
            Plaintiffs reserve the right to supplement and/or amend this list as additional discovery,
7
     documents, and information are produced by the parties, and as discovery proceeds in this case.
8

9

10          Dated this 28th day of October, 2020.

11                                                  /s/ John A. Kawai
                                                   John A. Kawai, CSBN 260120
12                                                 CARPENTER, ZUCKERMAN, & ROWLEY
13                                                 407 Bryant Circle, Suite F
                                                   Ojai, CA 93023
14                                                 Phone: 805-272-4001
                                                   Email: jk@czrlaw.com
15                                                 Attorney for Plaintiffs
16

17                                                  /s/ Carol L. Hepburn
                                                   Carol L. Hepburn, Pro Hac Vice
18                                                 CAROL L. HEPBURN, P.S.
                                                   200 First Ave. West, Suite 550
19                                                 Seattle, WA 98119
20                                                 Phone: 206-957-7272
                                                   Email: carol@hepburnlaw.net
21                                                 Attorney for Plaintiffs Lily, Sarah, Skylar,
                                                   Savannah, Sally, Sierra, Violet, Amy, Erika, Tori,
22                                                 Jenny and Jessica
23

24                                                  /s/ Deborah A. Bianco
                                                   Deborah A. Bianco, Pro Hac Vice
25                                                 DEBORAH A. BIANCO, PLLC
                                                   14535 Bel-Red Road, #201
26
                                                   Bellevue, WA 98007
27    PLAINTIFFS’ SUPPLEMENTAL RULE 26(a)(1)                                   CAROL L. HEPBURN, P.S.
      REQUIRED INITIAL DISCLOSURES - 16                                           ATTORNEYS AT LAW
28                                                                                   PO BOX 17718
                                                                                  SEATTLE, WA 98127
                                                                       TEL: (206) 957-7272 / FAX: (206) 957-7273
         Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 164 of 174



1                                             Phone: 425-747-4500
                                              Email: deb@debbiancolaw.com
2
                                              Attorney for Maureen, Pia, and Mya
3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27   PLAINTIFFS’ SUPPLEMENTAL RULE 26(a)(1)                             CAROL L. HEPBURN, P.S.
     REQUIRED INITIAL DISCLOSURES - 17                                     ATTORNEYS AT LAW
28                                                                            PO BOX 17718
                                                                           SEATTLE, WA 98127
                                                                TEL: (206) 957-7272 / FAX: (206) 957-7273
           Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 165 of 174



1
     John A. Kawai, CSBN 260120
2    CARPENTER, ZUCKERMAN & ROWLEY
     407 Bryant Circle, Suite F,
3    Ojai, CA 93023
     Tel: (805) 272-4001
4    Fax: (805) 719-6858
     Email: jk@czrlaw.com
5    Of Attorneys for Plaintiffs
6    Deborah A. Bianco, Pro Hac Vice
     14535 Bel-Red Road, #201
7    Bellevue, WA 98007
     (425) 747-4500
8    Email: deb@debbiancolaw.com
     Attorney for Plaintiffs Maureen, Pia, and Mya
9
     Carol L. Hepburn, Pro Hac Vice
10   200 First Avenue West, #550
     Seattle, WA 98119
11   Tel: 206) 957-7272
     Fax: (206) 957-7273
12   Email: carol@hepburnlaw.net
     Attorney for Plaintiffs Lily, Sarah,
13   Skylar, Savannah, Sally, Sierra, Violet,
     Amy, Erika, Tori, Jenny, and Jessica
14
                                UNITED STATES DISTRICT COURT
15                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                     OAKLAND DIVISION
16
       “AMY,” “ERIKA,” JANE SMITH as next of      NO. 19 CV 2184 PJH
17    friend for “TORI” minor, “JENNY,”
18    “JESSICA,” “LILY,” “SARAH,” JANE DOE        DECLARATION OF DEBORAH A.
      as court appointed conservator for “SKYLAR” BIANCO IN SUPPORT OF PLAINTIFFS’
19    and “SAVANNAH” minors, JOHN DOE as          REPLY TO PLAINTIFFS’ MOTION FOR
      court appointed conservator for “SALLY” and SUMMARY JUDGMENT
20    “SIERRA” minors, “MAUREEN,” WILLIAM
21
      L.E. DUSSAULT as Guardian ad Litem for      NOTE ON MOTION CALENDAR:
      “VIOLET” minor, and JANE ROE as next        Date: February 25, 2021
22    friend for “PIA,” and “MYA,”                Time: 1:30 pm
23                                                Judge: Honorable Phyllis J. Hamilton
                                    Plaintiffs,
                                                  Chief United States District Court Judge
24
      v.
25
      RANDALL STEVEN CURTIS,
26

27                                  Defendant.

28
      DECLARATION OF DEBORAH A. BIANCO IN SUPPORT OF
29    PLAINTIFFS’ REPLY TO PLAINTIFFS’ MOTION FOR
      SUMMARY JUDGMENT - 1
30

31
           Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 166 of 174



1

2

3
            I, DEBORAH A. BIANCO, hereby declare the following:
4
            1.      I am an attorney licensed to practice law in the States of Washington, Missouri and
5

6    Illinois, and I am admitted Pro Hac Vice for this case, in the United States District Court, Northern

7    District of California.
8
            2.      I represent the Plaintiffs herein. I make this Declaration in support of Plaintiffs’ Reply
9
     to the Motion for Summary Judgment.
10
            3.      In preparation for the Motion for Summary Judgment I conferred with the
11

12   plaintiff known as Jane Roe, the mother of Pia and Mya, and prepared a Declaration for her

13   signature. The Declaration was transmitted to her electronically, and transmitted back to us,
14
     electronically. There were some changes in format, but the substance of the Declaration we
15
     received with Jane Roe’s signature was identical to the Declaration I sent her. We submitted to
16
     the Court the signed declaration we received from Jane Roe.
17

18          4.      I subsequently mailed Jane Roe a paper copy of her Declaration, which she signed

19   and returned, and which I attach hereto a true and correct copy as Exhibit 1. I have omitted the
20
     partially redacted CSAM pictures which were exhibits to the original declaration. Otherwise, it is
21
     identical in content to the Declaration signed by Jane Roe and submitted to the Court at the time
22
     the Motion for Summary Judgment was filed. I have partially redacted Jane Roe’s signature.
23

24          5. Defense counsel served his initial disclosures herein on August 7, 2019 and at that

25   time named the next friends (parents), conservators (parents), and William L.E. Dussault,
26
     (Violet’s Guardian ad Litem) as persons with discoverable information. Defense counsel served
27
     amended initial disclosures on August 22, 2019 and again on November 4, 2019, both of which
28
      DECLARATION OF DEBORAH A. BIANCO IN SUPPORT OF
29    PLAINTIFFS’ REPLY TO PLAINTIFFS’ MOTION FOR
      SUMMARY JUDGMENT - 2
30

31
           Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 167 of 174



1    again named the next friends (parents), conservators (parents), and William L.E. Dussault,
2
     (Violet’s Guardian ad Litem) as persons with discoverable information.
3
            I hereby declare under penalty of perjury under the laws of the United States of America that
4

5    the foregoing is true and correct to the best of my knowledge.

6
            DATED this 5th day of February, 2021.
7
                                                   DEBORAH A. BIANCO, P.S.
8
                                                   By_/s Deborah A. Bianco________
9
                                                   Deborah A. Bianco, Pro Hac Vice
10                                                 PO Box 6503
                                                   Bellevue, WA 98008
11                                                 Phone: 425-747-4500
                                                   Email: deb@debbiancolaw.com
12
                                                   Attorney for Plaintiffs
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
      DECLARATION OF DEBORAH A. BIANCO IN SUPPORT OF
29    PLAINTIFFS’ REPLY TO PLAINTIFFS’ MOTION FOR
      SUMMARY JUDGMENT - 3
30

31
Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 168 of 174
Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 169 of 174
Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 170 of 174
Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 171 of 174
Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 172 of 174
Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 173 of 174
Case 4:19-cv-02184-PJH Document 159 Filed 02/05/21 Page 174 of 174
